Exhibit 10.1
 
EXECUTION VERSION
 
U.S. $120,000,000
 


TERM LOAN CREDIT AGREEMENT
 


 
Dated as of May 18, 2015
 
Among
 
 
TAMAR ROYALTIES LLC
 
as Borrower
 


THE LENDERS PARTY HERETO
 
as Lenders


 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
as Facility Agent
 
 
and
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
as Collateral Agent
 

--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG, LONDON BRANCH
as Sole Lead Arranger 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


CONTENTS
 
 
 
Clause
 
Page
     
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Certain Defined Terms
1
Section 1.02
Terms Generally
31
Section 1.03
Accounting Terms
32
     
ARTICLE 2 AMOUNTS AND TERMS OF THE LOANS
32
Section 2.01
The Loans; Termination of Commitments
32
Section 2.02
Making the Loans
33
Section 2.03
Additional Series
34
Section 2.04
Repayment of Loans; Evidence of Loans
36
Section 2.05
Optional Prepayments of Loans
37
Section 2.06
Fees
38
Section 2.07
Creation and Administration of Accounts
38
Section 2.08
Application of Amounts in the Accounts
40
Section 2.09
Interest on Loans and Other Obligations
46
Section 2.10
Substitute Interest Rate Determination
47
Section 2.11
Payments and Computations
48
Section 2.12
Hedge Requirements
50
Section 2.13
Increased Costs; Capital Adequacy
51
Section 2.14
Break Funding Payments
52
Section 2.15
Illegality
52
Section 2.16
Taxes
52
Section 2.17
Mitigation Obligations; Replacement of Lenders
56
Section 2.18
Defaulting Lenders
57
Section 2.19
Returned Payment
58
     
ARTICLE 3 CONDITIONS TO CLOSING AND FUNDING
58
Section 3.01
Conditions Precedent to Effectiveness
58
Section 3.02
Conditions Precedent to Funding
62
     
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
66
Section 4.01
Representations and Warranties of the Borrower
66
     
ARTICLE 5 COVENANTS OF THE BORROWER
71
Section 5.01
Affirmative Covenants
71
Section 5.02
Negative Covenants
81
Section 5.03
[Reserved.]
85
Section 5.04
Separateness Covenants
85
Section 5.05
Project Company Charge
88
Section 5.06
Project Company Forecast Model; Mandatory Prepayment
88
     
RETENTION EVENTS; EARLY AMORTIZATION EVENTS
88
Section 6.01
Retention Event
88

 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.02
Early Amortization Event
89
     
ARTICLE 7 EVENTS OF DEFAULT
90
Section 7.01
Events of Default
90
     
ARTICLE 8 THE FACILITY AGENT; COLLATERAL AGENT
95
Section 8.01
Appointment and Authority
95
Section 8.02
Rights as a Lender
96
Section 8.03
Exculpatory Provisions
96
Section 8.04
Reliance by Facility Agent
99
Section 8.05
Delegation of Duties
99
Section 8.06
Resignation of Facility Agent
99
Section 8.07
Non-Reliance on Facility Agent and Other Lenders
100
Section 8.08
No Reliance on Facility Agent’s Customer Identification Program
101
Section 8.09
Indemnification
101
Section 8.10
No Other Duties, etc.
102
     
ARTICLE 9 MISCELLANEOUS
102
Section 9.01
Amendments, Consents and Waivers
102
Section 9.02
Notices, Etc.
104
Section 9.03
No Waiver; Remedies Cumulative
107
Section 9.04
Costs and Expenses
108
Section 9.05
Independence of Covenants
109
Section 9.06
Binding Effect
109
Section 9.07
Assignments and Participations
109
Section 9.08
Confidentiality
112
Section 9.09
Governing Law
113
Section 9.10
Execution in Counterparts
113
Section 9.11
Jurisdiction, Etc.
113
Section 9.12
Patriot Act Notice
114
Section 9.13
Waiver of Jury Trial
114
Section 9.14
Survival of Representations, Warranties and Agreements
115
Section 9.15
Marshalling; Payments Set Aside
115
Section 9.16
Severability
115
Section 9.17
Obligations Several; Actions in Concert
115
Section 9.18
Headings
115
Section 9.19
Usury Savings Clause
115
Section 9.20
English Language
116
     
Schedules
         
Schedule 1
Amortization Schedule – Initial Series
 
Schedule 2
Governmental Approvals
 
Schedule 3
UCC Financing Statements
 
Schedule 4
Application for Seller Registration
 

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibits
         
Exhibit A
Form of Note
 
Exhibit B
Form of Notice of Borrowing
 
Exhibit C
Forms of Tax Certificates
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Assignment and Assumption
 
Exhibit F
Form of Seller Solvency Certificate
 
Exhibit G-1
Form of Distribution Certificate
 
Exhibit G-2
Form of Supplemental Distribution Certificate
 
Exhibit H
Form of Intercompany Loan Agreement
 

  
 
 
 
 

--------------------------------------------------------------------------------

 
 
TERM LOAN CREDIT AGREEMENT
 
THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of May 18, 2015
among TAMAR ROYALTIES LLC, a Delaware limited liability company (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof and the other
Lenders (as hereinafter defined) party hereto from time to time, DEUTSCHE BANK
TRUST COMPANY AMERICAS, as facility agent for the Lenders (in such capacity, the
“Facility Agent”) and as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”) and DEUTSCHE BANK AG, LONDON BRANCH, as sole
lead arranger (the “Arranger”).
 
RECITALS:
 
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;
 
WHEREAS, subject to the terms of this Agreement, the Initial Lenders have agreed
to extend term loans to the Borrower in an aggregate principal amount not to
exceed $120,000,000, the proceeds of which will be used to (a) pay the Required
Reserve Amount to the Reserve Account, (b) pay fees and costs relating to the
transactions contemplated by this Agreement and the Intercompany Loan, and (c)
make the Intercompany Loan to the Seller;
 
WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Collateral Agent, for the benefit of Secured Parties, a perfected Lien on
the Collateral that is prior and superior to the right of any other Person;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Accountants” has the meaning specified in Section 5.01(a)(i).
 
“Account Bank” means Deutsche Bank Trust Company Americas.
 
“Account Control Agreement” means the Securities Account Control Agreement,
dated on or prior to the Notice Date for the Initial Series, among the Borrower,
the Collateral Agent and the Account Bank.
 
“Additional Lender” means any party that becomes a Lender with respect to the
Additional Series upon the effectiveness of an Additional Series Joinder
Agreement in accordance with Section 2.03.
 
“Additional Series” shall have the meaning given to such term in Section 2.03(a)
of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Additional Series Availability Period” shall have the meaning given to such
term in Section 2.03(a) of this Agreement.
 
“Additional Series Joinder Agreement” shall have the meaning given to it in
Section 2.03(b)(xii) of this Agreement.
 
“Adjusted Libor Rate” means, for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the Libor
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Account” means the following account maintained by the Facility
Agent at its office in New York City opened at the direction, and for the
benefit, of the Lenders:
 
Bank Name:
Deutsche Bank Trust Company Americas
SWIFT:
BKTRUS33
ABA/Routing No.:
021001033
Account Name:
NYLTD Funds Control NY
Account No.:
01419647
Reference:
Tamar Royalties Facility
FFC. PORT
S92321.1

 
“Affected Interest Period” shall have the meaning given to it in Section 2.10(a)
of this Agreement.
 
“Affected Party” means (a) any Lender, (b) Deutsche Bank Trust Company Americas,
in its individual capacity or in its capacity as the Facility Agent, the
Collateral Agent or the Account Bank, (c) with respect to each of the foregoing,
the parent company or holding company that controls such Person and (d) any of
the foregoing or any combination thereof (as the context requires).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Amortization Schedule” means (a) for the Initial Series, the amortization
schedule attached hereto as Schedule 1 and (b) for the Additional Series, the
amortization schedule attached to the Additional Series Joinder Agreement, in
each case as amended from time to time to reflect any optional and/or mandatory
prepayments (including as a result of an Early Amortization Event) made in
respect of such Series in accordance with the terms of this Agreement.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Affiliates concerning or
relating to bribery or corruption.
 
“Applicable Law” means, as to any Person: (a) the certificate of incorporation,
charter, by-laws, memorandum of association, articles of association or other
organizational or governing documents of such Person and (b) any statute, law,
executive order, decree, treaty, rule, regulation, decision, directive or
determination of a Governmental Authority, including the laws of the United
States of America and the Laws of the State of Israel, in each case applicable
to and legally binding upon such Person and/or any of its property or to which
such Person and/or any of its property is legally subject.
 
 
2

--------------------------------------------------------------------------------

 
 
“Applicable Margin” means: (a) for the Initial Series 2.75% per annum and (b)
for the Additional Series, the applicable margin set forth in the Additional
Series Joinder Agreement.
 
“Application for Borrower Registration” means the application dated June 25,
2014, from the Seller, as transferor, and the Borrower, as transferee, to the
Petroleum Commissioner, Ministry of National Infrastructures, Energy and Water
Resources, for the approval of the transfer of the Royalties from the Seller to
the Borrower and the registration of the Borrower’s rights to the Royalties in
the Petroleum Register.
 
“Application for Collateral Agent Registration” means the application dated June
25, 2014, from the Borrower, as pledgor, and the Collateral Agent, as pledgee,
to the Petroleum Commissioner, Ministry of National Infrastructures, Energy and
Water Resources, for the approval of the grant of a first-priority Lien on the
Royalties by the Borrower in favor of the Collateral Agent, for the benefit of
the Secured Parties, and the registration of the Collateral Agent’s
first-priority Lien on the Royalties in the Petroleum Register.
 
“Application for Seller Registration” means the application for transfer and
request for registration dated October 20, 2013, from the Project Company, as
transferor, and the Seller, as transferee, to the Petroleum Commissioner,
Ministry of National Infrastructures, Energy and Water Resources, in the form
attached hereto as Schedule 4.
 
“Arranger” has the meaning specified in the Preamble.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Facility Agent, in
substantially the form of Exhibit E hereto.
 
"Authorized Officer" means, as applied to any Person, any individual holding the
position of chairman of the board, chief executive officer, president, chief
financial officer, general counsel, treasurer or controller or other similar
officer of such Person who is duly authorized to act for such Person; provided
that, with respect to the Borrower “Authorized Officer” means any individual
holding the position of chairman of the board, chief executive officer,
president, chief financial officer, general counsel, treasurer or controller or
other similar officer of the Manager who is duly authorized to act on behalf of
the Borrower.
 
“Availability Period” means (a) with respect to the Initial Series, the period
commencing on the Signing Date and ending on the twentieth (20th) Borrower
Business Day thereafter and (b) with respect to the Additional Series, the
Additional Series Availability Period.
 
 
3

--------------------------------------------------------------------------------

 
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning specified in the Preamble.
 
“Borrower Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York, Los Angeles, California or
Tel Aviv, Israel are authorized or required by law to remain closed.
 
“Borrower Registration” means the registration of the Borrower’s rights to the
Royalties in the Petroleum Register.
 
“Borrower’s Operating Agreement” means the Amended and Restated Limited
Liability Company Agreement dated as of May 18, 2015, among the Independent
Manager, the Manager, and the Seller.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York or Los Angeles, California are
authorized or required by law to remain closed, and, if the term “Business Day”
is used in connection with the Libor Rate, any such day on which dealings are
conducted between banks in the London interbank market.
 
“Calculation Date” means each Payment Date occurring on or after the date that
is three (3) calendar months following the Initial Funding Date; provided that
for purposes of the Historic DSCR to be calculated by reference to a twelve (12)
month Calculation Period, the “Calculation Date” means each Payment Date
occurring on or after the date that is twelve (12) calendar months following the
Initial Funding Date.
 
“Calculation Period” means, with respect to each Calculation Date:
 
(a)           in the case of the Historic DSCR: (i) the twelve (12) month period
preceding, and ending on (but excluding), such Calculation Date, (ii) the six
(6) month period preceding and ending on (but excluding), such Calculation Date,
and the three (3) month period preceding and ending on (but excluding), such
Calculation Date;
 
(b)           in the case of the Forecast DSCR, each twelve (12) month period,
from (and including) such Calculation Date to (but excluding) the Latest
Maturity Date; provided that the last such period shall be shortened, if
necessary, to end on (but exclude) the Latest Maturity Date; and
 
(c)           in the case of the Loan Life Coverage Ratio, the period from (and
including) such Calculation Date to (but excluding) the Latest Maturity Date.
 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, interpretation, requirement or directive (whether or
not having the force of law) by any Governmental Authority; provided however,
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
 
 
4

--------------------------------------------------------------------------------

 
 
“Change of Control” means any of the following:
 
(a)           the Seller shall cease to have the sole right to elect or appoint
the Manager or the Independent Manager of the Borrower;
 
(b)           any Person or Persons acting in concert (other than the Manager,
as contemplated pursuant to the terms of the Borrower’s Operating Agreement in
effect on the date hereof) shall acquire the right, by contract or otherwise, to
direct the management and activities of the Borrower; or
 
(c)           the Seller shall cease to directly own 100% of the issued and
outstanding membership interests of the Borrower.
 
“Collateral” has the meaning specified in the Security Agreement.
 
“Collateral Agent” has the meaning specified in the Preamble.
 
“Collateral Agent Registration” means the registration of the Collateral Agent’s
Lien on the Royalties in the Petroleum Register.
 
“Commitment” means, as to any Lender: (a) with respect to the Initial Series,
(i) if such Lender is an Initial Lender, the amount set forth opposite such
Lender’s name on the signature pages of this Credit Agreement less, if
applicable, all amounts assigned by it pursuant to an Assignment and Assumption,
(ii) if such Lender is an assignee of an Initial Lender, the amount set forth
with respect to such assignee in its Assignment and Assumption from such Initial
Lender less, if applicable, all amounts assigned by it pursuant to another
Assignment and Assumption, and (iii) otherwise, zero, and (b) with respect to
the Additional Series, (i) if such Lender is an Additional Lender, the amount
set forth opposite such Lender’s name on the signature pages of the Additional
Series Joinder Agreement less, if applicable, all amounts assigned by it
pursuant to an Assignment and Assumption, (ii) if such Lender is an assignee of
an Additional Lender, the amount set forth with respect to such assignee in its
Assignment and Assumption from such Additional Lender less, if applicable, all
amounts assigned by it pursuant to another Assignment and Assumption, and (iii)
otherwise, zero.
 
 
5

--------------------------------------------------------------------------------

 
 
“Communications” has the meaning specified in Section 9.02(c).
 
“Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Contractual Obligation” shall have the meaning given to it in Section 4.01(c)
of this Agreement.
 
“control”, “controlled” and “under common control” of, by or with a Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ability to exercise voting power, by contract or otherwise.
 
“Control Agreement” has the meaning specified in the Security Agreement.
 
“Controlled Deposit Account” has the meaning specified in the Security
Agreement.
 
“Credit Documents” means this Agreement, the Security Agreement, the Israeli
Security Agreement, the Account Control Agreement, the Control Agreement (if
any), the UCC Financing Statements, the filing and registration in the Israeli
Pledges Registry of the Collateral Agent’s Security Interest in the Collateral,
the Seller Security Agreement, the Royalties Sale and Contribution Agreement,
the Servicing Agreement, the Borrower’s Operating Agreement, the Subscription
Agreement, the Independent Manager Agreement, the Hedge Agreements, the
Royalties Transfer Agreements, the Royalties Payment Instruction, the Indemnity
Agreement, the Notes and any other instruments, certificates or documents
entered into in connection herewith or therewith or the transactions
contemplated hereby or thereby.
 
“DBTCA Fee Letter” means that certain Fee Letter between Deutsche Bank Trust
Company Americas and Isramco, Inc. dated February 26, 2014.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means any Lender that: (a) has failed, within two (2)
Borrower Business Days of the date required to be funded or paid, to: (i) fund
any portion of its Loan or (ii) pay over to the Facility Agent or any other
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Facility Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Facility Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Borrower Business Days after
request by the Facility Agent or any Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Lender’s
or the Facility Agent’s receipt of such certification in form and substance
satisfactory to it or the Facility Agent, as the case may be, or (d) has become
the subject of an Insolvency Event.
 
 
6

--------------------------------------------------------------------------------

 
 
“Designated Person” means any Person listed on a Sanctions List.
 
“Discount Rate” means, for the relevant Calculation Period, the weighted average
(by amount of principal outstanding) of the interest rates, calculated in
accordance with clause (b) of the definition of Loan Service Amount, at which it
is assumed that interest on all Loans will accrue until the Latest Maturity
Date.
 
“Distribution Certificate” means a certificate, signed by an Authorized Officer
of the Servicer, in the form attached as Exhibit G-1, specifying the following,
in each case in compliance with the terms of Section 2.08:
 
(a) notice of any Defaults, Events of Default, Early Amortization Events and
Retention Events, including the details thereof, or confirmation that no such
events have occurred or are continuing;
 
(b) the amount of any transfer to be made from the Facility Account to
the  Royalties Tax Account in respect of Royalties-related U.S. Tax, attaching
the required certification thereof from an Authorized Officer of the Seller and
from the Accountants;
 
(c) the amount of each payment to be made from the Facility Account and the
detailed calculation thereof and supporting evidence therefor, including copies
of any invoices or fee agreements on which such calculations were based;
 
(d) the interest rate used in calculating each such payment under the Loans or
in respect of any overdue Obligations, if applicable;
 
(e) the Person and account to which each such payment is to be made, including
the capacity in which such Person is receiving payment;
 
(f) the purpose for which such amount so paid is to be applied;
 
(g) the amount of any transfer to be made from the Reserve Account to the
Facility Account and the detailed calculation thereof and supporting evidence
therefor;
 
(h) the relevant Business Day on which each such transfer or payment is to be
made (if other than the related Payment Date); and
 
 
7

--------------------------------------------------------------------------------

 
 
(i) all other information or evidence reasonably requested from the Borrower by
the Facility Agent, the Collateral Agent or the Account Bank as necessary in
order for the Facility Agent or the Account Bank to make the transfers and
payments required under Section 2.08.
 
"Dollars" and the sign "$" mean the lawful money of the United States.
 
“Early Amortization Event” has the meaning given to it in Section 6.02 of this
Agreement.
 
“Effective Date” shall have the meaning given to it in Section 3.01 of this
Agreement.
 
"Eligible Assignee" means any Person (other than a natural Person) that: (a) is
a bank or financial institution or a trust, fund or other entity which is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets, (b) satisfies the
Facility Agent's “know your customer" and Patriot Act requirements and (c) is
incorporated or otherwise organized in a country with diplomatic relations with
the State of Israel; provided, that none of the Borrower, the Seller and any
Affiliate of either thereof shall, in any event, be an Eligible Assignee.
 
“Eligible Hedge Counterparty” means a Hedge Counterparty that (i)(a) has a
long-term unsecured, non-credit enhanced debt rating of not less than “A-” by
Fitch and “A3” by Moody’s (or has its obligations under the relevant Hedge
Agreement guaranteed by another Person that has such ratings pursuant to a
guaranty in form and substance satisfactory to the Facility Agent) and (b) is
incorporated or otherwise organized in a country with diplomatic relations with
the State of Israel or (ii) is Mizrahi Tefahot Bank Ltd.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan; or
(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning specified in Section 7.01.
 
“Excluded Property” has the meaning specified in the Security Agreement.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Party or required to be withheld or deducted from a payment to an
Affected Party: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case (i)
imposed as a result of such Affected Party being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.17(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Affected Party’s failure to comply with Section 2.16(f);
and (d) any U.S. Federal withholding Taxes imposed under FATCA.
 
“Facility Account” has the meaning specified in Section 2.07(a) of this
Agreement.
 
“Facility Agent” has the meaning specified in the Preamble.
 
“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement entered into or non-U.S. law enacted
with respect to such Sections of the Internal Revenue Code.
 
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York at
http://www.newyorkfed.org/markets/omo/dmm/fedfundsdata.cfm or, if such rate is
not so published for any day that is a Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by the Facility Agent from three Federal funds
brokers of recognized standing selected by it.
 
 
9

--------------------------------------------------------------------------------

 
 
“Final Payout Date” means the date following the Latest Maturity Date on which
the aggregate principal amount of all Loans, all interest thereon, and all other
Obligations have been indefeasibly paid in full in cash and satisfied in full.
 
“Financial Model” means the financial model provided by the Borrower, based on
the Project Company Forecast Model, and approved by the Arranger prior to the
Signing Date, as the same may be amended from time to time by the Borrower with
the approval of the Arranger.
 
“Fixed/Floating Rate Swap” means an interest rate hedge transaction pursuant to
a Hedge Agreement under which, on each Payment Date, the Borrower agrees to make
fixed payments to the Hedge Counterparty thereunder and receive therefrom
floating rate payments based on the Adjusted Libor Rate.
 
“Forced Transfer” means a forced transfer of the interest of the Project Company
in, under and pursuant to the Lease, and any rights granted thereunder, pursuant
to the Joint Operating Agreement because of a waiver by the Project Company of
the Petroleum Assets or its abandonment thereof or because of a forfeiture of
the Petroleum Assets as a result of a delay in payment by the Project Company or
a transfer to the partners who continue operations in accordance with the
provisions of the Joint Operating Agreement.
 
“Forecast DSCR” means, for each Calculation Period, the ratio of:
 
(a) the Projected Royalty Flows for such period;
 
to
 
(b) the Loan Service Amount forecast for such period;
 
for the avoidance of doubt, to the extent there is more than one Calculation
Period from the date on which the Forecast DSCR is calculated to (but excluding)
the Latest Maturity Date, there will be multiple Forecast DSCRs - one for each
such Calculation Period, and any reference to “the Forecast DSCR” is a reference
to each and all such Forecast DSCRs.
 
“Foreign Lender” has the meaning specified in Section 2.16(f)(ii)(B).
 
“Funding Date” means, with respect to a Series, the date on which the Loans of
such Series are funded to the Borrower in the manner specified in Section 2.01,
which date shall be a Borrower Business Day during the Availability Period for
such Series.
 
 
10

--------------------------------------------------------------------------------

 
 
"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Approval” means each of the consents, registrations, approvals and
rulings listed on Schedule 2.
 
“Governmental Authority” means the government of the United States of America,
the State of Israel, any other nation or nations, or any political subdivision
of any thereof, whether state, local or regional, and any agency, ministry,
branch, department, subdivision, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies such as the European Union or
the European Central Bank.
 
“Hedge Agreement” means an agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to and in compliance with the terms of Section 2.12: (a) which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto and one or
more “Confirmations” thereunder confirming the specific terms of each such Hedge
Transaction, (b) the Hedge Counterparty to which agreement is, at the time such
agreement is entered into, an Eligible Hedge Counterparty, (c) which shall
require that all payments to be made by the Hedge Counterparty thereunder or in
connection therewith are to be made to the Facility Account, and (d) the form
and substance of which has been approved by the Facility Agent.
 
“Hedge Breakage Costs” means, for any Hedge Transaction, any amount payable by
the Borrower upon the early termination (in whole or in part) of that Hedge
Transaction.
 
“Hedge Counterparty” means a counterparty that enters into a Hedge Transaction
with the Borrower.  Each Hedge Counterparty must be an Eligible Hedge
Counterparty at the time the relevant Hedge Transaction is entered into.
 
“Hedge Transaction” means each interest rate hedge transaction, including any
Fixed/Floating Rate Swap, Rate Cap or other hedge transaction acceptable to the
Facility Agent, between the Borrower and a Hedge Counterparty that is entered
into pursuant to Section 2.12 and is governed by a Hedge Agreement: (a) the
Hedge Counterparty to which, at the time such Hedge Agreement is entered into
(i) is an Eligible Hedge Counterparty and (ii) if not already a party to this
Agreement, has executed and delivered to the Facility Agent an agreement in form
and substance reasonably acceptable to the Facility Agent pursuant to which such
Hedge Counterparty agrees to be bound to the terms of this Agreement and the
other applicable Credit Documents, (b) a copy of which Hedge Agreement has been
delivered to each of the Lenders and (c) the form and substance of which Hedge
Agreement has been approved by the Facility Agent.
 
 
11

--------------------------------------------------------------------------------

 
 
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such Applicable Laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
Applicable Laws now allow.
 
“Historic DSCR” means, for each Calculation Period, the ratio of:
 
(a) the actual amount paid into the Facility Account from Royalties during such
period;
 
to
 
(b) the actual Loan Service Amount for such Calculation Period.
 
“I/C Loan Account” has the meaning specified in Section 2.07(a)(ii) of this
Agreement.
 
“In Kind Royalties” means the right to receive in kind all or a part of the oil
and/or gas and/or other valuable substances that will be produced and derived
from the Lease.
 
“Indebtedness” of any Person means, without duplication: (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (f) all non-contingent obligations of such Person in respect of
acceptances, letters of credit or similar extensions of credit, (g) all
Indebtedness of others referred to in clauses (a) through (f) above or clause
(h) below (collectively, “Guaranteed Indebtedness”) guaranteed directly or
indirectly in any manner by such Person, or in effect guaranteed directly or
indirectly by such Person through an agreement (i) to pay or purchase such
Guaranteed Indebtedness or to advance or supply funds for the payment or
purchase of such Guaranteed Indebtedness, (ii) to purchase, sell or lease (as
lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Guaranteed Indebtedness
or to assure the holder of such Guaranteed Indebtedness against loss, (iii) to
supply funds to or in any other manner invest in the debtor (including any
agreement to pay for property or services irrespective of whether such property
is received or such services are rendered) or (iv) otherwise to assure a
creditor against loss, and (h) all Indebtedness referred to in clauses (a)
through (g) above (including Guaranteed Indebtedness) secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property (including, without limitation, accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.
 
 
12

--------------------------------------------------------------------------------

 
 
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or threatened
by any Person, whether or not any such Indemnitee shall be designated as a party
or a potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Credit Document or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Loans or the use or intended use of
the proceeds thereof, or any enforcement of any of the Credit Documents
(including any Taxes in respect of any sale of, collection from, or other
realization upon any of the Collateral)).
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any Obligation of, the
Borrower under any Credit Document and (b) to the extent not otherwise described
in subsection (a), Other Taxes.
 
“Indemnitee” shall have the meaning given to it in Section 8.09(b) of this
Agreement.
 
“Indemnity Agreement” means the Indemnity Agreement, dated on or about the
Signing Date, among the Indemnity Provider, the Collateral Agent and the
Borrower.
 
“Indemnity Provider” means I.O.C-Israel Oil Company, Ltd., a private limited
company formed under the laws of Israel.
 
“Independent Manager” means Donald J. Puglisi of Puglisi & Associates, 850
Library Avenue Suite 204, Newark, DE 19711.
 
“Independent Manager Agreement” means the letter agreement dated December 6,
2013, and made between the Seller and the Independent Manager.
 
“Independent Manager Fees” means the fees payable to the Independent Manager
pursuant to the Independent Manager Agreement.
 
“Initial Funding Date” means the Funding Date of the Initial Series.
 
“Initial Lenders” has the meaning specified in the Preamble.
 
“Initial Series” means the Series of loans advanced by the Initial Lenders
pursuant to Section 2.02 hereof during the Availability Period applicable
thereto.
 
 
13

--------------------------------------------------------------------------------

 
 
“Insolvency Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Facility Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that an Insolvency Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or any instrumentality thereof, so long as that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Intercompany Loan” means a loan in the maximum principal amount of $108,000,000
from the Borrower to the Seller pursuant to the Intercompany Loan Agreement.
 
“Intercompany Loan Agreement” means, collectively, the loan agreement dated May
18, 2015, between the Borrower and the Seller and the confirmation related
thereto, in each case in the form attached hereto as Exhibit H, pursuant to
which the Borrower may elect, subject to the terms and conditions therein, to
make the Intercompany Loan to the Seller, without giving effect to any
amendments, waivers, assignments or other modifications made without the consent
of the Facility Agent.
 
"Interest Period" means, with respect to each Loan, an interest period (a)
initially, commencing on and including the Funding Date of such Loan and ending
on but excluding the first Payment Date thereafter and (b) thereafter,
commencing on and including each Payment Date and ending on and excluding the
immediately succeeding Payment Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Investment Repayment Date” means the date after the signing of the Transfer of
Rights Agreement on which the Net Receipts that the Project Company has received
or is entitled to receive for oil and/or gas and/or other valuable substances
that will be derived and extracted from the petroleum assets of the Negev 2
Venture, when they are calculated in Dollars (at the representative rate
published by the Bank of Israel), will reach an amount equal to the full value
of all of the Project Company’s Expenses in the Negev 2 Venture when they are
calculated in Dollars (at the representative rate published by the Bank of
Israel) plus US $750,000.
 
“Israeli Collateral” has the meaning specified in the Israeli Security
Agreement.
 
“Israeli Tax Ruling” means the tax ruling issued by the Israeli Tax Authority on
February 2, 2015 (Application No. 20149027), as supplemented by (i) the
Clarification of Taxation Decision issued by the Israeli Tax Authority on March
20, 2015 (Reference: 20150357) and (ii) the e-mail dated April 14, 2014 from
Zvika Barel, manager of the M&A department in the Israeli Tax Authority.
 
 
14

--------------------------------------------------------------------------------

 
 
“Israeli Security Agreement” means the Israeli Pledge, Assignment and Security
Agreement, dated on or prior to the Notice Date for the Initial Series, between
the Borrower and the Collateral Agent.
 
“January 2001 Minutes” means the resolution of the general meeting of the
holders of the Project Company’s participation units as of January 2, 2001
relating to the Project Company’s undertaking to grant royalties from the
“Matan” and “Michal” licenses or any petroleum asset that will replace them to
Isramco Oil and Gas Ltd.
 
“Joint Operating Agreement” means the Joint Operating Agreement dated 16
November 1999 among BG International Limited (“BG”), Mashav Initiating and
Development Ltd. (“Mashav”), Dor Chemicals Ltd. (“Dor”), Israel Petrochemical
Enterprises Ltd. (“IPE”) and Middle East Energy Limited Partnership (to which
the Project Company became party by means of an Earn-In Agreement dated
14 December 2000), as amended by: (a) a Novation Agreement dated December 2000,
between BG, the Project Company, I.N.O.C. Dead Sea Limited Partnership (“INOC”),
Naptha Exploration Limited Partnership (“Naptha”), Mashav, Dor and IPE, (b) a
letter agreement dated 1 April 2001 among Clal Industries and Energy Ltd.,
Mashav, Dor, IPE, STX (2000) – Limited Partnership (“STX”), INOV, the Project
Company, Naptha, Granite Hacarmel (G.H.A.) Petroleum Ltd. And Granite-Sonol Oil
and Gas Drilling L.P., (c) a Novation Agreement dated 6 April 2005 among BG,
Dor, the Project Company, STX and DOR Gas Explorations Limited Partnership
(“DorGas”), (d) a Novation Agreement dated 24 July 2006 among the Project
Company, Delek Drilling Limited Partnership (“Delek”), Avner Oil Exploration
Limited Partnership (“Avner”), STX, DorGas and Noble Energy Mediterranean Ltd.
(“Noble”), and (e) an Amendment Agreement dated 14 April 2011 by and between
Noble, the Project Company, Avner, Delek and DorGas.
 
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Series hereunder at such time.
 
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, judgment, authorization or approval of, or award by or settlement
agreement with, any Official Body.
 
“Lease” means the lease for the exploration and production of petroleum and
natural gas No. I/12 “Tamar” granted by the Petroleum Commissioner under Section
26 of the Petroleum Law and registered on the Petroleum Register on December 3,
2009.
 
“Lenders” means the Initial Lenders, the Additional Lenders, and each Person
that shall become a party hereto in one of such capacities pursuant to an
Assignment and Assumption in accordance with to Section 9.07(b).
 
 
15

--------------------------------------------------------------------------------

 
 
“Letter of Assignment” means the irrevocable letter of assignment of December
31, 2007 pursuant to which Isramco Oil and Gas Ltd. assigned its rights to the
Royalties B to the Seller.
 
“Libor Rate” means for any Loan (or portion thereof) for any Interest Period,
the rate per annum determined by the Facility Agent by reference to the display
page of Bloomberg designated as ICE LIBOR USD (or such other page as may replace
that page) as of 11:00 a.m. (London time) for deposits in Dollars for a period
comparable to such Interest Period, two (2) Business Days prior to the first day
of such Interest Period; provided that: (a) if such rate is not available at
such time for any reason, then the Facility Agent shall request quotes from each
of the Reference Banks of the rate at which it offers deposits in Dollars at
approximately 11:00 a.m., London time, on the second Business Day before the
first day of the related Interest Period, in the interbank market for a term
comparable to such Interest Period and in an amount comparable to the applicable
principal amount of the Loan, and the “Libor Rate” shall be the rate per annum
equal to the average (rounded upward to the nearest 1/16th of 1%) of the rates
of each of the Reference Banks that provided a quote thereof to the Facility
Agent and (b) the Libor Rate shall be subject to linear interpolation for any
Interest Period that is longer or shorter than three (3) months.
 
“Lien” means: (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (b) in the
case of Securities, in addition to the foregoing, any purchase option, call or
similar right of a third party with respect to such Securities.
 
“Limited Partnership Agreement” means an agreement that was signed on March 2
and 3, 1989, between Isramco Oil and Gas Ltd., as general partner, and Isramco
(Management) 1988 Ltd., as limited partner, with regard to the founding of a
limited partnership, Isramco – Negev 2, to engage in oil explorations within the
framework of the Negev 2 Venture.
 
“Loan” means a loan by a Lender to the Borrower pursuant to this Agreement.
 
“Loan Life Coverage Ratio” means, for each Calculation Period, the ratio of:
 
(a) the sum of: (i) the net present value of the Projected Royalty Flows
(calculated in accordance with the Financial Model) for such period, discounted
using the Discount Rate and (ii) the amount on deposit in the Reserve Account,
after deducting all amounts paid or due to be paid therefrom and without
counting any amounts paid or due to be paid thereto, on the relevant Calculation
Date,
 
to
 
(b) the sum of: (i) the aggregate outstanding principal amount of all Loans and
(ii) the aggregate outstanding, undrawn amount of all Commitments, on the
relevant Calculation Date.
 
 
16

--------------------------------------------------------------------------------

 
 
“Loan Service Amount” means, as of the applicable Payment Date and for the
applicable Calculation Period, an amount equal to the sum of:
 
(a)           the aggregate amount of principal paid or due to be paid by the
Borrower in respect of all Loans during such period (assuming for each Loan that
has not been accelerated on or prior to such period, principal payments of each
Loan to be paid in accordance with the applicable Amortization Schedule in
effect on such Payment Date); and
 
(b)           the aggregate amount of interest paid or due to be paid by the
Borrower on all Loans during the such period, calculated for each Loan at (i)
with respect to the portion of such Loan that is not hedged pursuant to either a
Rate Cap or Fixed/Floating Rate Swap under Section 2.12, the rate that appears
on Bloomberg Screen FWCV (or any successor screen on the Bloomberg service or
any successor service) on the respective date of determination under the caption
“Spot” under the "Horizon Curve" tab for a tenor equal to (or, if the precise
term is not available on such screen, the term most closely equal to) the length
of the period from and including such Payment Date to but excluding the
applicable Maturity Date (specifying a currency of Dollars and such Payment Date
as the relevant spot and settlement dates and using a coupon and mid-point
pricing and taking into account the applicable Amortization Schedule), subject
to linear interpolation where the term available on such screen is not precisely
equal to such period; (ii) with respect to the portion of such Loan that is
hedged in accordance with Section 2.12 pursuant to a Rate Cap, the lesser of (A)
the interest rate at which such interest is hedged in accordance with Section
2.12 under such Rate Cap and (B) the rate that appears on Bloomberg Screen FWCV
(or any successor screen on the Bloomberg service or any successor service) on
the respective date of determination under the caption “Spot” under the "Horizon
Curve" tab for a tenor equal to (or, if the precise term is not available on
such screen, the term most closely equal to) the length of the period from and
including such Payment Date to but excluding the applicable Maturity Date
(specifying a currency of Dollars and such Payment Date as the relevant spot and
settlement dates and using a coupon and mid-point pricing and taking into
account the applicable Amortization Schedule), subject to linear interpolation
where the term available on such screen is not precisely equal to such period;
and (iii) with respect to the portion of such Loan that is hedged in accordance
with Section 2.12 pursuant to a Fixed/Floating Rate Swap, the fixed rate payable
by the Borrower under such Fixed/Floating Rate Swap;
 
(c)           the aggregate amount of all fees, expenses, Hedge Breakage Costs
and all other amounts paid or due to be paid by the Borrower to a Hedge
Counterparty under the Credit Documents during such period;
 
(d)           the aggregate amount of all Royalties-related Taxes paid or due to
be paid under this Credit Agreement during such period; and
 
(e)           the aggregate amount of all Servicing Fees, Independent Manager
Fees, Manager Fees and all other fees, costs, expenses, indemnities, Taxes paid
or due to be paid by the Borrower under the Credit Documents and, without
duplication of any of the foregoing, all other Obligations and other amounts
paid or due to be paid by the Borrower under the Credit Documents during such
period (assuming, for each such amount due to be paid that is subject to a cap,
payment in the amount of the cap).
 
 
17

--------------------------------------------------------------------------------

 
 
“LTV Ratio” means, on each date of determination, the percentage derived from
dividing:
 
(a)           the sum of: (i) the aggregate outstanding principal amount of all
Loans and (ii) the aggregate outstanding, undrawn amount of all Commitments, on
such date;
 
by
 
(b)           an amount equal to the net present value of the monies projected
under the Financial Model to be received by the Borrower in respect of Royalties
(after deducting all Taxes and similar amounts that are required to be netted
from such Royalties) applying a discount rate equal to the sum of: (i) the rate
of Israel Government 10 year Bonds in New Israeli Shekels that appears on
Bloomberg Screen “[BMem 15]” (or any successor screen on the Bloomberg service
or any successor service) on the date of determination, converted into a Dollar
rate (such Dollar rate to be obtained by the Arranger at the Borrower’s request
and notified to the Borrower and the Facility Agent by requesting quotes thereof
from each of the Reference Banks on such date of determination, and such Dollar
rate shall be the rate per annum equal to the average (rounded upward to the
nearest 1/16th of 1%) of the rates of each of the Reference Banks that provided
a quote thereof to the Arranger) and (ii) [5.25].
 
“Manager” means N.M.A. Energy Resources Ltd., an Israeli company, in its
capacity as “Manager” pursuant to the terms of the Borrower’s Operating
Agreement.
 
“Manager Fees” means the fees payable to the Manager pursuant to the terms of
the Borrower’s Operating Agreement.
 
“Market Value Royalties” means the right to receive the market value, in Dollars
or (if pursuant to law it is only possible to pay in Israeli currency), in
Israeli currency which is calculated in Dollars according to the representative
rate of the Dollar at the time of actual payment, at the wellhead, of the
royalties due in respect of the Lease.
 
“Material Adverse Effect” means a material adverse effect on: (a) the business,
operations, properties, assets, actual or contingent liabilities, financial
condition or prospects of the Borrower, (b) the Royalties Receivables, the
Seller Collateral or any other Collateral, including, the validity,
enforceability, priority, identifiability or collectability thereof (in each
case, including in favor of the Collateral Agent, for the benefit of the Secured
Parties), (c) the rights, remedies or benefits of the Secured Parties under any
Credit Document or in the Collateral or the Seller Collateral, (d) the ability
of the Borrower to pay any of its Obligations, (e) the ability of any party
thereto to fully and timely perform its material obligations under or otherwise
comply in all material respects with any Credit Document to which it is a party
or (f) the legality, validity, binding effect, or enforceability against the
Borrower, the Seller, the Servicer, the Manager or the Project Company of any
Credit Document to which it is a party; provided that, following the Project
Company’s sale, assignment or transfer of all or any part of the Lease, its
property that is the subject of the Lease or its rights under the Lease: (i) the
failure of the Royalties Payment Instruction to be legal, valid, binding, or
enforceable against the Project Company shall not be a “Material Adverse Effect”
if the purchaser, assignee or transferee thereof, the Seller, the Borrower and
the Collateral Agent have entered into a new legal, valid, binding, and
enforceable agreement substantially similar to the Royalties Payment Instruction
obligating such purchaser to pay the Royalties directly to the Facility Account
and (ii) a material adverse effect on the legality, validity, binding effect, or
enforceability against such purchaser, assignee or transferee of such new
agreement shall be a “Material Adverse Effect”.
 
 
18

--------------------------------------------------------------------------------

 
 
“Maturity Date” means the earlier of: (a)(i) with respect to the Loans of the
Initial Series, the seventh (7th) anniversary of the Initial Funding Date and
(ii) with respect to the Loans of the Additional Series, the maturity date
specified therefor in the Additional Series Joinder Agreement and (b) any other
date on which the Loans are declared immediately due and payable or
automatically become due and payable pursuant to Section 7.01; provided, that if
any such day is not a Business Day, the “Maturity Date” shall be the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case, the “Maturity Date” shall be the next
preceding Business Day.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
“Negev 2 Venture” means a venture between the participants whose names are set
out in Annex A of the Limited Partnership Agreement with regard to oil and gas
exploration operations in the area of license 224 (Negev-Ashkelon) and in the
areas of the preliminary permits with a priority right to receive license 102
(Negev-Yam), 103 (Negev-North) and 104 (Negev South) and other agreed areas.
 
“Net Receipts” means the value of all the receipts for oil and/or gas and/or
other valuable substances that will be derived and extracted from the petroleum
assets of the Negev 2 Venture after deduction of all the expenses of producing
them and royalties that were paid in respect of them.
 
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
 
“Note” means, for a Series, each promissory note of the Borrower payable to the
order of a Lender, delivered pursuant to a request made under Section 2.04(d) in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Loans of such
Series made by such Lender.
 
 
19

--------------------------------------------------------------------------------

 
 
“Notice Date” has the meaning specified in Section 2.02(a).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notional Hedge Amount Requirement” means the requirement that: (a) in the case
of the Initial Series, for any date on or after the Initial Funding Date, there
are Hedge Transactions in effect (with respect to the Loans of such Series) that
have an aggregate scheduled amortizing notional amount for such date, each
Payment Date thereafter and the applicable Maturity Date that reflects at least
75.00%, and no more than 100.00%, of the estimated aggregate outstanding
principal balance of the Loans of such Series as of such date, each such
subsequent Payment Date and the applicable Maturity Date, as determined by the
Borrower and approved by the Facility Agent; provided that the aggregate
scheduled amortizing notional amount of all such Hedge Transactions that are
Rate Caps in effect with respect to the Loans of such Series may not, as of such
date, any subsequent Payment Date or the applicable Maturity Date, exceed 50.00%
of the aggregate scheduled amortizing notional amount of all Hedge Transactions
in effect with respect to the Loans of such Series as of such dates, in each
case as determined by the Borrower and approved by the Facility Agent, and (b)
in the case of the Additional Series, for any date on or after the initial
Funding Date therefor, the Hedge Transactions in effect with respect to the
Loans of such Series have an aggregate amortizing notional amount for such date,
each Payment Date thereafter and the applicable Maturity Date, that reflects the
percentages, including any applicable percentages with respect to Fixed/Floating
Rate Swaps and Rate Caps with respect to the Loans of such Series, to be agreed
upon by the Borrower and the Facility Agent and specified in the Additional
Series Joinder Agreement (which percentage in respect of all such Hedge
Transactions shall in no event be more than 100.00%) of the estimated aggregate
outstanding principal balance of the Loans of such Series as of such date, each
such subsequent Payment Date and the applicable Maturity Date, as determined by
the Borrower and approved by the Facility Agent.
 
“Obligations” means all present and future indebtedness and other liabilities
and obligations (howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Facility Agent, the Collateral Agent, the Lenders, any Hedge Counterparty,
the Servicer, the Account Bank, any Indemnitee and/or any other Secured Party,
arising under or in connection with this Agreement or any other Credit Document
or the transactions contemplated hereby or thereby and shall include all
liability for principal of the Loans, interest on the Loans, fees, costs,
expenses, reimbursements, Taxes paid or due to be paid by the Borrower under the
Credit Documents, indemnifications, and other amounts due or to become due under
the Credit Documents, including any such obligations that accrue after the
commencement of a bankruptcy, insolvency or similar proceeding (in each case
whether or not allowed as a claim in such proceeding).
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
 
20

--------------------------------------------------------------------------------

 
 
“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
"Organizational Documents" means (a) with respect to any corporation, its
memorandum of association and its articles of association, certificate or its
articles of incorporation or organization and its bylaws, as applicable, (b)
with respect to any limited partnership, its certificate of limited partnership
and its limited partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate of formation and its operating agreement.  In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such "Organizational
Document" shall only be to a document of a type customarily certified by such
governmental official.
 
“Other Connection Taxes” means, with respect to any Affected Party, Taxes
imposed as a result of a present or former connection between such Affected
Party and the jurisdiction imposing such Taxes (other than a connection arising
from such Affected Party having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Document, or sold or assigned an interest in any Loan or
any Credit Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment by a Lender of any of its
rights and obligations hereunder (other than an assignment made pursuant to
Section 2.17).
 
“Participant Register” has the meaning specified in Section 9.07(h).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“Payment Date” means the first (1st) day of each January, April, July and
October, and the applicable Maturity Date or, if any such day is not a Business
Day, the next succeeding Business Day.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
"Permitted Investments" means the following, in each case solely to the extent
denominated in Dollars, subject to qualifications hereinafter set forth: (a)
obligations of, or obligations fully guaranteed as to all principal and interest
by, the U.S. government or any agency or instrumentality thereof, when such
obligations are backed by the full faith and credit of the United States of
America; (b) federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 365 days of any bank, the short-term debt obligations of which are rated
A-1 (or the equivalent) or higher by each of the rating agencies and, if it has
a term in excess of three (3) months, the long-term debt obligations of which
are rated A- (or the equivalent) or higher by each of Moody’s and S&P; (c)
deposits that are fully insured by the Federal Deposit Insurance Corp. (FDIC);
(d) bonds or commercial paper maturing not more than 180 days from the date of
acquisition thereof, issued by a corporation and rated, on the date of
acquisition thereof, at least P-1 or higher by Moody’s or A-1 or higher by S&P;
(e) money market funds or mutual funds that are registered under the Investment
Company Act of 1940 and administered by financial institutions that have the
highest rating obtainable from either Moody’s or S&P and which invest
substantially all their assets in securities of the types described in clauses
(a) through (d) above; and (f) such other investments as to which the Facility
Agent consents.
 
 
21

--------------------------------------------------------------------------------

 
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Petroleum Assets” means, collectively, the Lease, the I/13 Dalit leases and the
332 Shimshon license.
 
“Petroleum Commissioner” means the Petroleum Commissioner of the Ministry of
National Infrastructures, Energy and Water Resources of Israel.
 
“Petroleum Law” means the Petroleum Law 5712-1952 of the State of Israel.
 
“Petroleum Register” means the register handled in accordance with Section 62 of
the Petroleum Law.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 9.02(b).
 
“Project” means the development, financing, installation and operation by the
Persons party from time to time to the Joint Operating Agreement of the Tamar
natural gas field offshore Israel.  For the avoidance of doubt, no floating
liquefied natural gas installations are included in the definition of “Project”.
 
“Project Account Bank” means Mizrahi Tefahot Bank Ltd.
 
“Project Company” means Isramco Negev 2 Limited Partnership, and any permitted
successor or assign.
 
 
22

--------------------------------------------------------------------------------

 
 
“Project Company Forecast Model” means the financial model publicly reported by
the Project Company from time to time using the base case assumptions set forth
therein.
 
 “Project Company’s Expenses in the Negev 2 Venture” means all of the expenses
that the Project Company paid and/or is liable to pay within the framework of
the Negev 2 Venture pursuant to the Negev 2 venture agreements and as payments
to the Seller for a share of the seismic information in accordance with the
Transfer of Rights  Agreement, pursuant to clause 4.1 thereof, but excluding
expenses (up to Net Receipts) that were deducted from the (gross) value of the
receipts for the purpose of determining the Net Receipts.
 
 “Projected Royalty Flows” means, as of the applicable Payment Date and for the
applicable Calculation Period, that portion of the monies projected under the
Financial Model to be received by the Borrower in respect of Royalties
Receivables (after deducting all expenses, payments, Statutory Royalties, Taxes
and any other amounts that are required or permitted to be netted from or paid
senior to the Royalties Receivables) during such period.
 
“Ratable Share” means, at any time, for any Series with respect to any Lender of
such Series, the proportion that such Lender’s Commitment for such Series bears
to the Commitments of all of the Lenders for such Series.  If the Commitments
for such Series have terminated or expired, the “Ratable Share” of each Lender
for such Series shall be determined based upon the proportion of any unpaid
principal amount of the outstanding Loan of such Series owing to such Lender as
of such date to the unpaid principal amount of all outstanding Loans of such
Series of all of the Lenders of such Series as of such date.
 
“Rate Cap” means an interest rate hedge transaction pursuant to a Hedge
Agreement under which the Borrower agrees to make an upfront payment to the
Hedge Counterparty thereunder and to receive from such Hedge Counterparty, by
direct payment to the Facility Account, a payment on each Payment Date to the
extent, and in the amount by which, the Adjusted Libor Rate exceeds 2.50%.
 
“Reference Banks” means the principal London offices of Deutsche Bank AG and
Citibank, N.A. or such other bank(s) as may be appointed by the Facility Agent
in consultation with the Borrower.
 
“Register” has the meaning specified in Section 2.04(b).
 
“Related Assets” has the meaning specified in the Royalties Sale and
Contribution Agreement.
 
“Required Lenders” means, on any date of determination:
 
(a)           with respect to a particular Series of Loans, a Lender or Lenders
of such Series, excluding any Defaulting Lenders of such Series, having or
holding more than 66 and 2/3% of the sum of: (i) the aggregate amount of all
outstanding and undrawn Commitments of all Lenders of such Series (excluding
Commitments of any Defaulting Lender of such Series) and (ii) the aggregate
outstanding principal amount of all Loans of such Series (excluding the Loans of
such Series of any Defaulting Lender); and
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           with respect to all Loans, a Lender or Lenders, excluding any
Defaulting Lenders, having or holding more than 66 and 2/3% of the sum of: (i)
the aggregate amount of all outstanding and undrawn Commitments of all Lenders
(excluding Commitments of any Defaulting Lender) and (ii) the aggregate
outstanding principal amount of all Loans (excluding the Loans of any Defaulting
Lender);
 
provided, that, if in relation to any request from the Facility Agent or the
Collateral Agent:
 
(v)           for consent in relation to any of the terms of this Agreement or
any other Credit Document;
 
(w)           to confirm whether any agreement, evidence, certificate, document
or term of any thereof is satisfactory;
 
(x)           to participate in any other vote of the Lenders for any purpose
under the terms of this Agreement or any other Credit Document;
 
(y)           to direct, authorize or approve any other action under this
Agreement or any other Credit Documents; or
 
(z)           to provide any confirmation or notification under this Agreement
or any other Credit Document,
 
in each case other than as described in Section 9.01(a), any Lender fails to
respond within ten (10) Borrower Business Days (or such longer period as may be
specified in such request) of its receipt of such request, then such Lender’s
outstanding and undrawn Commitments and the outstanding principal amount of its
Loans shall be deemed to be zero for purposes of calculating the percentages in
clauses (a) and (b) of this definition.
 
“Required Reserve Amount” means, on each Funding Date and on each Payment Date,
the sum of: (a) the aggregate of the Loan Service Amounts payable on the next
two succeeding Payment Dates and (b) if the Forecast DSCR for one or more
Calculation Periods from a Payment Date to the Latest Maturity Date is less than
1.3 to 1.0, the aggregate of the amounts which, if added to the Loan Service
Amount for each such Calculation Period, would result in the Forecast DSCR being
1.3 to 1.0 for each such Calculation Period.
 
“Reserve Account” means the account described in Section 2.07.
 
“Retention Event” has the meaning given to it in Section 6.01 of this Agreement.
 
“Royalties” means, collectively, Royalties A and Royalties B.
 
“Royalties A” means royalties, whether In Kind Royalties or Market Value
Royalties, in the amounts stated below, which will derive from the first 10% of
the Project Company’s share in the oil and/or gas and/or other valuable
substances that will be derived and extracted under the Lease (before deducting
royalties of any kind, but after deducting the oil that will be used for the
purposes of the actual production):
 
 
24

--------------------------------------------------------------------------------

 
 
(a)           1% until the Investment Repayment Date; and
 
(b)           13% after the Investment Repayment Date.
 
“Royalties B” means royalties in an amount of 5% of the Project Company’s share
of the proceeds of the oil and/or gas (gross, before expenses and other
payments, including Statutory Royalties) that will be produced from the Lease,
including any lease or license that will replace it and/or its area in whole or
in part.
 
“Royalties Deed A” means the Royalties Deed of October 20, 2013 between the
Project Company and the Seller with respect to the rights to Royalties A granted
to the Seller under the Transfer of Rights Agreement.
 
“Royalties Deed B” means the Royalties Deed of October 20, 2013 between the
Project Company and the Seller with respect to rights to Royalties B granted to
the Seller pursuant to the January 2001 Minutes and the Letter of Assignment.
 
“Royalties Deed C” means the Royalties Deed dated on or prior to the Notice Date
for the Initial Series between the Seller and the Borrower with respect to the
rights to Royalties A Sold and Contributed to the Borrower under the Royalties
Sale and Contribution Agreement.
 
“Royalties Deed D” means the Royalties Deed dated on or prior to the Notice Date
for the Initial Series between the Seller and the Borrower with respect to the
rights to Royalties B Sold and Contributed to the Borrower under the Royalties
Sale and Contribution Agreement.
 
“Royalties Payment Instruction” means that certain Royalties Payment Instruction
Letter Agreement dated on or prior to the Notice Date for the Initial Series,
among the Collateral Agent, the Borrower, the Seller, the Project Company, the
Project Account Bank and Deutsche Bank Luxembourg S.A., in its capacity as
“Intercreditor Agent”.
 
“Royalties Receivables” means the Royalties and the Related Assets.
 
“Royalties-related Taxes” means:
 
(a)           the amount of Israeli income tax applicable to the Borrower in
respect of the Royalties, if any;
 
(b)           the amount of U.S. Federal income tax applicable to the Borrower
in respect of the Royalties, if any; and
 
(c)           the amount of the Israeli Petroleum profits tax levy (Sheshinski
Tax) applicable to the Borrower in respect of the Royalties, if any,
 
in each case, that is due to the applicable Israeli or U.S. Federal tax
authority prior to the next Payment Date (each, a “Royalties-related Tax”).
 
 
25

--------------------------------------------------------------------------------

 
 
“Royalties-related Tax Amount” means, on any date of determination, the sum of
each of the Royalties-related Taxes which:
 
(a)           in the case of such Royalties-related Taxes withheld from the
Royalties or otherwise deducted from any payments to the Facility Account
(including by or on behalf of the Project Company), shall be notified to the
Borrower and the Facility Agent by the Seller and evidenced by: (i) a
certificate of an Authorized Officer of the Seller, accompanied by evidence to
the Facility Agent of such withholding by the relevant Person, (A) certifying
the amount withheld, the detailed calculation thereof (including each of the
then-current effective applicable tax rates and the net income or assumed net
income of the Borrower subject to such tax rate), the applicable tax authority
for whom such amount was withheld and to whom such amount is due, the date such
amount is due to be paid to the applicable tax authority and that such amount
was withheld from the Royalties or otherwise deducted from any payments to the
Facility Account solely in respect of Royalties-related Taxes and (B)
covenanting and agreeing to pay or cause to be paid all such withheld amounts to
the applicable tax authority on or prior to the date when due and (ii) only with
respect to Royalties-related U.S. Taxes, a certificate of the Accountants making
the same certifications contained in subclause (a)(i)(A) immediately above, each
certificate in subclause (i) and (ii) to be in form and substance satisfactory
to the Facility Agent; and
 
(b)           in the case of Royalties-related U.S. Taxes not withheld from the
Royalties or otherwise deducted from any payments to the Facility Account, which
shall be notified to the Borrower and the Facility Agent by the Seller and
evidenced by: (i) a certificate of an Authorized Officer of the Seller (A)
certifying the amount required to be deposited in the Royalties Tax Account to
pay Royalties-related U.S. Taxes to the applicable tax authority, the detailed
calculation thereof (including each of the then-current effective applicable tax
rates and the net income or assumed net income of the Borrower subject to such
tax rate), the applicable tax authority to whom such amount is due to be paid,
the Royalties-related U.S. Tax in respect of which such amount must be paid, the
date such amount is due to be paid to the applicable tax authority and (B)
representing and warranting that such amount was not (nor was any portion
thereof) withheld from the Royalties or otherwise deducted from any payments to
the Facility Account and (ii) a certificate of the Accountants making the same
certifications contained in subclause (b)(i)(A) immediately above, each
certificate in subclause (i) and (ii) to be in form and substance satisfactory
to the Facility Agent.
 
“Royalties-related U.S. Taxes” means any Royalties-related Taxes described in
clause (b) of the definition thereof.
 
“Royalties Sale and Contribution Agreement” means the Royalties Sale and
Contribution Agreement between the Seller, the Borrower, the Collateral Agent
and the Facility Agent, dated as of the Signing Date.
 
“Royalties Tax Account” means the account so described in Section 2.07.
 
 
26

--------------------------------------------------------------------------------

 
 
“Royalties Transfer Agreements” means, collectively, Royalties Deed A, the
Transfer of Rights Agreement, Royalties Deed B, the January 2001 Minutes, the
Letter of Assignment, the Application for Seller Registration, the Seller
Registration, Royalties Deed C, Royalties Deed D, the Royalties Sale and
Contribution Agreement, the Application for Borrower Registration, the Borrower
Registration, the Application for Collateral Agent Registration, the Collateral
Agent Registration, the Royalties Payment Instruction, and any other
instruments, certificates or documents heretofore, now or hereafter entered into
in connection therewith or the transactions contemplated thereby.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sanctioned Country” means a country or territory which is at any time subject
to  a general export, import, financial or investment embargo under any
Sanctions.
 
“Sanctions” means:
 
(a)           economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by: (i) the U.S. government and
administered by OFAC, (ii) the United Nations Security Council, (iii) the
European Union or (iv) Her Majesty's Treasury of the United Kingdom; and
 
(b)           economic or financial sanctions imposed, administered or enforced
from time to time by the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury.
 
“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of Commerce
or the U.S. Department of the Treasury or the United Nations Security Council or
any similar list maintained by the European Union, any other EU Member State or
any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.
 
“Secured Parties” means the Facility Agent, the Collateral Agent, each Lender,
the Account Bank, the Servicer, each Hedge Counterparty, the Independent Manager
and each Indemnitee.
 
“Securities” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as "securities" or any certificates of interest, shares or participations
in temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
 
“Security Agreement” means the Pledge, Assignment and Security Agreement, dated
on or prior to the Notice Date for the Initial Series, between the Borrower and
the Collateral Agent.
 
 
27

--------------------------------------------------------------------------------

 
 
“Security Documents” means the Security Agreement, the Israeli Security
Agreement, the Account Control Agreement, the Control Agreement (if any), the
UCC Financing Statements, the filing and registration in the Israeli Pledges
Registry of the Collateral Agent’s Security Interest in the Collateral, the
Seller Security Agreement, the Application for Collateral Agent Registration,
the Collateral Agent Registration, and any other instruments, certificates or
documents entered into in connection therewith or the transactions contemplated
thereby.
 
“Security Interest” means: (a) with respect to the Collateral, the “Security
Interest” of the Collateral Agent, for the benefit of the Secured Parties, in
the Collateral, as defined in Section 2.01 of the Security Agreement, (b) with
respect to the Seller Collateral, the “Security Interest” of the Collateral, for
the benefit of the Secured Parties, in the Seller Collateral, as defined in
Section 2.01 of the Seller Security Agreement, (c) with respect to the Royalties
Receivables, the “Security Interest” of the Borrower in the Royalties
Receivables, as defined in Section 3.01 of the Royalties Sale and Contribution
Agreement and (d) with respect to the Israeli Collateral, the “Security
Interest” of the Collateral Agent, for the benefit of the Secured Parties, in
the Israeli Collateral, as defined in Section 2.01 of the Israeli Security
Agreement.
 
“Seller” means Isramco, Inc.
 
“Seller Collateral” has the meaning specified in the Seller Security Agreement.
 
“Seller Registration” means the registration of the Seller’s rights to the
Royalties in the Petroleum Register.
 
“Seller Security Agreement” means the Pledge and Security Agreement, dated on or
prior to the Notice Date for the Initial Series, between the Seller and the
Collateral Agent.
 
“Series” means Loans made on the same Funding Date with the same interest rate
and Maturity Date.  For the avoidance of doubt, the Initial Series and the
Additional Series shall each constitute a “Series” for purposes of this
definition.
 
“Servicer” means N.M.A. Energy Resources Ltd., an Israeli company, in its
capacity as the servicer, pursuant to the terms of the Servicing Agreement and
this Agreement.
 
“Servicing Agreement” means the Servicing Agreement, dated the Signing Date,
among the Borrower, the Servicer, the Manager, the Facility Agent and the
Collateral Agent.
 
“Servicing Fees” means the fees payable to the Servicer pursuant to the terms of
the Servicing Agreement.
 
“Signing Date” means the date of this Agreement.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.
 
 
28

--------------------------------------------------------------------------------

 
 
"Solvency Certificate" means a Solvency Certificate of the Seller substantially
in the form attached to hereto as Exhibit F.
 
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its Indebtedness as they become absolute and matured, (c) such Person does not
intend to, and does not believe that it will, incur Indebtedness or liabilities
beyond such Person’s ability to pay such Indebtedness and liabilities as they
mature, (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital, (e) such Person is able to pay
its Indebtedness and liabilities, contingent obligations and other commitments
as they mature in the ordinary course of business and (f) such Person is
"solvent" within the meaning given that term and similar terms under laws
applicable to it relating to fraudulent transfers and conveyances.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
under regulations issued from time to time by the Board (or any successor) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (as such term is used in Regulation D of the Board), or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurocurrency Liabilities is determined.  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  The Loans of the Initial Series shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D of the Board or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Statutory Royalties” means all royalties required to be paid by the Project
Company to the State of Israel in connection with the Project under the
Petroleum Law and in accordance with the Lease.
 
 
29

--------------------------------------------------------------------------------

 
 
“Subscription Agreement” means the Subscription Agreement, dated on or prior to
the Notice Date for the Initial Series, and made by and between the Borrower and
the Seller.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Substitute Basis” has the meaning given to it in Section 2.10(a) of this
Agreement.
 
“Supplemental Distribution Certificate” means a certificate, signed by an
Authorized Officer of the Servicer, in the form attached as Exhibit G-2,
specifying the following, in each case in compliance with the terms of Section
2.08:
 
(a) notice of any Defaults, Events of Default, Early Amortization Events and
Retention Events, including the details thereof, or confirmation that no such
events have occurred or are continuing;
 
(b) the Required Reserve Amount and the Historic DSCR, Forecast DSCR and Loan
Life Coverage Ratio as required pursuant to Section 5.01(a)(vii)(D), including
the calculation thereof and supporting evidence therefor;
 
(c) the amount of each payment to be made from the Facility Account pursuant to
Section 2.08(b)(ii)(A);
 
(d) the amount of any transfer to be made from the Facility Account to (i) the
Reserve Account and/or (ii) as otherwise directed by the Borrower, in each case
pursuant to Section 2.08(b)(ii)(B) and including the detailed calculation of the
Required Reserve Amount and supporting evidence therefor;
 
(e) the amount of any transfer to be made from the Reserve Account to the
Facility Account pursuant to Section 2.08(d)(ii);
 
(f) the amount of any transfer to be made from the Royalties Tax Account to the
Facility Account pursuant to Section 2.08(e)(ii);
 
(g) the Person and account to which each such payment is to be made;
 
(h) the relevant Business Day on which each such transfer or payment is to be
made; and
 
 
30

--------------------------------------------------------------------------------

 
 
(i) all other information or evidence reasonably requested from the Borrower by
the Facility Agent as necessary in order for the Facility Agent to verify the
information provided with respect to items (b), (c), (d)(i), (e), (f), (g)
and/or (h) above.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Transfer of Rights Agreement” means the Rights Transfer Agreement of March 5,
1989, between the Project Company and the Seller, including the Addendum to the
Agreement of July 28, 1991, regarding Royalties A.
 
“Trust Indenture Act” has the meaning specified in Section 8.02.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York or the State of Delaware, as
the context may require.
 
“UCC Financing Statements” has the meaning given to it in Section 3.02(d)(ii).
 
“U.S.” or “United States” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code.
 
Section 1.02 Terms Generally.  In this Agreement in the computation of periods
of time from a specified date to a later specified date, the word “from”  means
“from and including” and the words “to” and “until” each mean “to but
excluding”.  The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  The word “law” shall
be construed as referring to all statutes, rules, regulations, codes and other
laws (including official rulings and interpretations thereunder having the force
of law or with which affected Persons customarily comply), and all judgments,
orders and decrees, of all Governmental Authorities.
 
(a) Unless the context requires otherwise:
 
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or therein),
 
(ii) any definition of or reference to any law, statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws),
 
 
31

--------------------------------------------------------------------------------

 
 
(iii) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns (subject to any restrictions on
assignment set forth herein or in any other applicable Credit Document) and, in
the case of any Governmental Authority, any other Governmental Authority that
shall have succeeded to any or all functions thereof,
 
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,
 
(v) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless otherwise indicated,
 
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
 
(vii) a Default is “continuing” if it has not been waived or, if capable of
being remedied, has not been remedied, and an Event of Default, a Retention
Event and an Early Amortization Event  is “continuing” if it has not been
waived.
 
Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided that if the
Borrower, by notice to the Facility Agent, shall request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Facility Agent or the Required Lenders, by notice to the Borrower,
shall request an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in GAAP or in
the application thereof, then: (a) the Lenders and the Borrower shall negotiate
in good faith to amend such provision to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Borrower and the
Required Lenders) and (b) such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and the Borrower shall provide to the Facility Agent and
the Lenders, when it delivers its financial statements pursuant to any provision
hereof, such reconciliation statements as shall be reasonably requested by the
Facility Agent.
 
ARTICLE 2
AMOUNTS AND TERMS OF THE LOANS
 
Section 2.01 The Loans; Termination of Commitments.
 
(a) Subject to the terms and conditions set forth herein, each Lender severally
(and not jointly) agrees to make Loans of a Series to the Borrower in a single
draw on the applicable Funding Date for such Series in an amount not to exceed
such Lender’s Commitment for such Series.  Amounts repaid or prepaid in respect
of Loans may not be reborrowed.
 
 
32

--------------------------------------------------------------------------------

 
 
(b) Unless previously terminated, the Commitment of each Lender for a Series
shall automatically be reduced to zero and terminate immediately following the
making of the Loans for such Series hereunder on the Funding Date for such
Series or, if the Loans of such Series shall not have been made by 4:00 p.m.
(New York City time) on the last Borrower Business Day of the Availability
Period for such Series, at such time.
 
(c) Each Loan hereunder shall be made as part of a Series consisting of Loans
with the same interest rate and Maturity Date, and shall be made by the Lenders
with Commitments in respect of such Series ratably in accordance with their
respective Commitments for such Series.
 
Section 2.02 Making the Loans.
 
(a) The Borrower shall request Loans of a Series by delivering, by hand or
facsimile, a written request containing the information required in this clause
(a) and substantially in the form attached hereto as Exhibit B (a “Notice of
Borrowing”), duly executed by an Authorized Officer of the Borrower to the
Facility Agent by no later than 1:00 p.m. (New York City time) on the third
(3rd) Borrower Business Day prior to the requested date of such Loans (the date
of delivery of such Notice of Borrowing, the “Notice Date”), and the Facility
Agent shall give each applicable Lender prompt notice thereof by facsimile or
other electronic means.  A Notice of Borrowing shall be irrevocable and shall
specify: (i) the Series of the Loans, (ii) the requested date of the Loans,
which date shall be a Borrower Business Day occurring during the Availability
Period for such Series (the "Funding Date"), (iii) the aggregate principal
amount of the Loans, which amount shall be in a minimum amount of $75,000,000,
(iv) the amount of the Required Reserve Amount, (v) the details of the
Borrower’s account to which the proceeds of such Loans less (A) the amount, if
any, necessary to ensure that the balance on deposit in the Required Reserve
Account equals the Required Reserve Amount and (B) the amount of any fees and
expenses due on such Funding Date, are to be credited and (vi) the direction of
the Borrower to the Facility Agent to pay the amounts set forth in clause (v)(A)
and (B) from the proceeds of such Loans directly to the Reserve Account or the
party to whom such fees and expenses are due, as applicable.
 
(b) Provided that the conditions set forth in Article 3 have been satisfied, no
later than 1:00 p.m. (New York City time) on the Funding Date for a Series, each
Lender shall make available to the Facility Agent at the Administrative Account,
by wire transfer in immediately available funds, such Lender’s Loan in an amount
equal to its Ratable Share of the total Loan amount requested by the Borrower in
respect of such Series.  The Facility Agent shall, by no later than 4:00 p.m.
(New York City time) on such Funding Date (i) credit to the Borrower’s account
designated in the Notice of Borrowing, by wire transfer in immediately available
funds, the aggregate of the amounts made available to the Facility Agent by the
Lenders for such Series less the amounts set forth in Sections 2.02(a)(v)(A) and
(B), (ii) credit the amount set forth in Section 2.02(a)(v)(A) to the Reserve
Account, in immediately available funds, from the aggregate of the amounts made
available to the Facility Agent by the Lenders for such Series and (iii) pay to
the parties to who such amounts are due, the amounts set forth in Section
2.02(a)(v)(B), in immediately available funds, from the aggregate of the amounts
made available to the Facility Agent by the Lenders for such Series.
 
 
33

--------------------------------------------------------------------------------

 
 
(c) Unless the Facility Agent shall have received notice from a Lender prior to
the Funding Date for a Series that such Lender will not make available to the
Facility Agent such Lender’s Loan in an amount equal to its Ratable Share of the
total Loan amount requested by the Borrower in respect of such Series, the
Facility Agent may (but shall have no obligation to) assume that such Lender has
made its Ratable Share of such Series available to the Facility Agent on such
Funding Date in accordance with subsection (a) of this Section 2.02 and the
Facility Agent may (but shall have no obligation to), in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made its
Ratable Share of such Series available to the Facility Agent, such Lender and
the Borrower severally agree to repay to the Facility Agent forthwith such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Facility Agent, at: (i) in the case of the Borrower, the interest
rate applicable at the time to Loans of such Series and (ii) in the case of such
Lender, the Federal Funds Rate.  If the Borrower and such Lender shall pay such
interest to the Facility Agent for the same or an overlapping period, the
Facility Agent shall promptly remit to the Borrower the amount of such interest
paid by the Borrower to the Facility Agent for such period.  If such Lender
shall repay to the Facility Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan as part of such Series for purposes
of this Agreement.  Any payment by the Borrower shall be without prejudice to
any claim the Borrower may have against a Lender that shall have failed to make
such payment to the Facility Agent.
 
(d) The failure of any Lender to make a Loan to be made by it as part of any
Series shall not relieve any other Lender of its obligation, if any, hereunder
to make its Loan of such Series on the Funding Date for such Series, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.
 
Section 2.03 Additional Series.
 
(a) During the period from the thirty-sixth (36th) calendar month after the
Initial Funding Date to the Maturity Date of the Initial Series (such period,
the “Additional Series Availability Period”), the Borrower, by written notice to
the Facility Agent, may request the establishment of one additional Series of
Loans (the “Additional Series”).  Such notice shall specify the proposed Funding
Date for the Additional Series, which shall be a date not less than fifteen (15)
Business Days after the date on which such notice is delivered to the Facility
Agent, and the amount of such Additional Series. The Borrower may approach any
Initial Lender or any other third party bank or financial institution to
participate in the Additional Series; provided that: (i) no Lender will be
required to participate in such Additional Series and (ii) any entity providing
a Loan of such Additional Series shall satisfy all of the requirements of an
Eligible Assignee.
 
 
34

--------------------------------------------------------------------------------

 
 
(b) The funding of the Additional Series shall be subject to the following
conditions:
 
(i) no Default or Event of Default shall have occurred and be continuing or
would result from the funding of the Additional Series;
 
(ii) no Retention Event or Early Amortization Event shall have occurred and be
continuing or would result from the funding of the Additional Series;
 
(iii) the Forecast DSCR for each Calculation Period occurring during the period
after the most recent Payment Date to the Maturity Date of the Initial Series
shall be at least 1.45 to 1.0, calculated based on the Financial Model delivered
as part of the most recent Quarterly Report (which Financial Model shall have
been delivered no more than six (6) months prior to the Funding Date for the
Additional Series) and assuming for purposes of calculating the Loan Service
Amount, that the Additional Series was funded and outstanding on such Payment
Date in the amount requested by the Borrower in the notice provided pursuant to
Section 2.03(a);
 
(iv) the LTV Ratio shall be less than 50.00%, calculated based on the Financial
Model delivered as part of the most recent Quarterly Report (which Financial
Model shall have been delivered no more than six (6) months prior to the Funding
Date for the Additional Series) and assuming for purposes of calculating the LTV
Ratio that the Additional Series was funded and outstanding on such date in the
amount requested by the Borrower in the notice provided pursuant to Section
2.03(a);
 
(v) such Additional Series shall rank pari passu or junior in right of payment
and security with the Initial Series, and shall only be secured by the
Collateral;
 
(vi) such Additional Series shall not be guaranteed;
 
(vii) such Additional Series shall have a Maturity Date no earlier than the
first anniversary of the Maturity Date for the Initial Series;
 
(viii) the weighted average life to maturity of such Additional Series shall be
no shorter than the remaining average life to maturity of the Initial Series;
 
(ix) the principal amortization schedule for the Loans of such Additional Series
shall be attached to the Additional Series Joinder Agreement (which schedule
shall constitute the “Amortization Schedule” for the Additional Series);
 
(x) except for the interest rate, Applicable Margin, Additional Series
Availability Period, Maturity Date, Amortization Schedule and required
percentages applicable to the Notional Hedge Amount Requirement for Hedge
Transactions for the Additional Series, all other terms of the Additional Series
shall be (A) consistent with the terms of the Initial Series that are in effect
on such date or as reflected in the necessary amendments to this Agreement and
any other applicable Credit Documents so that such terms are consistent for
Loans of both Series, or (B) if inconsistent, as agreed among the Borrower, the
Facility Agent (at the written direction of the Required Lenders of the Initial
Series) and each of the Lenders providing the Additional Series;
 
 
35

--------------------------------------------------------------------------------

 
 
(xi) the Facility Agent shall have received any documents and other information
in connection with such Additional Series as reasonably requested by the
Facility Agent;
 
(xii) at least fifteen (15) Business Days prior to the initial Funding Date for
the Additional Series, a joinder agreement in form and substance reasonably
acceptable to the Facility Agent, for its own account and on behalf of the
Required Lenders (the “Additional Series Joinder Agreement”) containing the
interest rate, Applicable Margin, Amortization Schedule, Maturity Date,
Availability Period, required percentages applicable to the Notional Hedge
Amount Requirement for Hedge Transactions and the Commitments of each of the
Lenders, in each case, for such Additional Series shall have been executed and
delivered by the Borrower, the Lenders for the Additional Series and the
Facility Agent, pursuant to which such Lenders agree to be bound to the terms of
this Agreement, as amended or supplemented by the terms of such Additional
Series Joinder Agreement, and the other applicable Credit Documents; and
 
(xiii) the issuance of such Additional Series and the aggregate principal amount
of the Loans, calculated assuming that the Additional Series has been funded and
is outstanding in the amount requested by the Borrower in the notice provided
pursuant to Section 2.03(a) with the terms set forth in the Additional Series
Joinder Agreement, shall comply with the terms of the Israeli Tax Ruling, and
the Facility Agent shall have received a certificate of an Authorized Officer of
the Borrower so certifying.
 
(c) On the date on which the Additional Series Joinder Agreement is effective,
subject to the satisfaction of the terms and conditions of this Section 2.03,
each Additional Lender party thereto shall become a Lender hereunder with
respect to the Additional Series, which the Facility Agent shall reflect in the
Register.  Other than as permitted pursuant to this Section 2.03, the terms and
conditions of such Additional Series shall be identical to the Initial Series
and the Lenders for the Additional Series shall be afforded the same rights and
privileges as the Initial Lenders under this Agreement and each other Credit
Document.
 
Section 2.04 Repayment of Loans; Evidence of Loans.
 
(a) The Borrower shall pay to the Facility Agent: (i) on each Payment Date, for
the ratable account of the Lenders of each Series, the aggregate principal
amount of the Loans for such Series set forth in the Amortization Schedule for
such Series opposite such Payment Date, and (ii) on the Maturity Date for each
Series, for the ratable account of the Lenders of such Series, the outstanding
principal amount of the Loans of such Series in full.
 
 
36

--------------------------------------------------------------------------------

 
 
(b) The Facility Agent, acting solely for this purpose is an agent of the
Borrower, shall maintain at its address set forth in Section 9.02, which shall
be an address in New York, New York, a register (the “Register”) for the
recordation of accounts for each Lender, in which accounts it shall record: (i)
the date, amount and Series of each Loan made by each Lender hereunder, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender on each of its Loans hereunder, (iii) the
amount of any sum received by the Facility Agent from the Borrower hereunder and
each Lender’s share thereof and (iv) the terms of each Assignment and Assumption
delivered to and accepted by the Facility Agent in accordance with Section
9.07(b).  The Register shall be available for inspection by any Authorized
Officer of the Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
(c) Entries made by the Facility Agent in the Register pursuant to clause (b)
above shall be prima facie evidence of the amount of principal and interest due
and payable or to become due and payable from the Borrower to each Lender under
this Agreement, and shall be binding on the Borrower absent manifest error;
provided, however, that the failure of the Facility Agent to make an entry, or
any finding that an entry is incorrect, in the Register shall not limit or
otherwise affect the obligations of the Borrower or the Commitments of the
Lenders under this Agreement.
 
(d) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by such Lender.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
Section 2.05 Optional Prepayments of Loans.
 
(a) The Borrower shall have the right, from time to time on or after the first
Payment Date occurring at least five (5) calendar years after the Funding Date
of a Series, to prepay the Loans of a Series in whole or in part without fee or
penalty, subject to the requirements of this Section 2.05, Sections 2.09, 2.11
and 2.14 and otherwise in accordance with the terms of this Agreement.
 
(b) Each prepayment of the Loans of a Series must be accompanied by a payment of
all accrued and unpaid interest (to the date of repayment) on the principal
amount of such Loans being prepaid and all other amounts due under this
Agreement and/or any of the other Credit Documents in connection with such
prepayment, including amounts payable under Section 2.14.  Each partial
prepayment shall be applied to prepay the outstanding principal of the Loans of
the applicable Series in accordance with clause (d) of this Section 2.05.
 
 
37

--------------------------------------------------------------------------------

 
 
(c) The Borrower shall deliver written notice of each optional prepayment of the
Loans of a Series to the Facility Agent and the Lenders of such Series not later
than 1:00 p.m. (New York City time) at least three (3) Borrower Business Days
and no more than ten (10) Borrower Business Days prior to the date of such
prepayment (which date must be a Business Day).  Each such written notice (a
“Notice of Prepayment”) shall be irrevocable and shall specify: (i) the Series
and the aggregate principal amount of the Loans thereof to be prepaid, (ii) the
aggregate amount of all accrued and unpaid interest due on the principal amount
of the Loans to be prepaid, (iii) all other amounts (including amounts payable
under Section 2.14) due under this Agreement and/or any other Credit Documents
in connection with such prepayment, and (iv) the Business Day on which the
Borrower will make such payments.
 
(d) The Borrower shall make each prepayment of the Loans of a Series, together
with payment of all other amounts required in connection therewith, to the
Facility Agent (on behalf and solely for the benefit of the Lenders of such
Series) on the date specified in the applicable Notice of Prepayment.  Each such
prepayment shall be applied by the Facility Agent ratably among the Loans of
such Series and shall reduce the outstanding principal amount of such Loans due
on each subsequent Payment Date in inverse order of maturity.
 
Section 2.06 Fees.
 
(a) Arranger; Facility Agent Fees.  The Borrower agrees to pay to the Arranger
and the Facility Agent, each for its own account, such fees, payable in the
amounts and at the time separately agreed in writing between the Borrower and
the Arranger or the Facility Agent, as applicable.
 
(b) General. All fees payable under this Agreement shall be paid on the dates
due, in immediately available funds.  Fees paid shall not be refundable under
any circumstances.
 
Section 2.07 Creation and Administration of Accounts. 
 
(a) (i)  Pursuant to the Account Control Agreement, the Borrower shall establish
and maintain with the Account Bank, as “securities intermediary” (as defined in
Section 8-102 of the UCC):  (i) a “securities account” (as defined in Section
8-501 of the UCC) in the name of the Borrower, designated as the "Facility
Account", into which the payments and proceeds of all Royalties Receivables and
all other Collateral shall be directed to be paid, including pursuant to the
Royalties Payment Instruction, without deduction or withholding except for the
Royalties-related Tax Amounts required to be withheld by it under Applicable
Law; provided that the Borrower shall cause the full amount of all
Royalties-related Tax Amounts so deducted or withheld to be paid on or prior to
the date when due to the relevant Governmental Authority in accordance with
Applicable Law and provide prompt evidence thereof to the Facility Agent, (ii) a
“securities account” (as defined in Section 8-501 of the UCC) in the name of the
Borrower, designated as the “Reserve Account”, in which the Required Reserve
Amount will be held and (iii) a “securities account” (as defined in Section
8-501 of the UCC) in the name of the Borrower, designated as the “Royalties Tax
Account”, in which the Royalties-related Tax Amount described in clause (b) of
the definition thereof will be held; provided, however, that any funds in the
Reserve Account or the Royalties Tax Account in excess of the Required Reserve
Amount or the Royalties-related Tax Amount described in clause (b) of the
definition thereof, respectively, shall be transferred to the Facility Account
in accordance with Section 2.08.  The Facility Account, the Reserve Account and
the Royalties Tax Account shall at all times be subject to the Account Control
Agreement.
 
 
38

--------------------------------------------------------------------------------

 
 
(ii) To the extent that the Borrower receives notice of a forthcoming payment by
the Seller of any interest, principal or other amounts under or in respect of
the Intercompany Loan and Intercompany Loan Agreement, the Borrower shall
establish and maintain in the name of the Borrower a deposit account with a
depositary bank (the “I/C Loan Account”) and shall deposit any such amounts into
the I/C Loan Account.  No amounts other than those under or in respect of the
Intercompany Loan and the Intercompany Loan Agreement shall be paid, deposited
or credited to or otherwise held in the I/C Loan Account, and the Borrower
shall, and shall cause any other applicable Person to, transfer any such amounts
from the I/C Loan Account to the Facility Account promptly upon receipt thereof
in the I/C Loan Account.  The I/C Loan Account shall not at any time be subject
to (A) a control agreement among, inter alia, the Borrower and the Collateral
Agent or any other Person or (B) the Collateral Agent’s Security Interest or any
other security interest or Lien of the Collateral Agent or any other Person.
 
(b) Other than the Facility Account, the Reserve Account, the Royalties Tax
Account, the Controlled Deposit Account and the I/C Loan Account, the Borrower
shall not establish or maintain any accounts.
 
(c) So long as no Event of Default has occurred and shall be continuing, the
Borrower shall be permitted to give orders, directions and instructions
concerning or directing the investment (subject to clause (d) below),
disposition, transfer, withdrawal or disbursement of funds from time to time on
deposit in such Controlled Deposit Account in accordance with the Control
Agreement.
 
(d) So long as no Event of Default has occurred and shall be continuing, the
Borrower shall be permitted to direct the investment of the funds from time to
time held in the Facility Account, the Reserve Account, the Controlled Deposit
Account and the Royalties Tax Account in Permitted Investments (but none of the
Facility Agent, Collateral Agent, Account Bank or the Secured Parties shall have
liability whatsoever in respect of any failure by the Account Bank to do so),
with all proceeds in the Facility Account, the Reserve Account and the Royalties
Tax Account to be held in such account and distributed therefrom in accordance
with Section 2.08; provided, however, that the maturity of the Permitted
Investments on deposit in the Facility Account, the Reserve Account and the
Royalties Tax Account shall be no later than the Business Day immediately
preceding the date on which funds are required to be withdrawn or paid therefrom
pursuant to this Agreement.  The Borrower shall treat all income, gains and
losses from the investment of amounts in the Facility Account, the Reserve
Account, the Controlled Deposit Account and the Royalties Tax Account as its
income or loss for federal, state and local income tax purposes.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 2.08 Application of Amounts in the Accounts.
 
(a) Distribution Certificates.  Upon receipt of a Distribution Certificate or a
Supplemental Distribution Certificate, the Facility Agent shall, to the extent
it has access to the information necessary to do so:
 
(i) verify that such certificate contains all of the information and supporting
evidence required to be included therein or attached thereto, and identify any
discrepancies;
 
(ii) verify the interest rates used in any calculations set forth therein of
payments under the Loans and any overdue Loan Obligations and, based solely on
the information provided in a Distribution Certificate, any other Overdue
Obligations, and identify any discrepancies; and
 
(iii) compare the amount of any fees, expenses or other Obligations set forth
therein for payment to the related invoices for such amounts, and identify any
discrepancies.
 
In the event the Facility Agent determines or is notified by a Lender that any
amounts specified in a Distribution Certificate or Supplemental Distribution
Certificate have been incorrectly calculated, any information or supporting
evidence included therein is incorrect or insufficient, any interest rate used
in any calculations therein is incorrect, any information required to be
included therein is missing or fails to comply with or conflicts with the terms
of this Section 2.08, Article 6 or otherwise with this Agreement, the Facility
Agent will promptly (and in any event within two (2) Business Days) notify the
Borrower thereof, and the Borrower will deliver a revised and corrected
Distribution Certificate or Supplemental Distribution Certificate, as the case
may be, to the Facility Agent no later than two (2) Business Days prior to the
Payment Date, the Maturity Date or other date of payment to which such
Distribution Certificate or Supplemental Distribution Certificate applies.
 
(b) Prior to an Event of Default; Maturity Date.  (i)  So long as clause (c) of
this Section 2.08 does not apply, on each Payment Date, each Maturity Date
described in clause (a) of the definition thereto, and each other date on which
the following payments (other than those set forth in clause (ii) below) are to
be made as expressly set forth in this Agreement, the Facility Agent shall, on
behalf of the Collateral Agent, direct the Account Bank to apply or maintain all
funds in the Facility Account based on the amounts set forth in the Distribution
Certificate applicable to such date but subject to the terms of Article 6, as
follows:
 
(A) first, to transfer to the Royalties Tax Account for the payment of
Royalties-related U.S. Taxes, when due, to the applicable tax authority pursuant
to the terms of Section 2.08(e), the amount necessary (if any) so that the
balance on deposit therein equals the Royalties-related Tax Amount described in
clause (b) of the definition thereof;
 
 
40

--------------------------------------------------------------------------------

 
 
(B) second, to pay, on a pro rata basis: (1) the Independent Manager, any
accrued and unpaid Independent Manager Fees then due and owing to the
Independent Manager under the Independent Manager Agreement, (2) the Facility
Agent, any fees then due and owing to it (in such capacity) under the Credit
Documents in accordance with the terms of the DBTCA Fee Letter, (3) the
Collateral Agent any fees then due and owing to it (in such capacity) under the
Credit Documents in accordance with the terms of the DBTCA Fee Letter, and (4)
the Account Bank, any accrued and unpaid fees then due and owing to it in
accordance with the terms of the DBTCA Fee Letter;
 
(C) third, to pay the Facility Agent on a pari passu basis: (1) for the ratable
benefit of the Initial Lenders, accrued and unpaid interest on the Loans of the
Initial Series and all other Obligations due and owing to the Initial Lenders
(other than the principal of the Loans of such Series) under the Credit
Documents and (2) for the ratable benefit of the Lenders of the Additional
Series, accrued and unpaid interest on the Loans of the Additional Series and
all other Obligations due and owing to the such Lenders (other than the
principal of the Loans of such Series) under the Credit Documents;
 
(D) fourth, to pay, on a pari passu basis:
 
(1) the Facility Agent on a pari passu basis: a) for the ratable benefit of the
Lenders of the Initial Series, the aggregate principal amount of the Loans of
such Series then due and payable, and b) for the ratable benefit of the Lenders
of the Additional Series, the aggregate principal amount of the Loans of such
Series then due and payable; and
 
(2) each Hedge Counterparty, on a pro rata basis, an amount equal to any net
payments, fees, expenses and any Hedge Breakage Costs which are then due and
owing to it under the applicable Hedge Agreements (if any);
 
(E) fifth, to pay, on a pro rata basis, the Independent Manager, the Facility
Agent, the Collateral Agent and the Account Bank any fees (not paid in
accordance with clause (B) above), expenses, indemnities or any other
Obligations due and owing to such party under the applicable Credit Documents;
 
(F) sixth, to pay, on a pro rata basis, to parties entitled thereto (other than
the Servicer), all other Obligations or any other amount then due and owing from
the Borrower under the Credit Documents;
 
(G) seventh, to pay the Servicer and the Manager any accrued and unpaid
Servicing Fees and Manager Fees, respectively, and any and all other expenses
and indemnities due and owing to the Servicer under the Servicing Agreement and
the Manager under the Borrower’s Operating Agreement; and
 
 
41

--------------------------------------------------------------------------------

 
 
(H) eighth, to retain in the Facility Account, any remaining funds for future
distribution or disbursement in accordance with Section 2.08(b)(i), (b)(ii) and
(c), as applicable.
 
(ii) So long as clause (c) of this Section 2.08 does not apply, on the fifth
(5th) Business Day after each Payment Date and each Maturity Date described in
clause (a) of the definition thereof, the Facility Agent shall, on behalf of the
Collateral Agent, direct the Account Bank to apply or maintain, as the case may
be, all funds retained on deposit in the Facility Account on such Payment Date
or Maturity Date (pursuant to clause (b)(i)(D)(6) of this Section 2.08) and all
funds transferred to the Facility Account from the Reserve Account pursuant to
Section 2.08(d)(ii), based on the amounts set forth in the applicable
Supplemental Distribution Certificate but subject to the terms of Article 6, as
follows (and, for the avoidance of doubt, all funds received in the Facility
Account after such Payment Date or Maturity Date, other than from the Reserve
Account pursuant to Section 2.08(d)(ii), shall be retained in the Facility
Account for future distribution or disbursement in accordance with this Section
2.08):
 
(A) if an Early Amortization Event shall have occurred and be continuing:
 
(1) first, to pay the Facility Agent, on a pari passu basis: a) for the ratable
benefit of the Lenders of the Initial Series, the outstanding principal of the
Loans of such Series in inverse order of maturity until paid in full, and b) for
the ratable benefit of the Lenders of the Additional Series, the outstanding
principal of the Loans of such Series in inverse order of maturity until paid in
full; and
 
(2) second, to be retained in the Facility Account, all of the remaining funds
for distribution in accordance with Section 2.08(b) or (c), as applicable; and
 
(B) if no Early Amortization Event shall have occurred and be continuing:
 
(1)           first, to transfer to the Reserve Account: a) if a Retention Event
has occurred and is continuing, all of the remaining funds that were retained in
the Facility Account on such Payment Date or Maturity Date, and b) otherwise,
the amount necessary (if any) so that the balance on deposit therein equals the
Required Reserve Amount; and
 
(2)           second, a) if no Event of Default or Default is continuing and
there are no amounts then due and payable in respect of the Loans or any other
Obligations, to pay the Borrower, or as the Borrower shall direct, all of the
remaining funds that were retained in the Facility Account on such Payment Date
or Maturity Date, and b) otherwise, to be retained in the Facility Account for
future distribution or disbursement in accordance with this Section 2.08), all
of the remaining funds that were retained in the Facility Account on such
Payment Date or Maturity Date.
 
 
42

--------------------------------------------------------------------------------

 
 
(c) Acceleration after an Event of Default; Latest Maturity Date.  Upon the
acceleration of the Loans pursuant to Section 7.01 following the occurrence of
an Event of Default, upon the payment in full of all principal and interest in
respect of the Loans of all Series following an Early Amortization Event (so
long as any other Obligations remain outstanding), and upon the occurrence of
the Latest Maturity Date, the Facility Agent shall, on behalf of the Collateral
Agent, direct the Account Bank to apply all funds in the Facility Account, the
Reserve Account, the Controlled Deposit Account and the Royalties Tax Account on
the first (1st) and the fifteenth (15th) Business Day of each calendar month
through the Final Payout Date, as follows (and, for the avoidance of doubt, upon
the payment in full of all principal and interest in respect of all Loans, all
such funds will be applied without regard to clauses (iii) and (iv)(A) below):
 
(i) first, to pay the Collateral Agent and the Facility Agent all reasonable
out-of-pocket costs and expenses incurred in connection with the exercise of
rights or remedies upon an Event of Default as contemplated hereunder, under the
Security Agreement or under any of the other Credit Documents, including all
reasonable out-of-pocket court costs, the reasonable fees and expenses of its
agents and outside legal counsel;
 
(ii) second, to pay, on a pro rata basis: (A) the Independent Manager, any
accrued and unpaid Independent Manager Fees and any expenses or indemnities then
due and owing to the Independent Manager under the Independent Manager
Agreement, solely to the extent that the Facility Agent has been advised in
writing of such amounts by the Independent Manager at least three (3) Business
Days in advance of such date of payment, (B) the Facility Agent any fees,
expenses and indemnities then due and owing to it (in such capacity) under the
Credit Documents, (C) the Collateral Agent any fees, expenses and indemnities
then due and owing to it (other than as contemplated under clause (i) above)
under the Credit Documents, and (D) the Account Bank any fees, expenses and
indemnities then due and owing to it under the Account Control Agreement;
 
(iii) third, to pay the Facility Agent on a pari passu basis: (A) for the
ratable benefit of the Initial Lenders, accrued and unpaid interest on the Loans
of the Initial Series and all other Obligations due and owing to the such
Initial Lenders (other than the principal of the Loans of such Series) under the
Credit Documents and (B) for the ratable benefit of the Lenders of the
Additional Series, accrued and unpaid interest on the Loans of the Additional
Series and all other Obligations due and owing to the such Lenders (other than
the principal of the Loans of such Series) under the Credit Documents;
 
 
43

--------------------------------------------------------------------------------

 
 
(iv) fourth, to pay, on a pari passu basis:
 
(A) the Facility Agent on a pari passu basis: (1) for the ratable benefit of the
Lenders of the Initial Series, in inverse order of maturity, the outstanding
principal of the Loans of such Series until paid in full, and (2) for the
ratable benefit of the Lenders of the Additional Series, in inverse order of
maturity, the outstanding principal of the Loans of such Series until paid in
full; and
 
(B) each Hedge Counterparty, on a pro rata basis, an amount equal to any net
payments, fees, expenses and any Hedge Breakage Costs which are then due and
owing to it under the applicable Hedge Agreements (if any), solely to the extent
that the Facility Agent has been advised in writing of such amounts by such
Hedge Counterparty at least three (3) Business Days in advance of such date of
payment;
 
(v) fifth, to pay the Servicer and the Manager any accrued and unpaid Servicing
Fees and Manager Fees, respectively, and all other expenses and indemnities due
and owing to the Servicer under the Servicing Agreement and the Manager under
the Borrower’s Operating Agreement, solely to the extent that the Facility Agent
has been advised in writing of such amounts by the Servicer and the Manager at
least three (3) Business Days in advance of such date of payment; and
 
(vi) sixth, to pay to the Borrower or as the Borrower shall direct, any
remainder.
 
(d) Reserve Account.  (i)  On each Payment Date and each Maturity Date described
in clause (a) of the definition thereto, the Facility Agent, on behalf of the
Collateral Agent, shall direct the Account Bank to apply or maintain in the
Reserve Account, as the case may be, all funds in the Reserve Account, based on
the amounts set forth in the Distribution Certificate but subject to the terms
of Article 6, as follows:
 
(A) first,           if the funds on deposit in the Facility Account are
insufficient to pay the amounts set forth in clauses (b)(i)(A) through (D) of
this Section 2.08, then the Facility Agent shall transfer funds in the amount of
such shortfall (to the extent available) from the Reserve Account to the
Facility Account and shall apply such funds in accordance with clauses (b)(i)(A)
through (D) of this Section 2.08, and
 
(B) second, the Facility Agent shall retain any remaining funds in the Reserve
Account.
 
(ii) On the fifth (5th) Business Day after each Payment Date and each Maturity
Date described in clause (a) of the definition thereto, the Facility Agent, on
behalf of the Collateral Agent, shall direct the Account Bank to apply or
maintain, as the case may be, in the Reserve Account all funds in the Reserve
Account, based on the amounts set forth in the Supplemental Distribution
Certificate but subject to the terms of Article 6, as follows:
 
 
44

--------------------------------------------------------------------------------

 
 
(A) if an Early Amortization Event shall have occurred and be continuing, then
the Facility Agent shall transfer all funds on deposit in the Reserve Account to
the Facility Account and shall apply such funds in accordance with Section
2.08(b)(ii)(A); and
 
(B) if no Early Amortization Event shall have occurred and be continuing:
 
(1) first, if, on such Payment Date and each of the two immediately preceding
Payment Dates, a Retention Event existed (the period ending on such Payment Date
and including the two immediately preceding Payment Dates, a “Rolling Retention
Period”), then the Facility Agent shall transfer funds, in the amount that was
previously transferred from the Facility Account to the Reserve Account pursuant
to Section 2.08(b)(ii)(B)(1)a) on the fifth (5th) Business Day after the first
Payment Date of such Rolling Retention Period, from the Reserve Account to the
Facility Account and shall apply such funds in accordance with Section
2.08(b)(ii)(A),
 
(2) second, after the transfer of funds pursuant to clause (1) above, if
applicable, if the funds remaining on deposit in the Reserve Account exceed the
Required Reserve Amount, then a) if no Retention Event has occurred and is
continuing, the Facility Agent shall transfer all funds in excess of the
Required Reserve Amount from the Reserve Account to the Facility Account and
shall apply such funds in accordance with Section 2.08(b)(ii)(B)(2) or b) if a
Retention Event has occurred and is continuing, the Facility Agent shall retain
all such funds in the Reserve Account, and
 
(3) third, after the transfer of funds pursuant to clauses (1) and (2) above, if
applicable, if the funds remaining on deposit in the Reserve Account do not
exceed the Required Reserve Amount, then the Facility Agent shall retain all
such funds in the Reserve Account.
 
(e) Royalties Tax Account.  (i)  Within two (2) Business Days after the Facility
Agent’s receipt of written notice from an Authorized Officer of the Borrower
that any Royalties-related U.S. Tax is due, attaching:
 
(A) a certificate from the Accountants, certifying: (1) the amount of each
Royalties-related U.S. Tax that is due to be paid, (2) the applicable U.S.
Federal tax authority to whom each such Royalties-related U.S. Tax is due and
the payment details therefor, and (3) the Business Day on which each such
payment is due (which date shall be at least three (3) Business Days after the
date such notice is received by the Facility Agent but prior to the next Payment
Date), and
 
 
45

--------------------------------------------------------------------------------

 
 
(B) a certificate from an Authorized Officer of the Seller, certifying that no
amount in respect of such Royalties-related U.S. Tax has been, or will be,
withheld from the Royalties or otherwise deducted from any payments to the
Facility Account and that all required tax returns with respect to such payment
have been duly filed,
 
the Facility Agent, on behalf of the Collateral Agent, shall direct the Account
Bank to pay, from and to the extent of funds available in the Royalties Tax
Account, the Royalties-related U.S. Tax in the amounts, to the tax authorities
and on the Business Day set forth in such certificates.
 
(ii) On the fifth (5th) Business Day after each Payment Date and each Maturity
Date described in clause (a) of the definition thereto, the Facility Agent, on
behalf of the Collateral Agent and with reference to the Supplemental
Distribution Certificate, shall direct the Account Bank to transfer all funds
available in the Royalties Tax Account in excess of the Royalties-related Tax
Amount described in clause (b) of the definition thereof to the Facility Account
for future distribution or disbursement in accordance with this Section 2.08.
 
(iii) In no event shall the Account Bank, the Facility Agent or the Collateral
Agent have any obligation to make a filing with any tax authority or have any
responsibility for verifying the amount of taxes due or other obligation related
thereto other than as expressly set forth in this Section 2.08(e).
 
Section 2.09 Interest on Loans and Other Obligations.
 
(a) Except as otherwise provided herein: (i) the Loans of the Initial Series
shall bear interest at the Adjusted Libor Rate plus the Applicable Margin and
(ii) the Loans of the Additional Series shall bear interest at the rate set
forth in the Additional Series Joinder Agreement.
 
(b) Notwithstanding the foregoing, if any principal of or interest on any Loan,
fee or other Obligation payable by the Borrower hereunder is not paid when due,
whether on a Payment Date, on an optional prepayment date set forth in a Notice
of Prepayment, on a date required in respect of a mandatory prepayment pursuant
to Section 5.06), at stated maturity, upon acceleration or otherwise, and after
giving effect to any applicable grace period, such overdue amount shall bear
interest, for each day from the date such amount was due until the date such
amount is paid in full (but not including the date such amount is paid in full),
after as well as before judgment, at a rate per annum equal to the Adjusted
Libor Rate in effect at the time of such payment default plus 6.00%.
 
(c) Interest on each Loan shall be due and payable by the Borrower in arrears:
(i) on each Payment Date, (ii) on each other date on which principal of such
Loan is required to be paid hereunder, which shall include each optional
prepayment date set forth in a Notice of Prepayment and each date required in
respect of a mandatory prepayment pursuant to Section 5.06, and (iii) on the
Maturity Date for such Loan; provided that interest accrued pursuant to clause
(b) of this Section 2.09 shall be due and payable on demand.
 
 
46

--------------------------------------------------------------------------------

 
 
(d) All interest hereunder shall be computed on the basis of a year of 360 days,
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day of the relevant Interest Period); provided, that
all computations of interest calculated at the rate set forth in clause (b)
above shall be made on the basis of a year of 365 days for the actual number of
days (including the first but excluding the last day) elapsed.
 
(e) Each determination by the Facility Agent of an interest rate or component
thereof under this Agreement shall be conclusive and binding for all purposes,
absent manifest error.
 
(f) The Facility Agent shall give prompt notice to the Borrower and the Lenders
of the applicable interest rates determined by the Facility Agent for purposes
of this Agreement.
 
Section 2.10 Substitute Interest Rate Determination.
 
(a) If prior to the commencement of any Interest Period (an “Affected Interest
Period”):
 
(i) the Facility Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Libor Rate, as applicable, for such Affected Interest
Period; or
 
(ii) the Facility Agent is advised by the Required Lenders of a Series that the
Adjusted Libor Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans of such
Series for such Affected Interest Period;
 
then the Facility Agent shall give notice thereof to the Borrower as soon as
practicable thereafter.  During the thirty-day period following the delivery of
such notice, the Lenders of such Series and the Borrower shall negotiate in good
faith to agree upon a substitute interest rate basis for such Series which shall
reflect the cost to the Lenders of such Series of funding and maintaining the
Loans of such Series from alternative sources (a "Substitute Basis").
 
(b) If a Substitute Basis is agreed upon by the Borrower and the Required
Lenders of such Series during such period, such Substitute Basis shall apply in
lieu of the Libor Rate to all Interest Periods for all Loans of such Series
commencing on or after the first day of the Affected Interest Period, until the
circumstances giving rise to such notice have ceased to apply.  If a Substitute
Basis is not agreed upon during such period, the Facility Agent shall (based
upon the information provided to it by the Required Lenders of such Series),
acting in a commercially reasonable manner, determine the interest rate basis
reflecting the cost to the Lenders of funding the Loans of such Series and
promptly deliver a certificate to the Borrower setting forth in reasonable
detail the basis of the computation of such interest rate, which certification
shall be presumptively correct and binding on the Borrower in the absence of
demonstrable error, and such interest rate shall apply in lieu of the Libor Rate
to all Interest Periods for the Loans of such Series commencing on or after the
first day of the Affected Interest Period, until the circumstances giving rise
to such notice have ceased to apply.  If the Borrower at any time reasonably
determines in good faith that the circumstances giving rise to the notice
delivered by the Facility Agent under clause (a) of this Section 2.10 no longer
exist, at the Borrower’s request, the Facility Agent shall request written
confirmation from the Lenders of such Series as to whether the circumstances
giving rise to such notice have ceased to exist.  If such written confirmation
is delivered by the Required Lenders of such Series, then the Substitute Basis
shall cease to apply in lieu of the Libor Rate for all Loans of such Series
commencing on the first Business Day of the next succeeding Interest Period.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 2.11 Payments and Computations.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees or otherwise) not later than 1:00 p.m.
(New York City time), on the date when due, in immediately available funds,
without set off or counterclaim, free of any restriction or condition.  Except
as otherwise provided herein, all such payments shall be made to the
Administrative Account.  Any amounts received by the Facility Agent after such
time on any date shall be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.
 
(b) The Facility Agent shall promptly pay when due hereunder to each Lender of a
Series to such account as such Lender shall indicate in writing, such Lender’s
Ratable Share of all payments of principal and interest in respect of Loans of
such Series, together with all other amounts due to such Lender with respect
thereto or otherwise due from the Borrower to such Lender hereunder or under any
other Credit Document, in each case in accordance with the applicable
Distribution Certificate, Supplemental Distribution Certificate or Notice of
Prepayment and solely to the extent such amounts have been received by the
Facility Agent or (except in respect of any prepayment) are available to it for
such payment in accordance with the terms hereof in the Facility Account or the
Reserve Account or, in accordance with Section 2.08(c), in the Facility Account,
the Reserve Account, the Royalties Tax Account or the Controlled Deposit
Account.
 
(c) Except as otherwise provided herein, if any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension;
provided that, in the case of any payment accruing interest, if such next
succeeding Business Day would fall in the next calendar month, the date for
payment shall be the next preceding Business Day.
 
(d) All payments hereunder shall be made in Dollars.
 
(e) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of all accrued interest on the principal amount being
repaid or prepaid, including pursuant to Sections 2.05, 5.06 and 6.02.
 
 
48

--------------------------------------------------------------------------------

 
 
(f) The Borrower hereby irrevocably authorizes the Facility Agent and each
Lender to charge any deposit account (other than the I/C Loan Account) of the
Borrower maintained with the Facility Agent or such Lender for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
to such Lender under the Credit Documents.
 
(g) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and accrued interest thereon than the proportion received by any other
similarly situated Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to an Eligible
Assignee.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(h) Unless the Facility Agent shall have received notice from the Borrower prior
to the date on which any payment is due to the Facility Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the Facility
Agent may (but shall have no obligation to) assume that the Borrower has made
such payment on such date in accordance herewith and may (but shall have no
obligation to), in reliance upon such assumption, distribute to the Lenders the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Facility Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Facility Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by the Facility Agent in
accordance with banking industry rules on interbank compensation.
 
(i) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Facility Agent may (but shall have no obligation to), in its
discretion, notwithstanding any contrary provision hereof: (i) apply any amounts
thereafter received by the Facility Agent for the account of such Lender to
satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender hereunder; application of amounts pursuant to clauses
(i) and (ii) above shall be made in any order determined by the Facility Agent
in its discretion.
 
 
49

--------------------------------------------------------------------------------

 
 
(j) If the Facility Agent or any Lender for any reason obtain funds intended for
the I/C Loan Account, then the Facility Agent or such Lender receiving such
funds shall promptly, upon its knowledge of its receipt of such funds, transfer
such funds to the I/C Loan Account.
 
Section 2.12 Hedge Requirements.
 
(a) The Borrower will, at its expense, arrange to enter into one or more Hedge
Transactions for each Series satisfying the requirements of this Section 2.12 by
no later than the initial Funding Date for such Series.  With respect to each
Series, the Borrower’s Hedge Transactions with respect to the Loans of such
Series shall: (i) satisfy the Notional Hedge Amount Requirements for such Series
and (ii) incorporate such other terms as the Arranger or the Facility Agent may
reasonably direct in consultation with the Borrower.
 
(b) If on any Payment Date, the actual aggregate notional amount of any of the
Hedge Transactions, in each case in effect with respect to the Loans of a
Series, does not satisfy the applicable Notional Hedge Amount Requirements for
such Series, the Borrower shall so notify the Facility Agent and the Lenders and
promptly enter into additional, or terminate existing, Hedge Transactions in
effect with respect to the Loans of such Series, in whole or in part, as
necessary in order to ensure that the actual aggregate notional amount of the
Hedge Transactions, in each case in effect with respect to the Loans of such
Series, after giving effect to such addition or termination, satisfies the
applicable Notional Hedge Amount Requirements for such Series, as re-calculated
by the Borrower on such date and promptly notified to the Facility Agent.  Each
additional Hedge Transaction entered into by the Borrower pursuant to this
Section 2.12(b) must satisfy the conditions set forth in Section 2.12(a) above.
 
(c) On each date that a repayment of the principal amount of the Loans of a
Series is made hereunder (other than with regularly scheduled payments of
principal on the Loans of such Series), the aggregate notional amounts of the
Hedge Transactions applicable to such Series shall be reduced such that, after
giving effect to such reduction, the aggregate notional amount of all Hedge
Transactions, in each case applicable to such Series, after giving effect to
such addition or termination, satisfied the applicable Notional Hedge Amount
Requirements for such Series, in each case as re-calculated by the Borrower on
such date and promptly notified to the Facility Agent.
 
(d) In the event that a termination payment is paid by a Hedge Counterparty to
the Borrower, that termination payment shall either be paid directly to the
replacement counterparty who is entering into the replacement Hedge Transaction,
if any, or to the Facility Account to be applied on the next Payment Date or
such other date as may be applicable in accordance with Section 2.08.
 
 
50

--------------------------------------------------------------------------------

 
 
Section 2.13 Increased Costs; Capital Adequacy.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Affected Party (except any such reserve requirement
reflected in the Adjusted Libor Rate);
 
(ii) impose on any Affected Party or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Affected Party; or
 
(iii) subject any Affected Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Affected Party of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Affected Party hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or such other Affected
Party, as the case may be, such additional amount or amounts as will compensate
such Lender or such other Affected Party, as the case may be, for such
additional costs incurred or reduction suffered as shall be reasonably
determined by such Lender.
 
(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered as shall be reasonably determined by such Lender.
 
(c) A certificate of a Lender certifying (i) the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 2.13 and (ii) the basis for the
calculation of such amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within five (5) Borrower Business Days
after receipt thereof.
 
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.13 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then such 180 day period shall be extended to
include any period of retroactive effect of such Change in Law.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 2.14 Break Funding Payments.  In the event of (a) the payment of any
principal of any Loan other than on the last day of an Interest Period
applicable thereto (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise), (b) the failure to borrow, continue or prepay any
Loan on the date or in the amount specified in any notice delivered pursuant
hereto or (c) the assignment of any Loan of any Lender other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.17, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event
(other than loss of profit) as shall be reasonably determined by such Lender.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth the manner in which such amount or amounts were determined shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within five (5) Borrower Business Days after receipt thereof.
 
Section 2.15 Illegality.  If it becomes unlawful for a Lender to perform any of
its obligations as contemplated by this Agreement or to make or maintain any (or
any portion of any) Loans, then: (a) such Lender shall promptly (upon becoming
aware of that event) notify the Facility Agent and the Borrower; (b) at such
Lender’s option, on notice and demand thereof by such Lender to the Borrower
(with a copy to the Facility Agent), such Lender’s Commitment shall be
immediately cancelled; and (c) the Borrower shall prepay in full such Lender’s
Loans on the date specified in such notice, which date shall be no earlier than
the last day such Lender may lawfully continue to maintain such Loans (including
any applicable grace period permitted by law); provided that another Lender (by
notifying the Facility Agent, who shall inform the affected Lender and the
Borrower) may elect to fund such prepayment and assume the affected Lender’s
Commitment, if applicable, its Loans and its other obligations in respect
thereof.  Upon any such prepayment, the Borrower or such other Lender, as the
case may be, shall also pay all accrued interest on the principal amount so
prepaid.
 
Section 2.16 Taxes
 
(a) Payments Free of Taxes.  Any and all payments of Obligations by or on
account of the Borrower hereunder or under any other Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.16) the applicable Affected Party receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
 
 
52

--------------------------------------------------------------------------------

 
 
(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Facility Agent timely reimburse it for, Other Taxes.
 
(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
or on behalf of the Borrower to a Governmental Authority pursuant to this
Section 2.16 or otherwise pursuant to the Credit Documents, including in respect
of any Royalties-related Taxes, the Borrower shall deliver to the Facility Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to each Affected
Party.
 
(d) Indemnification by the Borrower.  The Borrower shall indemnify each Affected
Party, within ten (10) Borrower Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16) payable
or paid by such Affected Party or required to be withheld or deducted from a
payment to such recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability shall be delivered to the Borrower by a
Lender (with a copy to the Facility Agent), or by the Facility Agent on its own
behalf or on behalf of any other Affected Party,  in connection with any such
demand and shall be conclusive absent manifest error.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Facility Agent, within ten (10) Borrower Business Days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Facility Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Facility Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Facility Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes the Facility Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by the Facility Agent to such Lender from
any other source against any amount due to the Facility Agent under this
paragraph (e).
 
(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Facility Agent, at the time or
times reasonably requested by the Borrower or the Facility Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Facility Agent as will permit such payments to be made without withholding or at
a reduced rate of withholding.  In addition, any Lender, if reasonably requested
by the Borrower or the Facility Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrower or the
Facility Agent as will enable the Borrower or the Facility Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
 
53

--------------------------------------------------------------------------------

 
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
 
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Facility Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Facility Agent), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. Federal backup withholding
tax;
 
(B) any Lender that is not a U.S. Person (such Lender, a “Foreign Lender”)
shall, to the extent it is legally entitled to do so, deliver to the Borrower
and the Facility Agent (in such number of copies as shall be requested by the
Affected Party) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Facility Agent), whichever of the
following is applicable:
 
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 
(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;
 
 
54

--------------------------------------------------------------------------------

 
 
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit C-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or
 
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;
 
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Facility Agent (in such number of copies as
shall be requested by the Affected Party) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Facility Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Facility Agent to determine the
withholding or deduction required to be made; and
 
(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Facility Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Facility Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Facility Agent as may be necessary for the Borrower and the
Facility Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
 
 
55

--------------------------------------------------------------------------------

 
 
(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Facility Agent in writing of its legal inability to do so.
 
(g) Treatment of Certain Refunds and Recoveries.  If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of,
or otherwise recovered from the relevant Governmental Authority, any Taxes as to
which it has been indemnified pursuant to this Section 2.16 (including by the
payment of additional amounts pursuant to this Section 2.16), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.16 with respect to the Taxes giving
rise to such refund), net of all out of pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h) Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Facility Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations under any Credit
Documents.
 
(i) Defined Terms.  For purposes of this Section 2.16, the term “Applicable Law”
includes FATCA.
 
Section 2.17 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.13, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.16, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous (as
reasonably determined by the Lender) to such Lender.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.
 
 
56

--------------------------------------------------------------------------------

 
 
(b) If any Lender requests compensation under Section 2.13, if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Facility Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.07, all its interests, rights
(other than its existing rights to payments pursuant to Section 2.13 or 2.16)
and obligations under this Agreement and other Credit Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder or under any other Credit Document, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (ii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments, (iii) such assignment otherwise complies with
the requirements of Section 9.07 and (iv) such assignment does not conflict with
Applicable Law.  Such assignment and delegation shall be made without recourse
except if caused by a default of any Lender to fund its Loans, in which case
such Lender will remain jointly and severally liable for all of the obligations
which default caused the assignment and delegation, strictly to the extent of
such default, until such date as the assigning Lender or the assignee may fully
comply with such defaulted obligations.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
Section 2.18 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) the Commitment and Loans of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.01); provided, that, except as otherwise provided in
Section 9.01, this clause (a) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby;
 
 
57

--------------------------------------------------------------------------------

 
 
(b) any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Facility Agent in a segregated
non-interest bearing account and, to the fullest extent permitted by law, be
applied at such time or times as may be determined by the Facility Agent (i)
first, to the payment of any amounts owing by such Defaulting Lender to the
Facility Agent hereunder, and (ii) after payment in full of all obligations of
the Borrower hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct;
and
 
(c) the rights and remedies against a Defaulting Lender under this Section 2.18
are in addition to other rights and remedies which the Borrower, the Facility
Agent or any other Lender may have against such Defaulting Lender.
 
Section 2.19 Returned Payment; Continuation; Reinstatement.  If at any time: (a)
one or more of the conditions or events set forth in Section 7.01(h) or (i)
shall occur or (b) after receipt of any payment which is applied to the payment
of all or any part of the Obligations (including a payment effected through
enforcement of any security interest or exercise of a right of setoff), the
Facility Agent, the Collateral Agent or any Secured Party is for any reason
compelled to surrender all or any part of such payment or proceeds to any Person
or all or any part of such payment or proceeds are set aside, defeased,
rescinded or reduced in any amount because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason (including pursuant to any settlement entered
into by the Facility Agent, the Collateral Agent or such Secured Party in its
discretion), then the Obligations or part thereof intended to be satisfied, this
Agreement, the Security Documents and all Liens, rights and remedies therefor or
related thereto shall remain and continue in full force and effect or shall be
automatically revived and reinstated and continue, as the case may be, as if
such payment or proceeds had not been received by the Facility Agent, the
Collateral Agent or such Secured Party; provided, that, subject to and as
limited by the terms of the proviso set forth in Section 7.02 of the Seller
Security Agreement, the foregoing shall be without prejudice to any termination
of the Seller’s obligations pursuant to and in accordance with Section
6.01(d)(ii) of the Seller Security Agreement.  The provisions of this Section
2.19 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Facility Agent, the Collateral Agent or any Secured Party
in reliance upon such payment or application of proceeds.  The provisions of
this Section 2.19 shall survive the termination of this Agreement.
 
ARTICLE 3
CONDITIONS TO CLOSING AND FUNDING
 
Section 3.01 Conditions Precedent to Effectiveness.  The Commitments of the
Initial Lenders shall be effective on the Borrower Business Day on which all of
the following conditions are satisfied (the “Effective Date”):
 
 
58

--------------------------------------------------------------------------------

 
 
(a) Credit Documents. The Facility Agent shall have received this Agreement and
each of the other Credit Documents (other than the Israeli Security Agreement,
the Security Agreement, the Seller Security Agreement, Royalties Deed C,
Royalties Deed D, the Borrower Registration, the Collateral Agent Registration,
the filing and registration in the Israeli Pledges Registry of the Collateral
Agent’s Security Interest in the Collateral, the Hedge Agreements with respect
to the Initial Series, the Royalties Payment Instruction, the Subscription
Agreement, the Account Control Agreement, the UCC Financing Statements and the
Notes), in each case originally executed and delivered by Authorized Officer(s)
of each party hereto and thereto.
 
(b) No Material Adverse Effect. Since December 31, 2012, there shall not have
been any event, change, occurrence, circumstance, development, effect or fact
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.
 
(c) Organizational Documents; Incumbency; Documents.  The Facility Agent shall
have received for each of the Borrower, the Seller, N.M.A. Energy Resources
Ltd., in its capacity as the Manager and the Servicer, and, solely with respect
to the Royalties Payment Instruction, the Project Company:
 
(i) copies of its Organizational Documents:  (A) certified as of the Effective
Date or a recent date prior thereto by the appropriate governmental official and
(B) certified by its secretary or another of its Authorized Officers with the
knowledge and authorization to provide such certification as of the Effective
Date, in each case as being correct, complete and in full force and effect
without modification or amendment;
 
(ii) signature and incumbency certificates of its Authorized Officers executing
the Credit Documents to which it is a party (and, in the case of the Manager,
which it has executed on behalf of the Borrower), certified as of the Effective
Date by its secretary or another of its Authorized Officers with the knowledge
and authorization to provide such certification;
 
(iii) resolutions of its Board of Directors or similar governing body (or, in
the case of the Borrower, of the Board of Directors or similar governing body of
the Manager, on behalf of the Borrower) approving and authorizing its execution,
delivery and performance of the Credit Documents to which it is a party or by
which it or its assets may be bound as of the Effective Date, certified as of
the Effective Date by its secretary or another of its Authorized Officers with
the knowledge and authorization to provide such certification (or, in the case
of the Borrower, the secretary of the Manager or another of the Manager’s
Authorized Officers with the knowledge and authorization to provide such
certification, on behalf of the Borrower) as being in correct, complete and in
full force and effect without modification or amendment;
 
(iv) if applicable, a good standing certificate (or the substantive equivalent)
from the applicable Governmental Authority of each its jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Effective Date; and
 
 
59

--------------------------------------------------------------------------------

 
 
(v) copies of the executed Royalties Transfer Agreements to which the Borrower
is not a party, certified by the Seller’s secretary or another of its Authorized
Officers with the knowledge and authorization to provide such certification, as
of the Effective Date or a recent date prior thereto, in each case as being
correct, complete and in full force and effect without modification or
amendment.
 
(d) Financial Model.  The Facility Agent and the Arranger shall have received
the Financial Model, from the Servicer, on behalf of the Borrower, and such
Financial Model (and the assumptions therein) shall have been approved by the
Arranger.  The Financial Model shall include a certification, dated the
Effective Date, of the Servicer’s secretary or another of its Authorized
Officers with the knowledge and authorization to provide such certification, to
the effect that the Financial Model is consistent with the Project Company
Forecast Model in effect as of the Effective Date or a recent date prior
thereto; provided that the Facility Agent, Arranger and Lenders hereby
acknowledge and agree that the Borrower shall not assume any liability for
errors or omissions of the Project Company Forecast Model, and that the Borrower
is not making any representations as to the truth, accuracy or completeness of
the Project Company Forecast Model.
 
(e) [Reserved.]
 
(f) [Reserved.]
 
(g) Patriot Act, Etc.  The Facility Agent and each Initial Lender shall have
received, to the extent requested by the Facility Agent or any of the Initial
Lenders at least five (5) days prior to the Effective Date, all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti money laundering rules and regulations, including
the Patriot Act, for the Borrower and each other applicable party to this
Agreement, any other Credit Document or the Intercompany Loan Agreement.
 
(h) Officer’s Certificate.  The Facility Agent shall have received certificates,
signed by a duly Authorized Officer of:
 
(i) the Seller, certifying that: (A) all of its representations and warranties
in the Credit Documents to which it is a party are true and correct, in each
case, as of the Effective Date, (B) no Default or Event of Default, default,
event of default or similar event under any Credit Document to which the Seller
is a party has occurred and is continuing, in each case resulting from, or could
reasonably be expected in each case to result from: (1) its execution and
delivery of any of the Credit Documents to which it is a party, (2) the
performance, or failure to perform, of any of its obligations under any of the
Credit Documents to which it is a party, or (3) the consummation of the
transactions contemplated thereby, and (C) to its knowledge, no other Default,
Event of Default, default, event of default or other similar event under any
Credit Document has occurred and is continuing or could reasonably be expected
to result from the execution, delivery or performance of any of the Credit
Documents to which it is a party or the consummation of the transactions
contemplated thereby;
 
 
60

--------------------------------------------------------------------------------

 
 
(ii) the Borrower, certifying that: (A) all of its representations and
warranties in the Credit Documents to which it is a party are true and correct,
in each case, as of the Effective Date, and (B) no Default, Event of Default,
Early Amortization Event, default, event of default, acceleration or similar
event under any Credit Document has occurred and is continuing, in each case
resulting from, or could reasonably be expected to result from:  (1) the
execution, delivery or performance of any of the Credit Documents to which it is
a party or (2) the consummation of the transactions contemplated hereby or
thereby; and
 
(iii) N.M.A. Energy Resources Ltd., certifying that: (A) all of its
representations and warranties contained in the Credit Documents to which it is
a party are true and correct, in each case, as of the Effective Date and (B) no
Default, Event of Default, default, event of default or similar event under any
Credit Document to which it is a party has occurred and is continuing, in each
case resulting from, or could reasonably be expected in each case to result
from: (1) its execution or delivery of any of the Credit Documents to which it
is a party, (2) the performance, or failure to perform, of any of its
obligations under the Credit Documents to which it is a party, or (3) the
consummation of any of the transactions contemplated thereby.
 
(i) Service of Process.  The Facility Agent shall have received a copy of the
executed agreements evidencing that each of the Servicer (on its own behalf, as
Servicer) and the Manager (on behalf of the Borrower) has appointed an agent for
the purpose of service of process with respect to the Credit Documents to which
it is a party (in each such capacity) and that such agent has accepted such
appointment in writing, which appointment and acceptance includes the agreement
of such agent to give the Facility Agent notice of any resignation of such agent
or other termination of its agency relationship with the Servicer (on its own
behalf, as Servicer) or the Manager (on behalf of the Borrower).  The Facility
Agent shall have received a copy of the executed agreements evidencing that the
Project Company has appointed an agent for the purpose of service of process
with respect to the Royalties Payment Instruction and that such agent has
accepted such appointment in writing, which appointment and acceptance includes
the agreement of such agent to give the Facility Agent notice of any resignation
of such agent or other termination of its agency relationship with the Project
Company.
 
(j) Independent Manager.  The Facility Agent shall have received evidence that
the Borrower has appointed the Independent Manager.
 
(k) No Adverse Rule or Regulation.  No statute, rule, regulation, order or other
legal or regulatory developments shall be applicable in the reasonable judgment
of the Facility Agent or any Initial Lender that would: (i) make any of the
transactions contemplated by any of the Credit Documents illegal, (ii) otherwise
prevent, restrain or impose any materially adverse conditions on or result in
the material impairment of any of the transactions contemplated by any of the
Credit Documents; or (iii) restrain, prevent or impose any materially adverse
conditions upon the ability of any Initial Lender to make its Loans as
contemplated hereunder.
 
 
61

--------------------------------------------------------------------------------

 
 
(l) [Reserved.]
 
(m) [Reserved.]
 
(n) [Reserved.]
 
(o) Due Diligence.  Each Initial Lender and the Arranger shall have completed
its due diligence of the Borrower, the Servicer, the Financial Model, the
Collateral and matters relating thereto, and the results of such investigation
shall be satisfactory to each such Initial Lender and the Arranger.
 
Section 3.02 Conditions Precedent to Funding.  The obligation of each applicable
Lender to make a Loan on the Funding Date for a Series shall be subject to the
satisfaction of the following conditions on the date of the Notice of Borrowing
for such Series (and each of the giving of such Notice of Borrowing and the
acceptance by the Borrower of the Loans on the such Funding Date shall
constitute a representation and warranty by the Borrower that on the date
thereof such statements are true as of such date):
 
(a) Officer’s Certificate. The Facility Agent shall have received a certificate
dated the date of the Notice of Borrowing, signed by a duly Authorized Officer
of:
 
(i) the Seller, certifying that, in each case, before and after giving effect to
the funding of such Loans and the application of the proceeds thereof: (A) all
of its representations and warranties in the Credit Documents to which it is a
party are true and correct, (B) no Default or Event of Default, default, event
of default or similar event under any Credit Document to which the Seller is a
party has occurred and is continuing, in each case resulting from, or could
reasonably be expected in each case to result from: (1) its execution and
delivery of any of the Credit Documents to which it is a party, (2) the
performance, or failure to perform, of any of its obligations under any of the
Credit Documents to which it is a party, or (3) the consummation of the
transactions contemplated thereby, and (C) to its knowledge, no other Default,
Event of Default, default, event of default or other similar event under any
Credit Document has occurred and is continuing or could reasonably be expected
to result from the execution, delivery or performance of any of the Credit
Documents to which it is a party or the consummation of the transactions
contemplated thereby;
 
(ii) the Borrower, certifying that, in each case, before and after giving effect
to the funding of such Loans and the application of the proceeds thereof: (A)
all of its representations and warranties in the Credit Documents to which it is
a party are true and correct and (B) no Default, Event of Default, Early
Amortization Event, default, event of default, acceleration or similar event
under any Credit Document has occurred and is continuing, in each case resulting
from, and or could reasonably be expected to result from:  (1) the execution,
delivery or performance of any of the Credit Documents to which it is a party or
(2) the consummation of the transactions contemplated hereby or thereby; and
 
 
62

--------------------------------------------------------------------------------

 
 
(iii) N.M.A. Energy Resources Ltd., certifying that, in each case, before and
after giving effect to the funding of such Loans and the application of the
proceeds thereof: (A) all of its representations and warranties contained in the
Credit Documents to which it is a party are true and correct and (B) no Default,
Event of Default, default, event of default or similar event under any Credit
Document to which it is a party has occurred and is continuing, in each case
resulting from, or could reasonably be expected in each case to result from: (1)
its execution or delivery of any of the Credit Documents to which it is a party,
(2) the performance, or failure to perform, of any of its obligations under the
Credit Documents to which it is a party, or (3) the consummation of any of the
transactions contemplated thereby.
 
(b) No Material Adverse Effect. Since the Effective Date, there has not been any
event, change, occurrence, circumstance, development, effect or fact that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.
 
(c) Notice of Borrowing. The Facility Agent shall have received a duly executed
Notice of Borrowing by no later than 1:00 p.m. (New York City time) on the third
(3rd) Borrower Business Day prior to the requested date of such loans.
 
(d) Collateral.  The Collateral Agent and the Facility Agent shall have
received:
 
(i) evidence satisfactory to the Collateral Agent of: (A) the approval of the
Petroleum Commissioner to the transfer of the Royalties from the Project Company
to the Seller; (B) the registration in the Petroleum Register of the Seller’s
rights in the Royalties, (C) the approval of the Petroleum Commissioner to the
transfer of the Royalties from the Seller to the Borrower, (D) the registration
in the Petroleum Register of the Borrower’s rights in the Royalties, (E) the
approval of the Petroleum Commissioner to the Security Interest of the
Collateral Agent (for the benefit of the secured parties) in the Royalties, and
(F) the registration in the Petroleum Register of the Security Interest of the
Collateral Agent (for the benefit of the secured parties) in the Royalties, in
each case, such approval or registration to be in substance satisfactory to the
Facility Agent;
 
(ii) evidence satisfactory to the Collateral Agent of the filing in the
appropriate filing office in the State of Delaware, of UCC financing statements
in the forms attached as Schedule 3 (the “UCC Financing Statements”): (A) with
respect to the Sale and Contribution of the Royalties Receivables, naming the
Seller, as the debtor, the Borrower as the secured party and the Collateral
Agent, for the benefit of the Secured Parties, as the assignee, (B) with respect
to the Collateral, naming the Borrower, as the debtor and the Collateral Agent,
for the benefit of the Secured Parties, as the secured party and (C) with
respect to the Seller Collateral, naming the Seller as the debtor and the
Collateral Agent, for the benefit of the Secured Parties, as the secured party;
 
 
63

--------------------------------------------------------------------------------

 
 
(iii) evidence satisfactory to the Collateral Agent of the filing and
registration in the Israeli Pledges Registry, in proper form, of the Collateral
Agent’s security interest in the Collateral on behalf of secured parties;
 
(iv) evidence satisfactory to the Collateral Agent that all other instruments or
documents necessary to be filed, registered or recorded under the UCC or any
Applicable Law of any applicable jurisdictions (in each case in proper form for
such filing, registering or recording) in order to create and perfect in favor
of the Collateral Agent, for the benefit of the Secured Parties, a valid and
enforceable Lien on the Collateral and the Seller Collateral, prior and superior
in right to any other Lien have been so filed, registered or recorded;
 
(v) search reports as of the date of the Notice of Borrowing or a recent date
prior thereto listing all effective UCC financing statements that name any of
the Project Company, the Seller or the Borrower as debtor and that are filed, in
the case of the Project Company, in the District of Columbia, or in the case of
the Seller or the Borrower, the State of Delaware and in such other
jurisdictions that any Lender shall reasonably request, together with copies of
such UCC financing statements (none of which shall cover any Collateral unless
the Collateral Agent is the designated Secured Party thereunder);
 
(vi) extracts from the Israeli Pledges Registry, as of the date of the Notice of
Borrowing or a recent date prior thereto, verifying that there are no effective
filings or registrations in the Israeli Pledges Registry of any Lien on any of
the Royalties, the Royalties Receivables or the Collateral other than those in
favor of the Collateral Agent, for the benefit of the secured parties; and
 
(vii) extracts from the Petroleum Register, as of the date of the Notice of
Borrowing or a recent date prior thereto, verifying that there are no effective
filings or registrations in the Petroleum Register of (A) any transfer of any
Royalties, Royalties Receivables or Collateral other than the transfers by the
Project Company to the Seller and by the Seller to the Borrower, or (B) any Lien
on any of the Royalties, Royalties Receivables or Collateral in favor of any
Person other than the Collateral Agent, for the benefit of the secured parties.
 
(e) Credit Documents. The Facility Agent shall have received (i) the Israeli
Security Agreement, the Security Agreement, the Seller Security Agreement,
Royalties Deed C, Royalties Deed D, the Borrower Registration, the Collateral
Agent Registration, the filing and registration in the Israeli Pledges Registry
of the Collateral Agent’s Security Interest in the Collateral, the Hedge
Agreements with respect to the Initial Series, the Royalties Payment
Instruction, the Account Control Agreement, the UCC Financing Statements and the
Notes in respect of the Initial Series, in each case originally executed and
delivered by Authorized Officer(s) of each party thereto and (ii) an accurate
and complete copy the Intercompany Loan Agreement, executed by Authorized
Officer(s) of each party thereto.
 
 
64

--------------------------------------------------------------------------------

 
 
(f) Legal Opinions.  The Facility Agent and the Collateral Agent shall have
received a favorable written opinion of: (i) Freshfields Bruckhaus Deringer US
LLP, as New York counsel: (A) dated the date of the Notice of Borrowing, (B)
addressed to the Facility Agent, the Collateral Agent, the Arranger and each of
the Initial Lenders and (C) in form and substance reasonably satisfactory to the
Facility Agent, the Collateral Agent, the Arranger and each of the Initial
Lenders; (ii) Gornitzky & Co., as local Israeli counsel: (A) dated the date of
the Notice of Borrowing, (B) addressed to the Facility Agent, the Collateral
Agent, the Arranger and each of the Initial Lenders and (C) in form and
substance reasonably satisfactory to the Facility Agent, the Collateral Agent,
the Arranger and each of the Initial Lenders; (iii) Herzog Fox & Neeman, as
local Israeli counsel: (A) dated the date of the Notice of Borrowing, (B)
addressed to the Facility Agent, Collateral Agent, the Arranger and each of the
Initial Lenders and (C) in form and substance reasonably satisfactory to the
Facility Agent, Collateral Agent, the Arranger and each of the Initial Lenders;
(iv) the Seller’s and the Borrower’s in-house counsel: (A) dated the date of the
Notice of Borrowing, (B) addressed to the Facility Agent, Collateral Agent, the
Arranger and each of the Initial Lenders and (C) in form and substance
reasonably satisfactory to the Facility Agent, Collateral Agent, the Arranger
and each of the Initial Lenders; and (v) the Project Company’s, the Manager’s
and the Servicer’s in-house counsel: (A) dated the date of the Notice of
Borrowing, (B) addressed to the Facility Agent, Collateral Agent, the Arranger
and each of the Initial Lenders and (C) in form and substance reasonably
satisfactory to the Facility Agent, Collateral Agent, the Arranger and each of
the Initial Lenders.
 
(g) No New Information; Due Diligence.  Other than changes occurring in the
ordinary course of business, no information or materials have become available
after the Effective Date (or should have been available prior to the Effective
Date but were not provided) that are materially inconsistent with the
information or material previously provided to the Arranger, the Facility Agent
and/or the Lenders for their due diligence review.
 
(h) No Adverse Rule or Regulation. No statute, rule, regulation, order or other
legal or regulatory developments shall be applicable in the reasonable judgment
of the Facility Agent, the Arranger or any Lender that would restrain, prevent
or impose any materially adverse conditions upon the ability of any Lender to
make its Loans on the Funding Date.
 
(i) Solvency Certificate.  The Facility Agent shall have received a Solvency
Certificate duly executed by an Authorized Officer of the Seller dated as of the
Notice Date for the Initial Series and addressed to each Lender.
 
(j) Hedge Transaction.  The Facility Agent shall have received evidence
reasonably satisfactory to it that the Hedge Transactions required under Section
2.12 are satisfied.
 
(k) Other Credit Documents.  The Facility Agent shall have received evidence
reasonably satisfactory to it that all conditions precedent in the other Credit
Documents shall have been satisfied.
 
 
65

--------------------------------------------------------------------------------

 
 
(l) Governmental and Other Consents.  The Facility Agent shall have received
copies, certified by an Authorized Officer of the Borrower as of the Notice Date
for the Initial Series or a recent date prior thereto, of all governmental and
third party consents, filings, notices, registrations and approvals necessary or
advisable in connection with the Credit Documents and the transactions
contemplated thereby (without the imposition of any conditions that are not
acceptable to the Facility Agent), and all such consents, filings, notices,
registrations and approvals shall remain in full force and effect and shall be
listed on Schedule 2.
 
(m) Effective Date.  The Effective Date shall have occurred.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Section 4.01 Representations and Warranties of the Borrower.  In order to induce
the Facility Agent, the Collateral Agent and the Lenders to enter into this
Agreement and to make each Loan to be made hereunder, the Borrower represents
and warrants to the Facility Agent, the Collateral Agent and each Lender on (1)
the Effective Date or, solely with respect to a statement, representation and
warranty or portion thereof relating to a Credit Document dated on or about the
Notice Date for the Initial Series, on such Notice Date, and (2) each Notice
Date, each Funding Date and each other day until the Final Payout Date, that the
following statements are true and correct; provided, however, that if any such
statement or portion thereof is specified as relating to a particular date or
dates, then instead of the foregoing, then the Borrower’s representation and
warranty with respect to such statement or portion thereof is made on the date
or dates so specified and each other day thereafter until the Final Payment
Date; provided, further, however, that with respect to the Borrower's
representation and warranty under (x) Section 4.01(e), such representation is to
be made on each Notice Date and each Funding Date and (y) Section 4.01(p), such
representation is to be made on the Effective Date, each Notice Date and each
Funding Date:
 
(a) Organization; Powers.  The Borrower: (i) is duly organized, validly existing
and in good standing under the laws of the State of Delaware as a limited
liability company, (ii) has all requisite power and authority to own and operate
its properties, to carry on its business and operations as now conducted or
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, (iii) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where its assets are located and
wherever necessary or advisable to carry out its business and operations as now
conducted or proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, (iv)
does not operate or do business under any assumed, trade or fictitious name and
(v) has no Subsidiaries.
 
(b) Authorization; Enforceability.  The execution, delivery and performance of
the Credit Documents to which it is a party are within the Borrower’s powers and
have been duly authorized by all necessary actions of the Borrower and, if
required, the owners of its membership interests.  Each Credit Document to which
it is a party has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
 
66

--------------------------------------------------------------------------------

 
 
(c) No Conflicts.  The execution, delivery and performance by the Borrower of
the Credit Documents to which it is a party and the consummation of the
transactions contemplated thereby do not and will not: (i) violate any
Governmental Approval or any provision of any law or any governmental rule or
regulation applicable to the Borrower, any of its Organizational Documents, or
any order, judgment or decree of any court or other Governmental Authority
binding on it; (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Governmental Approval or
any indenture, material agreement or other material instrument (each a
“Contractual Obligation”) binding upon the Borrower or any of its properties or
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower; (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower (other than the Lien on the
Collateral created under the Security Documents in favor of the Collateral
Agent, on behalf of Secured Parties); or (iv) require any approval or consent of
any Person (other than the Seller) under any Contractual Obligation of the
Borrower.
 
(d) Governmental Approvals.  The execution, delivery and performance by the
Borrower of the Credit Documents to which it is a party and the consummation of
the transactions contemplated thereby do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for (i) the Governmental Approvals
and (ii) any other filings, registrations, notices, approvals and recordings
with respect to the Collateral, which in each case in clauses (i) and (ii), will
have been made or obtained, as required, on or prior to the Notice Date for the
Initial Series and will thereafter be in full force and effect.
 
(e) No Material Adverse Change.  As of the Notice Date for each Series and the
Funding Date for each Series, no event, change or condition has occurred that
has had, or could reasonably be expected to have, alone or in the aggregate, a
Material Adverse Effect, since the Effective Date.
 
(f) Taxes.  (i) All Tax returns and reports of the Borrower required to be filed
by it have been timely filed, and all Taxes due and payable and all assessments,
fees and other governmental charges upon the Borrower and upon its properties,
assets, income, businesses and franchises which are due and payable have been
paid when due and payable except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been set aside on its books in accordance with GAAP.  No Tax liens have
been filed and no claims are being asserted with respect to any such Taxes.
 
(ii) Under Applicable Law and the Israeli Tax Ruling, upon the Sale or other
disposition of Collateral pursuant to the Security Agreement or the Israeli
Security Agreement, the Seller (and not the Borrower, the Collateral Agent or
any Secured Party, including directly from the proceeds of such Sale or other
disposition) will be required pay all related Taxes (other than value added
taxes) to the applicable tax authority to whom such Taxes are due.
 
 
67

--------------------------------------------------------------------------------

 
 
(g) No Indebtedness.  The Borrower has no Indebtedness, other than Indebtedness
incurred under (or contemplated by) the terms of this Agreement or otherwise
permitted hereunder.
 
(h) Title to Assets.  The Borrower has no fee, leasehold or other property
interests in any real property assets. The Borrower owns and has good and valid
title to all of its assets, including, as of the Initial Funding Date and each
date thereafter, all of the Collateral, free and clear of all Liens except the
Lien in favor of the Collateral Agent contemplated by the Security
Documents.  Without limiting the foregoing, as of the Notice Date for the
Initial Series and on each date thereafter, all other filings, recordings,
registrations or other actions required in any applicable jurisdiction in order
to perfect and protect the Borrower’s interest in and sole ownership of the
Collateral as against the interest of any other Person (other than recipients,
assignees or transferees of the Project Company's rights pursuant to a Forced
Transfer) have been duly made or taken; provided, that the Borrower will not
have any rights against third-party purchasers in respect of after-extracted oil
or gas that such third-party purchases directly from the Project Company.
 
(i) No Litigation.  No action, suit, investigation, litigation or proceeding, by
or before any court, arbitrator or Governmental Authority are pending or, to the
knowledge of the Borrower, threatened against or affecting it or any of the
Collateral or that involve any of the Credit Documents or the transactions
contemplated thereby exists.
 
(j) Compliance with Laws and Agreements.  The Borrower is in compliance in all
material respects with: (i) all applicable statutes, laws, rules, regulations,
orders writs, judgments, injunctions, decrees or awards to which it may be
subject, and all applicable restrictions imposed by, all Governmental
Authorities, (ii) all Contractual Obligations binding upon it or any of its
properties or assets, including the Credit Documents and (iii) its
Organizational Documents.
 
(k) No Default.  No Default, Event of Default, default, event of default,
acceleration or any similar event under any Credit Document has occurred and is
continuing, or could reasonably be expected to result from the execution,
delivery or performance of any of the Credit Documents to which it is a party or
the consummation of the transactions contemplated hereby or thereby, including
the funding of the Loans on each Funding Date and the application of the
proceeds thereof.
 
(l) Investment Company Status.  The Borrower is not an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.
 
(m) ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  The Borrower and each ERISA Affiliate does not
maintain or contribute to, and has never maintained or contributed to, any Plan.
 
 
68

--------------------------------------------------------------------------------

 
 
(n) Margin Stock.  The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation U or X of the
Board of Governors of the Federal Reserve System.
 
(o) Ownership.  The Seller is the legal and beneficial owner of 100% of the
membership interests of the Borrower, and all of such membership interests have
been duly authorized and validly issued and are fully paid and are owned by the
Seller free and clear of all warrants, options, rights to purchase and any other
Liens, other than, on and after the Notice Date for the Initial Series, the
Security Interest of the Collateral Agent under the Seller Security Agreement.
 
(p) Solvency; Fraudulent Conveyance.  Prior to and upon the incurrence of any
Loans hereunder and on the Effective Date, the Notice Date for each Series and
the Funding Date for each Series, the Borrower is and will be Solvent.  On the
Initial Funding Date, the Borrower has given fair consideration and reasonably
equivalent value in exchange for the sale and contribution of the Royalties
Receivables by the Seller under the Royalties Sale and Contribution Agreement,
and such sale and contribution has not been made for or on account of an
antecedent debt owed by the Seller to the Borrower.
 
(q) Information.  The Borrower disclosed to the Facility Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which the
Borrower is subject, and all other matters known to it, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  No written information, exhibit or report (other than any projections
and other information of a general economic or general industry nature included
therein) furnished by the Borrower to the Facility Agent, the Arranger or any
Lender pursuant to the terms of this Agreement, nor any of the information
contained herein, when taken as a whole, on the date so provided, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements made therein and herein not misleading in light
of the circumstances under which they were made; provided, however, (i) the
Borrower is not making any representations as to the truth, accuracy or
completeness of information provided to it by the Project Company and (ii) to
the extent such information, exhibit or report furnished by the Borrower to the
Facility Agent, the Arranger or any Lender is based on information provided it
by the Project Company, the Borrower is not making any representations as to the
truth, accuracy or completeness of information provided to it by the Project
Company that is the basis for such information, exhibit or report furnished by
the Borrower to the Facility Agent, the Arranger or any Lender.
 
(r) Anti-Corruption.  On a continuing basis, the Borrower and its members,
directors, officers, employees, and agents have conducted their business in
compliance with Anti-Corruption Laws and to the extent required have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
 
 
69

--------------------------------------------------------------------------------

 
 
(s) OFAC.  On a continuing basis, none of the Borrower or any of its members or
managers acting or benefiting in any capacity in connection with the Credit
Documents: (i) is a Designated Person; (ii) is a Person that is owned or
controlled by a Designated Person; or (iii) is located, organized or resident in
a Sanctioned Country.
 
(t) Compliance with Sanctions.  The Borrower is in compliance with all
Sanctions.
 
(u) Royalties Receivables.  The Royalties Sale and Contribution Agreement will
have created, on the Initial Funding Date, a valid sale, transfer, contribution
and assignment to the Borrower of all right, title and interest of the Seller in
and to all Royalties Receivables purportedly conveyed to the Borrower
thereunder, and the Borrower will have thereby purchased, accepted and acquired
valid and properly perfected sole title to and is, on such date and each date
thereafter, the sole record and beneficial owner of such Royalties Receivables
free and clear of any Liens other than the Lien of the Collateral Agent
contemplated by the Security Documents. Without limiting the foregoing, as of
the Notice Date for the Initial Series and on each date thereafter, all other
filings, recordings, registrations or other actions required in any applicable
jurisdiction in order to perfect and protect the Borrower’s sole title to,
interest in and ownership of the Royalties Receivables as against the interest
of any other Person, including any purchasers from or, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, creditors  of the Seller or the Project Company
(other than recipients, assignees or transferees of the Project Company’s rights
pursuant to a Forced Transfer) have been duly made or taken; provided, that the
Borrower will not have any rights against third-party purchasers in respect of
after-extracted oil or gas that such third-party purchases directly from the
Project Company.
 
(v) Security.  The provisions of the Security Agreement, the Account Control
Agreement and the UCC Financing Statements described in Section 3.02(d)(ii) and
filed in the State of Delaware on or prior to the Notice Date for the Initial
Series, together create a valid, continuing and, as of the Initial Funding Date
and on each date thereafter, perfected security interest (as defined in the
applicable UCC) in the Collateral in favor of the Collateral Agent, for the
benefit of the Secured Parties, which security interest is, as of the Initial
Funding Date and on each date thereafter, prior and superior to all other Liens,
and is enforceable as such against purchasers from and, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, creditors of the Borrower, the Seller or the
Project Company (other than recipients, assignees or transferees of the Project
Company’s rights pursuant to a Forced Transfer); provided, that the Collateral
Agent will not have any rights against third-party purchasers in respect of
after-extracted oil or gas that such third-party purchases directly from the
Project Company.  Without limiting the foregoing, as of the Notice Date for the
Initial Series, the filing and registration of the Collateral Agent Registration
and the filing and registration in the Israeli Pledges Register described in
Section 3.02(d)(iii) and, as of the Initial Funding Date, all other filings,
recordings, registrations or other actions required in any applicable
jurisdiction, including the State of Israel, in order to create, perfect and
protect the Collateral Agent’s Security Interest in the Collateral as prior and
superior in right to any other Lien, including as against any purchasers from
or, subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, creditors of the Borrower, the
Seller or the Project Company (other than recipients, assignees or transferees
of the Project Company’s rights pursuant to a Forced Transfer), have been duly
made or taken; provided, that the Collateral Agent will not have any rights
against third-party purchasers in respect of after-extracted oil or gas that
such third-party purchases directly from the Project Company.
 
 
70

--------------------------------------------------------------------------------

 
 
(w) Registration; Filing.  No registration of ownership or security, financing
statement or other instrument similar in effect covering any of the Collateral
is on file in any registration, filing or recording office of any applicable
jurisdiction except: (i) the Seller Registration; (ii) as of the Funding Date
for the Initial Series and on each date thereafter, the UCC Financing Statements
described in Section 3.02(d)(ii) and (iii) as of the Notice Date for the Initial
Series and on each date thereafter, the Borrower Registration, the filing and
registration in the Israeli Pledges Registry described in Section 3.02(d)(iii),
and the Collateral Agent Registration.
 
(x) Nonconsolidation.  The statements and factual assumptions contained in the
opinion of Freshfields Bruckhaus Deringer US LLP regarding true sale and
substantive consolidation matters to be delivered to the Facility Agent on the
Notice Date for the Initial Series are, in each case, true and correct.
 
(y) Business Activities.  Since the date of its formation, the Borrower has not
conducted any business other than that contemplated or permitted by its
Organizational Documents and the Credit Documents.
 
(z) Israeli Tax Ruling.                                All representations,
declarations and statements made by, or directed by the Borrower to be made on
behalf of, the Borrower to the Israeli Tax Authority or their agents in
connection with the Israeli Tax Ruling, including in any applications therefore,
were, on the date when made, true and correct and all representations,
declarations and statements in Section 1 of the Israeli Tax Ruling are true and
correct.
 
ARTICLE 5
COVENANTS OF THE BORROWER
 
Section 5.01 Affirmative Covenants.  Until the Final Payout Date, the Borrower
agrees that it will perform (or cause to be performed) and observe the following
covenants and agreements:
 
(a) Reporting Requirements.  Unless otherwise provided below, the Borrower or
its designee will deliver to the Facility Agent and each Lender:
 
(i) Annual Financial Reporting.  as soon as available and in any event within
120 days after the close of each of its fiscal years, the audited consolidated
financial statements for the Seller and its Subsidiaries (including the
Borrower) for such fiscal year prepared in accordance with GAAP and accompanied
by an opinion, which opinion shall be prepared in accordance with GAAP and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, of the Seller’s
accountants (the “Accountants”), who shall be MaloneBailey LLP or such other
internationally recognized independent registered certified public accounting
firm acceptable to the Facility Agent (at the written direction of the Required
Lenders);
 
 
71

--------------------------------------------------------------------------------

 
 
(ii) Quarterly Reporting.  within 45 days after the close of each quarterly
period of each of its fiscal years, balance sheets for the Seller and the
Borrower as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for the Seller and the Borrower
for the period from the beginning of such fiscal year to the end of such
quarter, all prepared in accordance with GAAP (subject to normal year-end
adjustments and without footnotes) and certified by such Person’s president,
chief executive officer or chief financial officer;
 
(iii) Compliance Certificate.  together with the annual financial statements
required under subclause (i) above, a Compliance Certificate signed by an
Authorized Officer of the Seller and dated the date of such annual financial
statement;
 
(iv) ERISA.  promptly after the filing or receiving thereof, copies of all
reports and notices with respect to any “Reportable Event” as defined in Section
4043 of ERISA which the Borrower or any ERISA Affiliate files under ERISA with
the Internal Revenue Service or the Pension Benefit Guaranty Corporation or the
U. S. Department of Labor or which the Borrower or any ERISA Affiliate receives
from any such Person;
 
(v) Notices.  promptly upon (and in any event within two (2) Borrower Business
Days after) the Borrower’s receipt, copies of:
 
(A) any notice of or request for cancellation, termination, consent, direction,
approval, extension, waiver, default, action, breach, grant of indulgence,
amendment, supplement or other modification of any Credit Document;
 
(B) any invoice or other request for payment from or on behalf of the Servicer,
the Independent Manager, the Manager, the Collateral Agent, the Account Bank or
any Hedge Counterparty; or
 
(C) any other material notice, financial statement, certification, report or
other material communication from any Person under or in connection with any
Credit Document (other than the Facility Agent);
 
(vi) Collateral/Payment/DSCR/Loan Life Coverage Ratio Reports  and Certificates.
 
 
72

--------------------------------------------------------------------------------

 
 
(A) a quarterly report, certified by an Authorized Officer of the Borrower, on
the tenth (10th) Business Day of each Interest Period, which shall include the
following (each, a “Quarterly Report”):
 
(1)           an updated Financial Model and the results thereof reflecting all
information through the end of the immediately preceding Interest Period, and if
the Project Company Forecast Model has been updated and not previously provided
to the Facility Agent and each Lender, the updated Project Company Forecast
Model;
 
(2)           the amount of Royalties Receivables accrued during the immediately
preceding Interest Period together with detailed calculations thereof and
supporting evidence therefor, including with respect to the sales of oil and gas
giving rise thereto;
 
(3)           details of each withholding or deduction from the Royalties
Receivables or payments in respect thereof during the immediately preceding
Interest Period, including the amount and detailed calculation thereof and
supporting evidence therefor;
 
(4)           the amount on deposit in each of the Facility Account, the Reserve
Account and the Royalties Tax Account on such date;
 
(5)           details and evidence of each Royalties Related Tax and each other
amount of tax applicable to the Borrower or in respect of the Collateral paid on
or prior to such date (in each case without duplication of item (3) above) or
due or estimated to be due during the then current tax year, including: the date
each such amount was paid or was or is due for payment, the detailed
calculations of each such amount (for each such date), the effective rate of tax
or levy applicable to each such amount (for each such date), and the applicable
tax authority to whom each such amount was paid or was or is due to be paid (for
each such date); and
 
(6)           any other material information regarding all or any portion of the
Collateral not previously provided to the Facility Agent and the Lenders;
 
(B) a Distribution Certificate, certified by an Authorized Officer of the
Borrower, on the third (3rd) Business Day prior to each Payment Date, each
Maturity Date described in clause (a) of the definition thereof, and each other
date on which payments or transfers are to be made as expressly set forth in
this Agreement;
 
(C) a Supplemental Distribution Certificate Certified by an Authorized Officer
of the Borrower on the third (3rd) Business Day after each Payment Date each
Maturity Date described in clause (a) of the definition thereof, attaching the
Coverage Ratio Certificate for such Payment Date;
 
 
73

--------------------------------------------------------------------------------

 
 
(D) a Coverage Ratio Certificate within three (3) Business Days after the
Payment Date and each other date that any Historic DSCR, Forecast DSCR or Loan
Life Coverage Ratio is required to be calculated under this Agreement setting
forth the detailed calculations of such applicable ratio or ratios and
supporting evidence therefor, including, in each case if a Retention Event,
Early Amortization Event or Event of Default has occurred in respect of such
ratio on such Payment Date; and
 
(vii) Other Information.  such other information as the Facility Agent may from
time to time reasonably request;
 
(viii) Amortization Schedules.  an amended Amortization Schedule for the
applicable Series within two (2) Business Days of each optional and/or mandatory
prepayment (including as a result of an Early Amortization Event) of the Loans
of such Series in accordance with the terms of this Agreement;
 
(ix) Financial Model.  within thirty (30) days after the Project Company reports
any revision or update to the Project Company Forecast Model, a revised and
updated Financial Model reflecting all applicable changes to the Project Company
Forecast Model; and
 
(x) Section 104G of the Israeli Income Tax Ordinance.  within thirty (30) days
after the Initial Funding Date, a copy to the Facility Agent of the completed
forms required to filed by the Seller and the Borrower under Section 104G of the
Israeli Income Tax Ordinance with the Israeli Tax Assessor.
 
All financial statements required to be delivered in respect of the Seller
pursuant to this Section 5.01(a) must be delivered on both a consolidated (with
its consolidated subsidiaries) and a consolidating basis.  All financial
statements required to be delivered in respect of the Borrower pursuant to this
Section 5.01(a) must be delivered on a stand-alone basis presented as
supplemental consolidating financial statements.  The Facility Agent, the
Arranger and the Lenders hereby acknowledge and agree that (i) the Borrower
shall not assume any liability for errors or omissions of the information
provided it by Project Company and (ii) to the extent any information, exhibit
or report furnished by the Borrower to the Facility Agent, the Arranger or any
Lender is based on information provided it by the Project Company, the Borrower
shall not assume any liability for errors or omissions resulting from errors or
omissions of the information provided it by Project Company.
 
(b) Notice.  The Borrower will notify the Facility Agent (and with respect to an
Event of Default as contemplated in clause (i) below, each other party hereto,
the Servicer, the Independent Manager, and each Hedge Counterparty) in writing
of each of the following promptly (and in any event within two (2) Borrower
Business Days or such other shorter period as may be otherwise specifically
required in this Agreement) after obtaining knowledge or receiving notice
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:
 
 
74

--------------------------------------------------------------------------------

 
 
(i) Defaults and Events of Default.  The existence of any condition or event
that constitutes a Default, an Event of Default, a Retention Event, an Early
Amortization Event, or a default, event of default, early amortization event,
acceleration or similar event under any Credit Document or that notice has been
given to the Borrower with respect thereto.
 
(ii) Judgment.  The entry of any judgment or decree against the Borrower.
 
(iii) Litigation. The institution or threat of any litigation, action,
investigation, arbitration or administrative or governmental proceeding against
or involving the Borrower, to which the Borrower becomes a party, or involving
any of the Collateral.
 
(iv) Liens.  The existence or any claim of any Lien on any of the Collateral
(other than the Lien in favor of the Collateral Agent) or any of the Excluded
Property.
 
(v) Royalties Receivables Payments.  After the Initial Funding Date, the making
of any payment or distribution in respect of the Royalties Receivables, or the
giving of any direction or instruction to make any such payment or distribution,
other than directly to the Facility Account pursuant to the terms of the
Royalties Payment Instruction.
 
(c) Compliance with Laws, Contractual Obligations.  The Borrower will comply in
all material respects with: (i) all applicable statutes, laws, rules,
regulations, orders writs, judgments, injunctions, decrees or awards to which it
may be subject, and all applicable restrictions imposed by, all Governmental
Authorities, (ii) all Contractual Obligations binding upon it or any of its
properties or assets, including the Credit Documents to which it is a party,
(iii) its Organizational Documents and (iv) all Governmental Approvals; it being
understood that such compliance by the Borrower with all Governmental Approvals
shall not excuse, nullify or waive any breach by the Borrower of any of its
covenants, agreements or obligations under this Agreement or any other Credit
Document that may result from such compliance.
 
(d) Payment of Taxes.  The Borrower will pay and discharge (to the applicable
tax authority to whom such amounts are due), before the same shall become
delinquent all Taxes, assessments and governmental charges or levies imposed
upon it or upon its property, other than those Taxes for which the Seller is
responsible under the terms of this Agreement, any of the other Credit
Documents, the Israeli Tax Ruling or Applicable Law; provided, no such Tax need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (i) adequate reserves
or other appropriate provisions as shall be required in conformity with GAAP
have been made therefor, and (ii) such delay or failure to pay or discharge such
Tax has not and could not result in a Lien against any of the Collateral or any
of the Excluded Property; provided, further, that any such Taxes in respect of
the Excluded Property that are required to be paid by the Borrower shall be paid
first from payments or  distributions under or proceeds of the Excluded
Property, including any funds in the I/C Loan Account.
 
 
75

--------------------------------------------------------------------------------

 
 
(e) Preservation of Corporate Existence, Etc.  The Borrower will at all times
preserve and keep in full force and effect its company existence and all rights,
rights and franchises, licenses and permits material to its business, to its
performance of its obligations under the Credit Documents and to its exercise of
its rights and remedies under the Royalties Transfer Agreements.
 
(f) Audit Rights.  The Borrower will permit or cause to be permitted, as
applicable, the Facility Agent, the Collateral Agent or their authorized agents
or representatives to visit and inspect any of the properties of the Borrower or
the Servicer, at any time and from time to time upon reasonable advance notice
and during normal working hours, to: (i) inspect, copy and take extracts from
its records, including its financial and accounting records and its records
relating to the Collateral, and to discuss the Borrower’s affairs, finances and
accounts, the Collateral and the Credit Documents and the transactions
contemplated thereby with any officers, directors, managers, members or
employees of the Borrower or the Servicer and the Borrower’s independent public
accountants and (ii) verify the compliance by the Borrower and the
Servicer  with this Agreement, the other Credit Documents and the Borrower’s
Operating Agreement.  The Borrower will bear the reasonable costs and expenses
of the Facility Agent, the Collateral Agent and/or their agents or
representatives for one such visit and inspection per year and any additional
visits or inspections in the same year shall be at the expense of the Facility
Agent or the Collateral Agent, as the case may be, unless such agent shall have
been requested to conduct such visit and inspection by the Required Lenders, in
which case such visit and inspection shall be at the expense of the Lenders;
provided, that, if a Default or an Event of Default shall have occurred, all
such visits and inspections shall be at the cost and expense of the Borrower.
 
(g) Keeping and Marking of Records and Books.
 
(i) The Borrower will keep, proper books of record and account, in which full
and correct entries shall be made of all financial transactions and the assets
and business of the Borrower in accordance with GAAP.
 
(ii) The Borrower will, and to the extent applicable will cause the Servicer to,
maintain and implement administrative and operating procedures (including the
ability to recreate all records relating to the Collateral in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable in light
of industry practice for the acquisition, maintenance, perfection, protection
and enforcement of the Collateral (including, without limitation, records
adequate to permit the immediate identification of the Royalties Receivables and
all other Collateral and all profits, proceeds and payments thereof), in each
case on and after the Initial Funding Date with respect to the Royalties
Receivables and other Collateral acquired by the Borrower on such date.  The
Borrower will give the Collateral Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
 
 
76

--------------------------------------------------------------------------------

 
 
(iii) The Borrower will, and to the extent applicable will cause the Servicer
to: (A) on or prior to the Initial Funding Date, mark its master data processing
records and all other files, accounts and records relating to the Royalties
Receivables and all other Collateral with a legend clearly and unambiguously
describing the Lien of the Collateral Agent thereon and (B) upon the request of
the Collateral Agent following the occurrence of any Default or Event of
Default, to the extent it is permitted to do so, deliver to the Collateral Agent
or its designee all Royalties Transfer Agreements and all records, files,
accounts, invoices and documents in its possession or under its control relating
thereto and to all other  Collateral.
 
(h) Use of Proceeds.  The Borrower will use the proceeds of the Loans solely to:
(i) pay fees and costs relating to (A) the transactions contemplated by this
Agreement, the other Credit Documents and the Intercompany Loan Agreement, (ii)
make the Intercompany Loan to the Seller pursuant to the terms of the
Intercompany Loan Agreement, (iii) fund the Reserve Account in an amount equal
to the Required Reserve Amount and (iv) transact other business as permitted
under the Borrower’s Organizational Documents, the Credit Documents and the
Israeli Tax Ruling.
 
(i) [Reserved.]
 
(j) Sale and Contribution of Royalties Receivables. With respect to the
Royalties Receivables that are acquired by the Borrower pursuant to the
Royalties Sale and Contribution Agreement and the related Royalties Transfer
Agreements, the Borrower shall:
 
(i) acquire and accept by way of contribution and cause such acquisition and
acceptance to be effected on the Initial Funding Date and to thereafter be
maintained under, and in compliance with the terms thereof, including the terms
relating to the issuance of membership interests to be made to the Seller in
respect of the purchase price for such Royalties Receivables and all Applicable
Laws, and
 
(ii) commencing on the Initial Funding Date, take (or cause to be taken) all
actions necessary, in addition to those required to be taken prior to such date
as described in the representations and warranties in Section 4.01, to transfer
and vest, perfect, maintain, protect, more fully evidence and defend the
Borrower’s legal and equitable title to and sole ownership of such Royalties
Receivables pursuant to and in accordance with the Royalties Sale and
Contribution Agreement and the related Royalties Transfer Agreements and all
Applicable Laws, including: (A) the giving of all notices and the filing of all
financing statements or other similar instruments or documents reasonably
necessary under the UCC of all appropriate jurisdictions and the
executing,  delivering, registering or filing of such other instruments,
documents or notices as may be necessary or appropriate under any other
Applicable Law to perfect, maintain, protect and defend the Borrower’s sole
ownership of such Royalties Receivables as against any purchasers from, or
creditors of, the Seller, the Project Company or any other Person (other than
recipients, assignees or transferees of the Project Company’s rights pursuant to
a Forced Transfer); provided, that the Borrower will not have any rights against
third-party purchasers in respect of after-extracted oil or gas that such
third-party purchases directly from the Project Company, (B) the registration
(and maintenance of such registration) in the Petroleum Register of the sole
ownership of and rights to the Royalties in the name of the Borrower, and (C)
such other actions as the Facility Agent or the Collateral Agent may reasonably
request.
 
 
77

--------------------------------------------------------------------------------

 
 
(k) Security Interest.  Commencing on the Initial Funding Date, the Borrower
shall take (or cause to be taken) all necessary actions, in addition to those
required to be taken prior to such date as described in the representations and
warranties in Section 4.01, to create, maintain, protect and defend a valid,
enforceable and perfected Security Interest in the Collateral in favor of the
Collateral Agent, for the benefit of the Secured Parties, prior and superior in
right to all other Liens and enforceable as such against purchasers from and,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally, creditors of the Borrower, the
Seller or the Project Company or any other Person (other than recipients,
assignees or transferees of the Project Company’s rights pursuant to a Forced
Transfer), including:
 
(i) the giving of all notices, the filing of all financing statements and the
filing of all registrations or other similar instruments or documents reasonably
necessary under the UCC, the laws of the State of Israel, or any other
Applicable Laws of all appropriate jurisdictions and the executing, delivering,
registering or filing of such other instruments, documents or notices as may be
necessary or appropriator under any other Applicable Law,
 
(ii) the registration (and maintenance of such registration) in the Petroleum
Register of the Collateral Agent’s Security Interest, for the benefit of the
secured parties, in the Royalties,
 
(iii) the registration (and maintenance of such registration) in the Israeli
Pledges Register of the Collateral Agent’s Security Interest, for the benefit of
the secured parties, in the Collateral, and
 
(iv) such other actions as the Facility Agent or the Collateral Agent may
reasonably request;
 
provided, that the Collateral Agent will not have any rights against third-party
purchasers in respect of after-extracted oil or gas that such third-party
purchases directly from the Project Company.
 
(l) Performance and Enforcement of Documents.  The Borrower will, and will
direct the Seller to: (i) maintain each Credit Document to which it is a party
in full force and effect, (ii) timely and fully perform, observe and comply with
all of the provisions, covenants and other terms required to be performed or
observed by it under each Credit Document to which it is a party in accordance
with its terms, and (iii) on and after the Initial Funding Date, take any action
required or permitted to be taken by it in respect of the Royalties Receivables
under any Royalties Transfer Agreement or otherwise in respect of the Royalties
Receivables, solely as reasonably directed by the Collateral Agent, including:
(A) making claims to which it may be entitled under any indemnity reimbursement
or similar provision contained therein, (B) enforcing its rights and remedies
(and the rights and remedies of the Collateral Agent, as assignee of the
Borrower) thereunder, including any audit and inspection rights thereunder, (C)
making demands or requests for information or reports or for action from any
other party thereto, or (D) approving or denying any request for any consent,
direction, approval, extension, waiver, grant of indulgence, amendment,
supplement, modification, cancellation or termination of or under any Royalties
Transfer Agreement in respect of the Royalties Receivables or otherwise in
respect of the Royalties Receivables.
 
 
78

--------------------------------------------------------------------------------

 
 
(m) True Sale.  The Borrower shall take (or shall cause to be taken) all such
actions as are necessary on its part to ensure that the facts and assumptions
set forth in the opinion of Freshfields Bruckhaus Deringer US LLP, counsel for
the Borrower, to be dated the Notice Date for the Initial Series under this
Agreement and relating to true sale issues under the Royalties Sale and
Contribution Agreement, and in the certificates accompanying such opinion,
remain true and correct at all times.
 
(n) Payments.  On and after the Initial Funding Date, the Borrower shall and
shall direct the Seller, the Servicer and any other applicable Person, to: (i)
remit all amounts in respect of the Collateral, including the Royalties
Receivables, directly to the Facility Account and (ii) direct the Project
Company and any other applicable Person to (A) remit all amounts in respect of
the Collateral, including the Royalties Receivables, directly to the Facility
Account and (B) direct the Project Account Bank and any other applicable Person
to remit all amounts in respect of the Collateral, including the Royalties
Receivables, directly to the Facility Account.  On and after the Initial Funding
Date, the Borrower shall, and shall direct the Seller, the Servicer and any
other applicable Person, to cause any amounts received by it in respect of the
Collateral to be remitted directly to the Facility Account as soon as
practicable and in any event within one (1) Borrower Business Day of its receipt
of the same, and, at all times prior to such remittance, to hold such amounts in
trust, for the exclusive benefit of the Collateral Agent on behalf of the
Secured Parties.
 
(o) Accounts.  The Borrower will use commercially reasonable efforts (and will
cause the Servicer to use commercially reasonable efforts) not to permit any
cash, checks or other funds to be deposited into the Facility Account on or
after the Initial Funding Date other than amounts in respect of the
Collateral.  To the extent any funds other than amounts in respect of the
Collateral are deposited into the Facility Account on or after the Initial
Funding Date, the Borrower shall (or shall direct the Account Bank to) promptly
(and in any event within one (1) Borrower Business Day) identify any such funds
and notify the Facility Agent of the same in writing and direct the Facility
Agent to remit such funds to the Person entitled thereto; provided, however,
that the Facility Agent may request the consent of the Required Lenders prior to
making any such transfer.  The Facility Agent may, at any time following the
occurrence of an Event of Default, direct the Borrower to, and the Borrower
thereupon promptly shall and shall direct the Servicer, the Seller and any other
applicable Person to: (i) remit all payments with respect to the Collateral to a
new account specified by the Facility Agent (which new account shall, if so
directed by the Facility Agent, be established in the Facility Agent’s own name)
and (ii) direct the Project Company and any other applicable Person to (A) remit
all payments in respect of the Collateral directly to such new account and (B)
direct the Project Account Bank and any other applicable Person remit all
payments in respect of the Collateral directly to such new account.
 
 
79

--------------------------------------------------------------------------------

 
 
(p) Indemnity.
 
(i) The Borrower shall cause to be maintained in full force and effect the
Indemnity Agreement.
 
(ii) In the event the Borrower receives any payment in respect of the Indemnity
Agreement, the Borrower shall, as soon as practicable and in any event within
two (2) Borrower Business Days of its receipt of the same, deposit the amount of
such payment into the Facility Account (and at all times prior to such deposit,
hold such amounts in trust for the exclusive benefit of the Collateral Agent on
behalf of the Secured Parties), and such amount shall be applied in accordance
with the terms hereof.
 
(iii) No provision of this clause (p) shall diminish or relieve the Borrower,
the Manager or the Servicer from its duties and obligations as set forth in this
Agreement or any other Credit Document, as applicable.
 
(q) Removal and Replacement of Independent Manager.  The Borrower will notify
the Facility Agent in writing prior to the: (i) removal of any Independent
Manager of the Borrower, such notice to contain the representation of an
Authorized Officer of the Borrower that the removal of such Independent Manager
is permitted hereunder and under its Organizational Documents and (ii) the
appointment of a new Person as the “Independent Manager” of the Borrower, such
notice to contain the representation of an Authorized Officer of the Borrower
that such Person satisfies the criteria set forth herein and in its
Organizational Documents for an “Independent Manager”, and any such  replacement
of such Independent Manager will be permitted only with the Facility Agent’s
written consent thereto.
 
(r) Anti-Corruption; Sanctions.  The Borrower will:
 
(i) insure that no part of the proceeds of any Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended to the date hereof and from
time to time hereafter, and any successor statute;
 
(ii) not use the proceeds of any Loans to fund or finance any transaction
involving a Designated Person or Sanctioned Country; and
 
(iii) will: (A) conduct its business in compliance with Anti-Corruption Laws and
Sanctions; (B) maintain policies and procedures designed to promote and achieve
compliance with Anti-Corruption Laws and Sanctions; and (C) have appropriate
controls and safeguards in place designed to prevent any proceeds of any Loans
from being used contrary to the representations and undertakings set forth
herein.
 
 
80

--------------------------------------------------------------------------------

 
 
(s) Further Assurances.  At any time or from time to time upon the request of
the Facility Agent or the Collateral Agent, the Borrower will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Facility Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents, including
providing the Facility Agent or the Collateral Agent with any information
reasonably requested.  In furtherance and not in limitation of the foregoing,
the Borrower shall take such actions as the Facility Agent or the Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are secured by the Collateral.
 
(t) Seller Security Agreement.  The Borrower will (i) be bound by the terms of
the Seller Security Agreement relating to the Seller Collateral, including the
Equity Interests (as such term is defined in the Seller Security Agreement) and
the Excluded Property, and comply with such terms insofar as such terms are
applicable to it or the Seller Collateral, including Sections 4.01(c), 5.02(a)
and Article 6 of the Seller Security Agreement and (ii) notify the Collateral
Agent promptly in writing of the occurrence of any of the events described in
the proviso of Section 5.02(a) of the Seller Security Agreement.
 
Section 5.02 Negative Covenants.  Until the Final Payout Date, the Borrower
agrees that it will perform (or cause to be performed) and observe the following
covenants and agreements:
 
(a) Indebtedness.  The Borrower will not directly or indirectly, create, incur,
assume or guaranty, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except the Obligations and operating expenses
in the ordinary course of its business as contemplated under this Agreement.
 
(b) Sales, Liens, Etc.  The Borrower will not directly or indirectly sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, or create, incur, assume or permit to exist any Lien
upon or with respect to any Collateral or any other properties or assets of the
Borrower of any kind (including any of the Excluded Property), whether now owned
or hereafter acquired, or any income, proceeds or profits therefrom, or assign
any right in respect thereof, except Liens in the Collateral in favor of the
Collateral Agent for the benefit of Secured Parties pursuant to the Security
Documents.  The Borrower shall defend its right, title and interest and the
right, title and interest of the Collateral Agent and the Secured Parties in, to
and under the Collateral, against all claims of third parties.
 
(c) Mergers; Acquisitions, Etc.  The Borrower will not merge or consolidate, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, or acquire by purchase or otherwise
(other than the acquisition of the Royalties Receivables or Permitted
Investments in the Facility Account and the Reserve Account in the ordinary
course of business) the business, property or assets of, or stock or other
evidence of beneficial ownership of, any Person.
 
 
81

--------------------------------------------------------------------------------

 
 
(d) Name Change, Offices, Records and Books of Accounts; Jurisdiction of
Organization.  The Borrower will not change its name, identity, Federal Taxpayer
Identification Number, or company structure or relocate its chief executive
office or jurisdiction of organization or any office where its records are kept,
without the prior written consent of the Facility Agent.
 
(e) Limitations on Distributions or Dividends.  The Borrower will not declare or
pay any Distributions (as such term is defined in the Seller Security Agreement)
or other dividends or distributions to its members, except that the Borrower
(i) may enter into the Intercompany Loan Agreement and make the Intercompany
Loan pursuant thereto and in accordance herewith and therewith and (ii) may make
distributions to its members from and to the extent of funds paid to it under
Section 2.08, but only if, both before and after such payment (A) the Borrower
will be Solvent, (B) no Default or Event of Default is or will be continuing or
would result therefrom, (C) such distribution is permitted by or in compliance
with the terms of the Israeli Tax Ruling and the Seller Security Agreement, and
(D) no Taxes are then, or will be prior to the next Payment Date, due and
payable by the Borrower unless sufficient funds to pay such amounts are retained
in the Controlled Deposit Account or, solely with respect to Royalties-related
U.S. Taxes, in the Royalties Tax Account, or solely with respect to Taxes in
respect of Excluded Property, in the I/C Loan Account, after giving effect to
such Distribution, dividend or other distribution.
 
(f) Hedging.  The Borrower will not, except as expressly provided in Section
2.12, enter into or assume any hedging, swap or other derivatives transactions
of any kind without the prior written consent of the Facility Agent.
 
(g) Tax Treatment. The Borrower will not elect to be treated as a corporation or
take any other action which would result in the Borrower failing to be
disregarded as an entity separate from the Seller for tax purposes.
 
(h) Agreements; Amendments.  The Borrower will not, without the prior written
consent of the Facility Agent unless otherwise expressly permitted under this
Agreement: (i) enter into any Contractual Obligation with any Person other than
the Intercompany Loan, the Intercompany Loan Agreement and the Credit Documents
to which it is a party, (ii) (A) cancel or terminate, (B) give any consent,
waiver, direction or approval under, (C) waive any default, action, omission or
breach, or otherwise grant any indulgence, under, or (D) amend, restate,
supplement or otherwise modify any of the material terms of, any Royalties
Transfer Agreement to which it is a party or with respect to which it has the
power to take such action, (iii) direct the Seller, the Servicer or the Project
Company to take, or consent to their taking, any of the actions in clause (ii)
hereof with respect to the Royalties Receivables, including under any Royalties
Transfer Agreement to which they are a party, (iv) amend, restate, supplement,
modify or waive any material provision of, or permit any material amendment,
restatement, supplement, modification or waiver of any provision of, the
Servicing Agreement, the Indemnity Agreement or any of its Organizational
Documents, or (v) amend, restate, supplement, modify or waive all or any
material provision of, or consent to or permit any assignment or transfer of or
any material amendment, restatement, supplement, modification or waiver of all
or any provision of the Intercompany Loan or the Intercompany Loan Agreement.
 
 
82

--------------------------------------------------------------------------------

 
 
(i) Subsidiaries.  The Borrower will not form, create, organize, incorporate or
otherwise have any Subsidiaries.
 
(j) Investments.  The Borrower will not, directly or indirectly, make or own any
investment in any Person, including without limitation any joint venture, except
investments in cash and the Permitted Investments in the Facility Account, the
Reserve Account, the Royalties Tax Account and, to the extent then existing, the
Controlled Deposit Account, and neither the Intercompany Loan nor the
Intercompany Loan Agreement shall constitute an investment in or joint venture
with the Seller or any other Person.
 
(k) Conduct of Business.  Without the prior written consent of the Facility
Agent, the Borrower will not engage in any business or activity of any kind or
enter into any transaction other than those contemplated and authorized by the
Credit Documents, including, to the extent in compliance with the terms hereof
and of the other Credit Documents, the Intercompany Loan and Intercompany Loan
Agreement.
 
(l) Servicer.  The Borrower will not, without the Facility Agent’s prior written
consent: (i) terminate or replace the Servicer or the Manager or (ii)
subcontract, or allow the Servicer or the Manager to subcontract, out any
portion of the management of the Borrower or permit third party management.
 
(m) ERISA.  The Borrower will not: (i) engage or permit any ERISA Affiliate to
engage in any prohibited transaction for which an exemption is not available or
has not previously been obtained from the U.S. Department of Labor; (ii) fail or
permit any ERISA Affiliate to fail to satisfy the “minimum funding standard,” as
described in Section 302 of ERISA and Section 412 of the Internal Revenue Code,
whether or not waived, with respect to any Plan other than a Multiemployer Plan;
(iii) fail or permit any ERISA Affiliate to fail to make any payments to any
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto; (iv) terminate or permit any ERISA Affiliate to terminate
any Plan so as to result in any liability in excess of $25,000; or (v) permit to
exist with respect to the Borrower or any ERISA Affiliate any occurrence of any
reportable event described in Section 4043 of ERISA which represents a material
risk of a liability in excess of $25,000.
 
 
83

--------------------------------------------------------------------------------

 
 
(n) Independent Manager Requirements.  The Borrower will not fail at any time to
have at least one independent manager (an "Independent Manager") who:
 
(i) is provided by a nationally recognized provider of independent directors or
members (it being understood and agreed that the initial Independent Manager
satisfies this requirement);
 
(ii) is not, and has not been within the five (5) years immediately prior to
such individual’s appointment as an independent member or manager, an officer,
director, shareholder, partner, manager, member, employee, attorney or counsel
of, the Borrower, the Servicer, the Project Company or the Seller or any of
their respective Affiliates within the five years immediately prior to such
individual’s appointment as an independent manager;
 
(iii) is not, and has not been within the five (5) years immediately prior to
such individual’s appointment as an independent manager, a customer or creditor
of, or supplier to, the Borrower, the Servicer, the Project Company or the
Seller or any of their respective Affiliates who derives any of its purchases or
revenue from its activities with the Borrower, the Servicer, the Project Company
or the Seller or any of their respective Affiliates (other than a de minimis
amount);
 
(iv) is not, and has not been within the five (5) years immediately prior to
such individual’s appointment as an independent manager, a person who controls
or is under common control with any Person described by clause (ii) or (iii)
above;
 
(v) does not have, and has not had within the five (5) years immediately prior
to such individual’s appointment as an independent manager, a personal services
contract with the Borrower, the Servicer, the Project Company or the Seller or
any of their respective Affiliates, from which fees and other compensation
received by the person pursuant to such personal services contract would exceed
5.0% of his or her gross revenues during the preceding calendar year;
 
(vi) is not affiliated with a tax-exempt entity that receives, or has received
within the five (5) years prior to such appointment as an independent manager,
contributions from the Borrower, the Servicer, the Project Company or the Seller
or any of their respective Affiliates, in excess of the lesser of (A) 3% of the
consolidated gross revenues of the Borrower during such fiscal year and (B) 5%
of the contributions received by the tax-exempt entity during such fiscal year;
 
(vii) is not a member of the immediate family of any Person described by clause
(ii) through (vi) above;
 
(viii) is not, and was not within the five (5) years prior to such appointment
as an independent manager, a financial institution to which the Borrower, the
Servicer, the Project Company or the Seller or any of their respective
Affiliates owes outstanding Indebtedness for borrowed money;
 
 
84

--------------------------------------------------------------------------------

 
 
(ix) has prior experience as an independent director, member or manager for a
corporation or limited liability company whose charter documents required the
unanimous consent of all independent directors, members or managers thereof
before such corporation or limited liability company could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy; and
 
(x) has at least three (3) years of employment experience with one or more
entities that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities.
 
(o) Removal of Independent Manager.  The Borrower will not remove or permit the
removal of any Independent Manager, except: (i) for cause, (ii) in the event the
Independent Manager ceases to be employed by the service provider which was his
or her employer on the date such Person was appointed as the Independent Manager
or (iii) with the prior written consent of the Facility Agent.
 
(p) Membership interests.  The Borrower will not issue or agree to issue any
membership interests or units other than those pledged under the Seller Security
Agreement without the prior written consent of (i) the Facility Agent (acting at
the direction of the Required Lenders) and (ii) the head of the Mergers and
Spinoffs Division in the Professional Department of the Israeli Tax Authority.
 
Section 5.03 [Reserved.]
 
Section 5.04 Separateness Covenants.  The Borrower acknowledges that the Lenders
are entering into this Agreement and making the Loans in reliance upon the
Borrower's identity as a legal entity that is separate from the Seller and all
other Persons.  Therefore, from and after the date of this Agreement, the
Borrower shall take all reasonable steps, including without limitation, all
steps that the Facility Agent may from time to time reasonably request, to
maintain the Borrower's identity as a separate legal entity and to make it
manifest to third parties that the Borrower is a separate legal entity.  Without
limiting the generality of the foregoing, and in addition to its other
undertakings and agreements hereunder, the Borrower agrees that it shall not:
 
(a) engage in any business or activity other than the Intercompany Loan, the
Intercompany Loan Agreement and those contemplated under the Credit Documents to
which it is a party, and activities incidental thereto, including, to the extent
in compliance with the terms hereof and of the other Credit Documents, the
Intercompany Loan and Intercompany Loan Agreement;
 
(b) acquire or own any material asset other than: (i) the Collateral, (ii) cash
and Permitted Investments owned by the Borrower from time to time in accordance
with this Agreement and (iii) such other incidental personal property as may be
necessary to conduct its business as contemplated in clause (a) above;
 
 
85

--------------------------------------------------------------------------------

 
 
(c) commingle its assets with the assets of any of its members, Affiliates,
principals or any other Person;
 
(d) fail to remain Solvent;
 
(e) fail to maintain its records, books of account and bank accounts separate
and apart from those of its members, principals and Affiliates or the Affiliates
of any of its members or any other Person;
 
(f) enter into any Contractual Obligation with any of its members, principals or
Affiliates or the Affiliates of any of its members, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties;
 
(g) fail to prepare and maintain separate financial statements from those of its
members, principals and Affiliates or the Affiliates of any of its members or
any other Person; provided, however, the Borrower’s financial position, assets,
liabilities, net worth and operating results may be included in the consolidated
financial statements of the Seller, provided that such consolidated financial
statements contain detailed notes clearly stating that the Borrower is the owner
of the Royalties Receivables, is a separate legal entity and that its assets
(other than the Excluded Property) will be available first and foremost to
satisfy the claims of the creditors of the Borrower;
 
(h) fail to correct any known misunderstandings regarding the separate identity
of the Borrower or any member, as the case may be;
 
(i) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;
 
(j) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge or grant a
Lien on any of its assets for the benefit of any other Person, extend credit to
or hold out its credit as being available to satisfy the obligations of any
other Person, in each case other than as provided under the terms of this
Agreement; provided, that the Borrower may extend credit to the Seller in the
form of the Intercompany Loan in compliance with the terms hereof and the
Intercompany Loan Agreement.
 
(k) incur any Indebtedness, secured or unsecured, direct or contingent, other
than the Obligations;
 
(l) fail to either file its own tax returns or file a consolidated federal
income tax return with another Person (unless prohibited or required, as the
case may be, by Applicable Law);
 
(m) fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or Person or to conduct its business solely in
its own name in order not to mislead others as to the identity with which such
other party is transacting business;
 
 
86

--------------------------------------------------------------------------------

 
 
(n) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;
 
(o) seek the dissolution or winding up in whole, or in part, of the Borrower or
file or consent to the filing of any petition, either voluntary or involuntary,
to take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors;
 
(p) share any common logo with or hold itself out as or be considered as a
department or division of any general partner, principal, member or Affiliate of
the Borrower or any other Person or entity;
 
(q) fail to allocate fairly and reasonably shared expenses (including, without
limitation, shared office space and services performed by an employee of an
Affiliate) among the Persons sharing such expenses and to use separate
stationery, invoices and checks;
 
(r) other than the Intercompany Loan and Intercompany Loan Agreement, acquire
obligations or securities of its members, principals or Affiliates or the
Affiliates of any of its members or any other Person;
 
(s) violate or cause to be violated the assumptions made with respect to the
Borrower in any opinion letter pertaining to substantive consolidation delivered
to the Facility Agent in connection with the Credit Documents;
 
(t) fail at any time to have at least one Independent Manager;
 
(u) fail to hold regular meetings, or action by unanimous written consent in
lieu of a meeting, as appropriate, to conduct its business and observe all
limited liability company formalities and record keeping;
 
(v) account for or treat (whether in financial statements or otherwise) the
transactions contemplated by the Royalties Sale and Contribution Agreement in
any manner other than the sale and contribution of the Royalties Receivables to
the Borrower or in any other respect account for or treat the transactions
contemplated therein in any manner other than as a sale and contribution of the
Royalties Receivables; and
 
(w) fail to cause its members, managers, directors, officers, agents and other
representatives to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing;
 
provided, that, in the event of any inconsistency between the covenants set
forth in this Section 5.04 and the other covenants set forth in this Agreement
or any other Credit Document or Organizational Document of the Borrower, so long
as it will not result in a breach of any provision of this Agreement or any
other Credit Agreement or Organizational Documents of the Borrower, the covenant
that poses the greatest restriction or obligation shall control.
 
 
87

--------------------------------------------------------------------------------

 
 
Section 5.05 Project Company Charge.  For the avoidance of doubt: (a) the
representations, warranties and covenants set forth in Sections 4.01(u), (v) and
(w) and 5.01(j) and (k) of this Agreement are subject to the fact that the
Project Company has previously charged all of its rights to the Lease and the
Project; provided, that the Royalties and the other Collateral are not subject
to such charge, and the foregoing statement shall not in any way limit the
Borrower’s representations, warranties and covenants with respect to such
Royalties or other Collateral, including the ownership thereof or Security
Interest therein, and (b) the Project Company is liable to pay Statutory
Royalties as a first and prior payment from its revenues from the Project, and
such amounts do not constitute Royalties.
 
Section 5.06 Project Company Forecast Model; Mandatory Prepayment.
 
(a) If the Project Company is privatized, delisted or for any other reason
otherwise ceases to be required to publicly report or disclose the Project
Company Forecast Model, any portion thereof or any of the component information
therein, then the Borrower shall: (i) procure from the Project Company and
deliver to the Facility Agent, on a semi-annual basis (commencing within six (6)
months of the last publicly reported Project Company Forecast Model), a forecast
model in form and substance consistent with the Project Company Forecast Model,
and (ii) ensure that the Facility Agent shall have the right to obtain, or
procure on the Facility Agent’s behalf, independent audits of such forecast
models and validations of the assumptions used therein by Netherland, Sewell &
Associates, Inc. (or such other firm acceptable to the Facility Agent), and one
such audit and valuation per year shall be at the sole cost and expense of the
Borrower.
 
(b) If the Borrower shall fail to comply with all or any portion of clause (a)
above, then within two (2) Borrower Business Days after the earlier of (i) the
Borrower becoming aware of such failure and (ii) the Facility Agent, the
Servicer or any Lender notifying the Borrower in writing of such failure, the
Borrower shall prepay the outstanding principal of all Loans in full, together
with all accrued and unpaid interest thereon and all other amounts due under
this Agreement and/or any of the other Credit Documents in connection therewith,
in accordance with the terms of this Section 5.06, Sections 2.09, 2.11 and 2.14
and otherwise in accordance with the terms of this Agreement.
 
ARTICLE 6

RETENTION EVENTS; EARLY AMORTIZATION EVENTS
 
Section 6.01 Retention Event.  If on any Payment Date the Historic DSCR is less
than 1.3:1.0 for either the three (3) month or the twelve (12) month Calculation
Period ending on such Payment Date, then a retention event (a “Retention Event”)
shall occur.  On the fifth (5th) Business Day after such Payment Date and on the
fifth (5th) Business Day after each Payment Date thereafter on which a Retention
Event is continuing (and notwithstanding anything to the contrary in the
Supplemental Distribution Certificate for any such date), the Facility Agent, on
behalf of the Collateral Agent, shall direct the Account Bank to transfer all
funds in the Facility Account that would have been applied in accordance with
Section 2.08(b)(ii)(B)(2), had no Retention Event been continuing, to the
Reserve Account and such funds shall be retained in the Reserve Account until
paid in accordance with Section 2.08(d).  A Retention Event shall be continuing
until the Historic DSCR for a Payment Date is at least 1.3:1.0 for both the
three (3) month and the twelve (12) month Calculation Period ending on such
Payment Date, and the Facility Agent shall have received certification thereof
from the Borrower, including detailed calculations of the Historic DSCR for each
such period and supporting evidence therefor.
 
 
88

--------------------------------------------------------------------------------

 
 
Section 6.02 Early Amortization Event.  If any one or more of the following
conditions or events shall have occurred:
 
(a) a Forced Transfer occurs or the Project Company otherwise sells, assigns or
transfers all or any portion of the Lease, the property that is the subject of
the Lease or its rights under the Lease and, in any such case, and the Project
Company's obligations with respect to the Royalties are not assumed in full at
the time thereof by the purchaser, assignee or transferee, as the case may be,
which assumption shall include the entry into a legal, valid, binding, and
enforceable agreement substantially similar to the Royalties Payment Instruction
obligating such purchaser, assignee or transferee to pay the Royalties directly
to the Facility Account; or
 
(b) (i)           any money judgment, writ or warrant of attachment or similar
process involving (A) in any individual case an amount in excess of $25,000,000
(or the equivalent in any other currency) or (B) in the aggregate at any time an
amount in excess of $25,000,000 (or the equivalent in any other currency), in
either case to the extent not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage, shall be
entered or filed against the Project Company or any of its assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days; or
 
(ii) any order, judgment or decree shall be entered against the Project Company
decreeing the dissolution or split up of the Project Company, and such order
shall remain undischarged or unstayed for a period in excess of sixty (60) days;
provided that no Early Amortization Event shall occur under this subclause (ii)
if, within such period, the Lease, the property that is the subject of the
Lease, and the Project Company’s rights under the Lease are sold, assigned or
transferred to a purchaser, assignee or transferee that assumes the Project
Company’s obligations with respect to the Royalties in full at the time thereof,
which assumption shall include the entry into a legal, valid, binding, and
enforceable agreement substantially similar to the Royalties Payment Instruction
obligating such purchaser, assignee or transferee to pay the Royalties directly
to the Facility Account; or
 
(c) any action, event or circumstance:
 
(i) has the direct or indirect effect of materially hindering, limiting or
restricting the convertibility of New Israeli Shekels into Dollars or the
transfer of Dollars from the jurisdiction of Israel to the United States
(including, without limitation, by way of any delays, increased costs or
discriminatory rates of exchange); or
 
 
89

--------------------------------------------------------------------------------

 
 
(ii) results in the unavailability of Dollars in the interbank foreign exchange
market located in Israel in accordance with normal commercial practice existing
as of the Closing Date;
 
and such action, event or circumstance, in the opinion of the Facility Agent,
has had or could reasonably be expected to have a Material Adverse Effect; or
 
(d) any Governmental Authority shall have taken, authorized or ratified any
action or series of actions: (i) for the appropriation, requisition,
confiscation, expropriation, seizure or nationalization (including by
intervention, condemnation or other form of taking, whether with or without
compensation) of the Project or any of the legal or beneficial interests,
ownership or control of any property of the Project Company that is the subject
of the Lease; (ii) to replace the management of the Project Company or limit its
authority in the conduct of its business; (iii) to curtail all or any material
part of the Project Company’s business or the Project; or (iv) for the
declaration of a moratorium on the payment by the Project Company of any of its
Indebtedness, in each case to the extent that the foregoing could reasonably be
expected to have a Material Adverse Effect; or
 
(e) any Event of Default shall have occurred and be continuing;
 
then the Facility Agent shall, acting solely at the request of the Required
Lenders, declare an Early Amortization Event (an “Early Amortization Event”) to
exist by providing written notice thereof to the Borrower.  If an Early
Amortization Event occurs or is continuing on any Payment Date or Maturity Date
described in clause (a) of the definition thereto, then on the fifth (5th)
Business Day after such Payment Date or Maturity Date (and notwithstanding
anything to the contrary in the Supplemental Distribution Certificate for any
such date) the Facility Agent shall, on behalf of the Collateral Agent, direct
the Account Bank to transfer all funds in the Reserve Account to the Facility
Account to pay such funds in accordance with Section 2.08(b)(ii)(A).  An Early
Amortization Event shall be continuing until the earlier of: (i) the payment in
full of the outstanding principal of all Loans and all other Obligations and
(ii) the waiver of such Early Amortization Event in accordance with Section
9.01.
 
ARTICLE 7
EVENTS OF DEFAULT
 
Section 7.01 Events of Default.  If any one or more of the following conditions
or events (each an “Event of Default”) shall have occurred and be continuing:
 
(a) the Borrower shall fail to pay: (i) any principal of any Loan when and as
the same shall become due and payable, whether on the Payment Date therefor, on
the optional prepayment date set forth in respect thereof in a Notice of
Prepayment, on the date required in respect of any mandatory prepayment thereof
pursuant to Section 5.06, upon acceleration thereof, at maturity or otherwise or
(ii) any interest on any Loan or any fee or any other amount (other than an
amount referred to in clause (i)) payable under this Agreement or any other
Credit Document, when and as the same shall become due and payable (which shall
include each applicable optional prepayment date set forth in a Notice of
Prepayment and the date required in respect of any mandatory prepayment pursuant
to Section 5.06), and such failure shall continue unremedied for a period of two
(2) Borrower Business Days; or
 
 
90

--------------------------------------------------------------------------------

 
 
(b) any representation, warranty, certification or other statement made or
deemed made by the Borrower or the Seller in any Credit Document or in any
statement or certificate at any time given by it in writing pursuant hereto or
thereto or in connection herewith or therewith shall prove to have been
incorrect in any material respect (or any representation or warranty which is
already qualified as to materiality or by reference to a Material Adverse Effect
shall prove to have been incorrect in any respect) when made or deemed made; or
 
(c) (i) the Borrower shall fail to perform or observe any term, covenant,
undertaking or agreement set forth herein in Sections 2.07, 2.08, 5.01(a)(vi),
(a)(vii), (b)(i), (b)(iv), (b)(v), (c)(i), (d), (e), (h), (j), (k), (n), (q) or
(r), 5.02 or 5.04; or (ii) unless otherwise addressed in this Section 7.01 (in
which case such other provision shall apply), the Borrower shall fail to perform
or observe any other term, covenant or agreement set forth herein or in any
other Credit Document and, if capable of being remedied, such failure shall
remain unremedied for fifteen (15) days after the earlier of: (A) written notice
thereof shall have been given to the Borrower by the Facility Agent or any
Lender or (B) the Borrower shall have otherwise become aware of such breach; or
 
(d) (i) a default, event of default, acceleration or any similar event shall
have occurred under the Seller Security Agreement or any other Credit Document
to which the Borrower is a party (other than this Agreement) as a result of a
breach by the Borrower, the Manager, the Indemnity Provider, the Seller or the
Servicer of any of its obligations thereunder, (ii) if a Credit Document does
not specify such events, any breach or failure to perform or observe any
material term, covenant, undertaking or agreement set forth therein by the
Borrower, the Manager, the Indemnity Provider, the Seller or the Servicer shall
have occurred or (iii) either a default, event of default, acceleration or any
similar condition or event shall have occurred under any Hedge Agreement as a
result of a breach or default by or with respect to the applicable Hedge
Counterparty (or the applicable Hedge Counterparty is otherwise determined to be
the “defaulting party”) or a termination event shall have occurred under any
Hedge Agreement and, in either case, the effect of such default, event or
condition is to terminate or permit the termination of the transaction under
such Hedge Agreement and the Borrower shall have not entered into a replacement
Hedge Agreement that satisfies the requirements of this Agreement within ten
(10) Business Days of the occurrence of such default, event or condition; or
 
(e) this Agreement, any other Credit Document to which the Borrower is a party,
the Indemnity Agreement, the Seller Security Agreement or any material provision
of any of the foregoing shall cease to be in full force and effect, shall be
declared null and void, the enforceability thereof shall be impaired in any
material respect, or any party thereto shall repudiate its obligations
thereunder or shall contest the validity or enforceability thereof; or
 
(f) on or after the Initial Funding Date, the Borrower shall not have beneficial
and legal title to or shall not own the Collateral free and clear of all Liens
other than the Lien in favor of the Collateral Agent for the benefit of the
Secured Parties; or
 
 
91

--------------------------------------------------------------------------------

 
 
(g) on or after the Initial Funding Date, the Collateral Agent shall not have a
valid, perfected and enforceable Lien on all of the Collateral and the Seller
Collateral prior and superior to the rights of any other Person; or
 
(h) (i)           a court of competent jurisdiction shall enter a decree or
order for relief in respect of the Borrower in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law of any applicable jurisdiction now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law or any other Applicable Law of any applicable
jurisdiction; or (ii) an involuntary case shall be commenced against the
Borrower under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in any applicable
jurisdiction; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
administrator, custodian or other officer having similar powers over the
Borrower in any applicable jurisdiction, or over all or a substantial part of
its respective property, shall have been entered; or there shall have occurred
the involuntary appointment of an interim receiver, trustee, administrator or
other custodian of the Borrower for all or a substantial part of its respective
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Borrower, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or
 
(i) the Borrower shall: (i) have an order for relief entered with respect to it
or shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect in
any applicable jurisdiction, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, administrator, liquidator or other
custodian for all or a substantial part of its respective property; (ii) make
any assignment for the benefit of creditors; (iii) be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or (iv) or the board of directors (or similar governing body)
of the Manager, on behalf of the Borrower shall, adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 7.01(h) with respect to the Borrower; or
 
(j) (i)           any money judgment, writ or warrant of attachment or similar
process (to the extent not adequately covered by insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage) shall be entered
or filed against the Borrower or its assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days; or
 
(ii)           any order, judgment or decree shall be entered against the
Borrower decreeing the dissolution or split up of the Borrower and such order
shall remain undischarged or unstayed for a period in excess of thirty (30)
days; or
 
 
92

--------------------------------------------------------------------------------

 
 
(k) (i) there shall occur one or more ERISA Events which individually or in the
aggregate results in or could reasonably be expected to result in a Material
Adverse Effect during the term hereof or result in a Lien being imposed on the
Collateral, or (ii) the Borrower or any ERISA Affiliate shall establish or
contribute to any Plan; or
 
(l) the Borrower become subject to any federal or state statute or regulation
which may render all or any portion of the Obligations unenforceable, becomes a
"registered investment company" or becomes a company "controlled" by a
"registered investment company"  as such terms are defined in the Investment
Company Act of 1940; or
 
(m) a Change of Control shall have occurred; or
 
(n) following the execution and delivery by the Borrower of the Royalties
Payment Instruction, any payment or distribution in respect of the Royalties
Receivables shall be made, or any direction or instruction shall be given to
make any payment or distribution, other than directly to the Facility Account
pursuant to the terms of the Royalties Payment Instruction and such failure is
not remedied within two (2) Borrower Business Days following the earlier of the
Borrower or the Servicer becoming aware thereof or receiving notice from the
Facility Agent or any Lender thereof; or
 
(o) on any Calculation Date, the Loan Life Coverage Ratio is less than 1.1:1.0;
or
 
(p) on any Calculation Date the Historic DSCR is less than 1.0:1.0 for both the
six (6) month and the twelve (12) month Calculation Period ending on each such
Calculation Date; or
 
(q) any other condition or event shall have occurred that has a Material Adverse
Effect; or
 
(r) (i)           the Project Company shall fail to pay any principal of or
premium or interest on any Indebtedness that is outstanding in a principal or
notional amount of at least $10,000,000 (or the equivalent in any other
currency) in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness such that (other
than in the case of any non-payment at schedule maturity) the payment or
maturity of such Indebtedness is accelerated or capable of acceleration; or
 
(ii)           any other default, event of default or similar condition or event
shall occur or exist under any agreement or instrument relating to any
Indebtedness of the Project Company that is outstanding in a principal or
notional amount of at least $10,000,000 (or the equivalent in any other
currency) and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the payment or
maturity of such Indebtedness; or
 
 
93

--------------------------------------------------------------------------------

 
 
(s) (i)           a court of competent jurisdiction shall enter a decree or
order for relief in respect of the Project Company in an involuntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law of any applicable jurisdiction now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal or state law or any other Applicable Law of any
applicable jurisdiction; or
 
(ii)           an involuntary case shall be commenced against the Project
Company under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect in any applicable
jurisdiction; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
administrator, custodian or other officer having similar powers over the Project
Company in any applicable jurisdiction, over all or any portion of the Lease,
the property that is the subject of the Lease or its rights under the Lease,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee, administrator or other custodian of
the Project Company for all or any portion of the Lease, the property that is
the subject of the Lease or its rights under the Lease; or a warrant of
attachment, execution or similar process shall have been issued against any over
all or any portion of the Lease, the property that is the subject of the Lease
or its rights under the Lease, and any such event described in this clause (ii)
shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or
 
(t) the Project Company shall: (i) have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect in any applicable jurisdiction, or shall consent to the entry of an order
for relief in an involuntary case, or to the conversion of an involuntary case
to a voluntary case, under any such law, or shall consent to the appointment of
or taking possession by a receiver, trustee, administrator, liquidator or other
custodian for over all or any portion of the Lease, the property that is the
subject of the Lease or its rights under the Lease; (ii) make any assignment for
the benefit of creditors with respect to over all or any portion of the Lease,
the property that is the subject of the Lease or its rights under the Lease;
(iii) be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or (iv) or the board of
directors (or similar governing body) of the Project Company (or any committee
thereof) shall, adopt any resolution or otherwise authorize any action to
approve any of the actions referred to herein or in Section 6.02(d);
 
then, and in any such event, the Facility Agent shall, at the request of the
Required Lenders, take any or all of the following actions: (1) upon notice to
the Borrower, terminate the Commitments, if any, of each Lender, (2) upon notice
to the Borrower, declare the unpaid principal amount of and accrued interest on
the Loans and all other Obligations immediately due and payable, whereupon all
such amounts shall be immediately due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Borrower, (3) enforce, or direct the Collateral
Agent to enforce, any and all Liens and security interests created pursuant to
the Credit Documents, (4) exercise, or direct the Collateral Agent to exercise,
in respect of the Collateral, all other rights and remedies of a secured party
under the UCC (whether or not the UCC applies to the Collateral) or under any
other Applicable Law,  (5) apply, or direct the Collateral Agent to apply to the
Israeli Petroleum Commissioner and, if applicable, the Israeli courts for the
appointment of a receiver to sell all or any part of the Collateral and use the
proceeds thereof to repay the Loans and other Obligations, and (6) take, or
direct the Collateral Agent to take, any and all other actions and exercise any
and all other rights and remedies of the Facility Agent or the Lenders under the
Credit Documents or otherwise available under any Applicable Law; provided that
upon the occurrence of any Event of Default described in Section 7.01(h) or
7.01(i), the unpaid principal amount of and accrued interest on the Loans and
all other Obligations shall immediately become due and payable, and the
Commitments shall automatically and immediately terminate, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Borrower; provided further that the rights,
powers and remedies of the Collateral Agent or any Secured Party in respect of
the Seller Collateral hereunder or under any other Credit Document shall be
subject to Section 7.02.
 
 
94

--------------------------------------------------------------------------------

 
 
Section 7.02 Exercise of Remedies Related to Seller Collateral. The exercise of
the Collateral Agent’s rights and remedies (or those of any Secured Party)
hereunder and under the other Credit Documents shall be, solely in respect of
the Seller Collateral, subject to the limitations set forth in Section 6.01 of
the Seller Security Agreement, including any termination of the Seller’s
obligations thereunder pursuant to and in accordance with Section 6.01(d)(ii) of
the Seller Security Agreement.
 
Section 7.03 Payment.  Should the payment or due date of the Obligations or any
part thereof not yet have fallen due at the time of the enforcement of any
Collateral or Seller Collateral or should any of the Obligations be due on a
contingent basis only, then, subject solely with respect to the Seller
Collateral to Section 6.01 of the Seller Security Agreement, the Collateral
Agent shall be entitled to recover out of the proceeds of such enforcement an
amount sufficient to cover the Obligations (or such part thereof) that are not
yet due or that are contingent, based on its commercially reasonable estimate
thereof, and the amount so recovered and yet to be appropriated shall be held by
the Collateral Agent as Collateral or Seller Collateral, as the case may be,
subject solely with respect to the Seller Collateral to Section 6.01 of the
Seller Security Agreement, as security for and until the indefeasible payment
and discharge in full of all Obligations; provided that the Seller or Borrower
shall have the right to request, and the Collateral Agent shall provide upon
such request, reasonable information as to the amounts so recovered that are
being held by it as security.
 
ARTICLE 8
THE FACILITY AGENT; COLLATERAL AGENT
 
Section 8.01 Appointment and Authority.  (a)  Each of the Lenders hereby
irrevocably appoints Deutsche Bank Trust Company Americas to act on its behalf
as the Facility Agent and each of the Secured Parties hereby irrevocably
appoints Deutsche Bank Trust Company Americas to act on its behalf as the
Collateral Agent, in each case hereunder and under the other Credit Documents,
and each such party authorizes the Facility Agent and the Collateral Agent, as
applicable, to take such actions on its behalf and to exercise such powers as
are delegated to the Facility Agent or the Collateral Agent by the terms hereof
or thereof, together with such actions and powers as are reasonably incidental
thereto.  The Facility Agent and the Collateral Agent are hereby authorized to
enter into each of the Credit Documents to which it is a party. The provisions
of this Article 8 are solely for the benefit of the Facility Agent, the
Collateral Agent and the Lenders, and the Borrower shall not have rights as a
third party beneficiary of any of such provisions. For the purposes of this
Article 8, unless otherwise specified, all references to the term “Facility
Agent” shall be deemed to refer collectively to the Facility Agent and the
Collateral Agent, who shall each be entitled to all of the rights, privileges,
protections and indemnities hereunder.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)           The Facility Agent shall promptly (and in any event within two (2)
Business Days unless a shorter period is otherwise specified herein) forward to
the Arranger and each Lender a copy of all documents, information, notices,
requests, reports, certificates and any other correspondence received by the
Facility Agent from or on behalf of the Borrower, the Servicer, the Seller, the
Project Company, the Collateral Agent, the Account Bank or from any other Person
if such correspondence relates to the Credit Documents or any of the
transactions contemplated thereby.
 
(c)           If an officer of the Facility Agent with direct responsibility for
the administration of the Credit Documents to which the Facility Agent is a
party has actual knowledge of any Default or Event of Default, Retention Event,
Early Amortization Event or default, event of default, acceleration or similar
event under any Credit Document or if notice thereof has been delivered to the
Facility Agent in compliance with Section 9.02 from the Borrower, the Servicer,
the Seller, or any Lender, the Facility Agent shall promptly (and in any event
within one (1) Business Day) notify each Lender thereof.
 
Section 8.02 Rights as a Lender.  The Person serving as the Facility Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Facility
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Facility Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Facility Agent hereunder and without any duty to
account therefor to the Lenders.  In the event that Deutsche Bank Trust Company
Americas or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by the Borrower, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any obligation of the Borrower hereunder or
under any other Credit Document by or on behalf of Deutsche Bank Trust Company
Americas in its capacity as the Facility Agent for the benefit of any Lender
under this Agreement or any Note and which is applied in accordance with this
Agreement shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.
 
Section 8.03 Exculpatory Provisions.  (a)  The Facility Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents.  Without limiting the generality of the foregoing, the
Facility Agent:
 
 
96

--------------------------------------------------------------------------------

 
 
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers  (by consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Facility Agent or to any election, decision, opinion, acceptance, use of
judgment, expression of satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Facility Agent), except
discretionary actions, rights and powers expressly contemplated hereby or by the
other Credit Documents that the Facility Agent chooses to exercise or is
required to exercise as directed in writing by (1) the Required Lenders or (2)
if expressly provided for herein or in the other Credit Documents, the Arranger
or other specified number or percentage of the Lenders; provided, that if the
Facility Agent chooses not to exercise its own discretion, then it shall be
required to request written instruction from the Lenders or the Arranger, as
applicable, with respect to any such discretionary action or exercise of any
such discretionary rights or powers; it being understood that in all cases the
Facility Agent shall be fully justified in failing or refusing to take any such
discretionary action if it shall not have thereafter received such written
instruction, advice or concurrence of (1) the Required Lenders or (2) if
expressly provided for herein or in the other Credit Documents, the Arranger or
other specified number or percentage of the Lenders; provided, further, that the
Facility Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Facility Agent to liability or that
is contrary to any Credit Document or Applicable Law; and provided, further,
that in respect of any discretionary action or exercise of any discretionary
rights or powers by the Collateral Agent, unless otherwise expressly provided
herein or in another Credit Document, if the Collateral Agent chooses not to
exercise its own discretion, then it shall act as directed by the Facility Agent
in accordance with the preceding terms of this clause (ii);
 
(iii) shall, if it chooses not to exercise its own discretion with respect to
any discretionary actions, rights or powers contemplated in: (i) the definitions
of “Eligible Hedge Counterparty”, “Financial Model”, “Notional Hedge Amount
Requirement”, “Hedge Agreement”, “Hedge Transaction” or (ii) the provisions set
forth in Section 2.12(a)(ii), Section 3.01(b) and (j), Section 3.02(b), (d) and
(j), Section 5.01(q), and Section 5.02(f), take, subject to the provisos in
clause (ii) above, such discretionary action or exercise such discretionary
rights and powers as directed in writing by the Arranger or, if the Arranger
shall have notified the Facility Agent that the Arranger is deferring to the
Lenders, the Required Lenders; and
 
(iv) shall not, except as expressly set forth herein or in any other Credit
Document, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Facility Agent or
any of its Affiliates in any capacity.
 
 
97

--------------------------------------------------------------------------------

 
 
(b) The Facility Agent shall not be liable for any action taken or not taken by
it with the consent or at the request of (i) the Required Lenders or (ii) if
expressly provided for herein (including in Sections 7.01 and 9.01) or in the
other Credit Documents, the Arranger or other specified number or percentage of
the Lenders, in the absence of the Facility Agent’s own gross negligence or
willful misconduct.  Except as expressly provided herein, the Facility Agent
shall be deemed not to have knowledge of any Default, Event of Default,
Retention Event or Early Amortization Event unless and until notice describing
such Default, Event of Default, Retention Event or Early Amortization Event is
given to the Facility Agent, in the manner and at its address or facsimile
number set forth in Section 9.02, by the Borrower, the Servicer, the Manager,
the Seller, the Arranger or a Lender.
 
(c) The Facility Agent shall not be responsible for or have any duty to
ascertain or inquire into: (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) except
as expressly provided herein or in any other Credit Document, the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) except as expressly provided herein,
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Facility Agent.
 
(d) The Facility Agent shall not be responsible for and makes no representation
as to the existence, genuineness, value or protection of any Collateral, for the
legality, effectiveness or sufficiency of any Security Document, or for the
creation, perfection, priority, sufficiency or protection of any Liens.  For the
avoidance of doubt, nothing herein or any Credit Document shall require the
Facility Agent to file financing statements or continuation statements, except
at the written direction of Arranger or the Required Lenders, or be responsible
for maintaining the security interests purported to be created as described
herein (except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder or under any other
Credit Document) and such responsibility shall be that of the Borrower or the
Seller, as applicable.
 
(e) The Facility Agent shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of such Agent (including but not limited to any
act or provision of any present or future law or regulation or governmental
authority, any act of God or war, civil unrest, local or national disturbance or
disaster, any act of terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility).
 
 
98

--------------------------------------------------------------------------------

 
 
(f) The Facility Agent shall not be required to expend or risk any of its own
funds or otherwise incur any liability, financial or otherwise, in the
performance of any of its duties hereunder or under any other Credit Document.
 
(g) In no event shall the Facility Agent be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether it has
been advised of the likelihood of such loss or damage and regardless of the form
of action.
 
Section 8.04 Reliance by Facility Agent The Facility Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person in the form and manner required by
this Agreement.  The Facility Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon unless such
statement is required to be made in writing pursuant to the terms of this
Agreement.  In determining compliance with any condition hereunder to the making
of a Commitment or a Loan, that by its terms must be fulfilled to the
satisfaction of the Arranger or a Lender, the Facility Agent may presume that
such condition is satisfactory to such Lender unless the Facility Agent shall
have received notice to the contrary from the Arranger or such Lender prior to
the making of such Commitment or Loan.  In determining whether any condition
precedent to the making of a Commitment or a Loan is otherwise in form or
substance satisfactory, the Facility Agent may seek the instructions of, or
consult with, the Required Lenders or the Arranger as to the form and substance
of such condition precedent.  The Facility Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, including in determining satisfaction of the conditions
precedent to the making of a Commitment or the making of a Loan hereunder and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
Section 8.05 Delegation of Duties.  The Facility Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by the
Facility Agent and shall not be responsible for the misconduct or negligence of
any such agent appointed with due care.  The Facility Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Affiliates.  The exculpatory provisions of this
Article 8 shall apply to any such sub agent and to the Affiliates of the
Facility Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Facility Agent.
 
Section 8.06 Resignation of Facility Agent.  (a)           The Facility Agent
may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), such approval not to be unreasonably
withheld or delayed, to appoint a successor; provided that such Person is
incorporated or otherwise organized in a country with diplomatic relations with
the State of Israel.
 
 
99

--------------------------------------------------------------------------------

 
 
(b)           If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Facility Agent gives notice of its resignation, then the Borrower
(so long as no Event of Default has occurred and is continuing) may appoint a
successor agent, which successor may be replaced by the Required Lenders;
provided that such replacement is a Person incorporated or otherwise organized
in a country with diplomatic relations with the State of Israel and, so long as
no Event of Default has occurred and is continuing, reasonably acceptable to the
Borrower.
 
(c)           If no successor shall have been so appointed by the Required
Lenders or the Borrower within sixty (60) days after the retiring Facility Agent
gives notice of its resignation, then the retiring Facility Agent may on behalf
of the Lenders, appoint a successor Facility Agent that is a Person incorporated
or otherwise organized in a country with diplomatic relations with the State of
Israel; provided that if the Facility Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Facility Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of collateral security, if any, held by the Facility Agent on behalf of the
Lenders under any of the Credit Documents, the retiring Facility Agent shall
continue to hold such collateral security until such time as a successor
Facility Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Facility Agent shall
instead be made by or to each Lender directly, until such time as the Required
Lenders appoint a successor Facility Agent as provided for above in this Section
8.06.
 
(d)           Upon the acceptance of a successor’s appointment as Facility Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Facility
Agent, and the retiring Facility Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Facility Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Facility Agent’s resignation hereunder and under
the other Credit Documents, the provisions of this Article 8 and Section 8.04
shall continue in effect for the benefit of such retiring Facility Agent, its
sub agents and their respective Affiliates in respect of any actions taken or
omitted to be taken by any of them while the retiring Facility Agent was acting
as Facility Agent.
 
(e)           The obligations of the Facility Agent hereunder shall terminate
upon the termination of this Agreement and each of the other Credit Documents to
which it is a party or the resignation or removal of the Facility Agent in
accordance with this Section 9.08.
 
Section 8.07 Non-Reliance on Facility Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Facility
Agent or any other Lender or any of their Affiliates and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Facility Agent or any other
Lender or any of their Affiliates and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Credit Document or any related agreement or any document furnished hereunder or
thereunder.
 
 
100

--------------------------------------------------------------------------------

 
 
Section 8.08 No Reliance on Facility Agent’s Customer Identification Program.
 
  Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Facility Agent to carry
out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121, or any Sanctions, including any
programs involving any of the following items relating to or in connection with
the Borrower, its Affiliates or its agents, the Credit Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the Patriot Act or the
regulations thereunder or such other Sanctions.
 
Section 8.09 Indemnification.
 
(a) The Lenders agree to indemnify the Facility Agent, its Affiliates and their
respective officers, partners, directors, trustees, employees and agents (each,
an "Indemnitee Agent Party"), to the extent that such Indemnitee Agent Party
shall not have been reimbursed by the Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Indemnitee Agent Party (i) in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or (ii) otherwise in its capacity as such Indemnitee Agent Party in any way
relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final non-appealable order.  If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished.
 
(b) In addition to the payment of expenses pursuant to Section 9.04, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend, indemnify, pay and hold harmless, each Affected Party, their
Affiliates and their respective officers, partners, directors, trustees,
employees and agents (each, an "Indemnitee"), from and against any and all
Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE excluding any amounts not otherwise payable by the Borrower
under Section 2.16(d); provided that the Borrower shall not have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 8.09 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under Applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
 
 
101

--------------------------------------------------------------------------------

 
 
(c) To the extent permitted by Applicable Law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Affected Party or the
Facility Agent and their respective Affiliates, directors, employees, attorneys
or agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Borrower hereby waives, releases and agrees not to sue upon any such claim
or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
 
Section 8.10 No Other Duties, etc.  Any Person designated as “Arranger” listed
on the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Credit Documents, except (a) as
expressly set forth therein, or (b) in its capacity, as and the extent
applicable, as a Lender hereunder.
 
Section 8.11 Secured Parties.  Each Secured Party that is not a party to this
Agreement who obtains the benefit hereof and/or of the Security Documents shall
be deemed to have acknowledged and accepted the terms hereof and thereof,
including the appointment and the rights, benefits and immunities of the
Facility Agent and the Collateral Agent that affect such Secured Party.
 
ARTICLE 9
MISCELLANEOUS
 
Section 9.01 Amendments, Consents and Waivers.
 
(a) Required Lenders’ and Facility Agent’s Consent.  Subject to Sections
9.01(b), 9.01(c) and 9.01(d), no amendment, modification, termination or waiver
of any provision of this Agreement or any other Credit Document to which the
Borrower is a party, or consent to any departure by the Borrower or any other
party therefrom, shall in any event be effective without the written concurrence
of the Borrower, the Facility Agent, the Required Lenders and, solely with
respect to amendments to Section 8.03(a)(ii) and 8.03(a)(iii) or any other
provision that affects the rights or obligations of the Arranger, the Arranger;
provided that the foregoing shall not apply to any amendment, supplement or
modification of any of the Royalties Transfer Agreements or the Borrower’s
Organizational Documents that is otherwise expressly permitted pursuant to
Section 5.02(h).  No amendment, modification, waiver or consent shall, unless in
writing and signed by the Facility Agent or the Collateral Agent, as applicable,
affect the rights or duties of the Facility Agent or the Collateral Agent under
this Agreement or any other Credit Document.
 
 
102

--------------------------------------------------------------------------------

 
 
(b) Affected Lenders’ Consent.  Notwithstanding anything to the contrary herein
or in any other Credit Document, without the written consent of each Lender
(other than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, waiver or consent of or under any of the Credit
Documents shall be effective if the effect thereof would:
 
(i) extend or increase the Commitment of any Lender or reinstate any such
Commitment that was previously terminated;
 
(ii) extend the scheduled final maturity of any Loan;
 
(iii) waive, reduce or postpone any scheduled repayment;
 
(iv) reduce the rate of interest on any Loan or any fee payable hereunder;
 
(v) extend the time for payment of any such interest or fees;
 
(vi) reduce the principal amount of any Loan;
 
(vii) amend, modify, terminate or waive any provision of Section 2.05, Section
2.06, Section 2.08, Section 3.01, Section 3.02, this Section 9.01(b), Section
9.01(c), Section 9.01(d), Section 9.07, Section 9.09, Section 9.11, or Section
9.13, or amend the definition of any defined term used in any of such Sections
if such amendment, modification, termination or waiver would have a material
effect on any of such Sections;
 
(viii) amend the definition of “Required Lender” or any definition used therein;
 
(ix) amend or otherwise modify Section 8.03(a)(iii) to expand the rights of the
Arranger thereunder;
 
(x) release all or substantially all of the Collateral or the Seller Collateral
except as expressly provided in the Credit Documents;
 
(xi) amend, modify, terminate or waive any of the terms of the Collateral or the
Seller Collateral; or
 
(xii) consent to the assignment or transfer by the Borrower of any of its
respective rights and obligations under any Credit Document;
 
it being agreed that each Lender will be affected by any (A) waiver, amendment,
modification, termination or other consent with respect to any provision of
Section 2.05, Section 3.01 and/or Section 3.02 or (B) release of Collateral or
Seller Collateral.
 
 
103

--------------------------------------------------------------------------------

 
 
(c) Additional Lenders’ Consent.  Notwithstanding anything to the contrary
herein or in any other Credit Document, without the written consent of the
Lenders, excluding any Defaulting Lenders, having or holding more than 80% of
the sum of: (i) the aggregate amount of all outstanding and undrawn Commitments
of all Lenders (excluding Commitments of any Defaulting Lenders) and (ii) the
aggregate outstanding principal amount of all Loans (excluding the Loans of any
Defaulting Lenders), no amendment, modification, termination, waiver or consent
of or under any of the Credit Documents shall be effective if the effect thereof
would amend, modify, terminate or waive any provision of Section 2.03, Section
2.12, Section 5.02(f), Section 6.01, or Section 6.02, or amend the definition of
any defined term used in any of such Sections if such amendment, modification,
termination, or waiver would have a material effect on such Sections.
 
(d) Execution of Amendments, etc.  The Facility Agent may (but shall have no
obligation to), with the concurrence of the Required Lenders, execute
amendments, modifications, waivers or consents on behalf of the Required
Lenders.  No amendment, modification, waiver or consent shall, unless in writing
and signed by the Facility Agent or the Collateral Agent, as applicable, affect
the rights or duties of the Facility Agent or the Collateral Agent, as the case
may be, under this Agreement or any other Credit Document. Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.  Any amendment, modification, termination, waiver or
consent effected in accordance with this Section 9.01 shall be binding upon each
Lender and, if signed by the Borrower, on the Borrower.
 
Section 9.02 Notices, Etc.
 
(a) Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to the Borrower, a
Lender, the Collateral Agent or the Facility Agent shall be sent to such party
at the following address:
 
(i) if to the Borrower:
 
Tamar Royalties LLC
2425 West Loop South, Suite 810,
Houston, Texas 77027
Tel:           (713) 621-6785
Fax:           (713) 621-3988
Attention: Haim Tsuff;
 
 
104

--------------------------------------------------------------------------------

 
 
with a copy to:


Isramco, Inc.
2425 West Loop South, Suite 810,
Houston, Texas 77027
Tel:           (713) 621-6785
Fax:           (713) 621-3988
Attention: Edy Francis;


N.M.A. Energy Resources Ltd.
Naphtha House – 4th Floor
8 Granite Street, Petach Tikva
49002 Israel – P.O. Box 10188
Tel: +9723 9229225
Fax: +9723 9229255
Attention: Eran Saar
Noa Lendner;


(ii) if to the Arranger or the Initial Lenders:
 
Deutsche Bank AG, London branch
Winchester House
1 Great Winchester Street
London EC2N 2DB
Tel.: +44(20)754 58029
Fax: +44(20)754 54455
Attention: James Brown;


with copies to:


Deutsche Bank AG
Floor 15
46 Rothschild Boulevard,
Alrov Tower
Tel Aviv
Israel
Tel.: +9723 710 2010
Fax: +9723 710 2031
Attention: Ido Gonen;


Deutsche Bank AG
Winchester House
1 Great Winchester Street
London EC2N 2DB
Tel.: +44(20)754 56884
Fax: +44(113)33 61882
Attention: Dougal Wise;
 
 
105

--------------------------------------------------------------------------------

 

 
(iii) if to the Initial Lenders:
 
Clal Pension & Provident Funds Ltd
36 Raul Valenberg St.
Atidim. 27th floor
Tel Aviv
Tel.: +9723 761 6433
Fax: +9723 625 1012]
Attention: Liat Hazut/Inbal Barel;


(iv) if to the Initial Lenders:
 
Mizrahi Tefahot Bank, Ltd. Los Angeles Branch
800 Wilshire Blvd. Suite 1410
Los Angeles, CA 90017
Tel.: 213-362-2999
Fax: 213-362-2998
Attention: Credit Dept.;


(v) if to the Facility Agent:
 
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 16th Floor
MS NYC60-1630
New York, New York 10005
Attention: Administrative Agency Services – Tamar Royalties LLC
Fax: (646) 961-3317;


(vi) if to the Collateral Agent:
 
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 16th Floor
Mail Stop: NYC60 – 1630
New York, NY 10005
Attention: Project Finance – Tamar Royalties LLC
Fax: 732-578-4636;


(vii) if to the Account Bank:
 
Deutsche Bank Trust Company Americas
[60 Wall Street, 16th Floor
Mail Stop: NYC60 – 1630
New York, NY 10005]
Attention: [Project Finance – Tamar Royalties LLC]
Fax: [732-578-4636];
 
 
106

--------------------------------------------------------------------------------

 
 
(viii) if to any Lender of the Additional Series, at its address specified in
the Additional Series Joinder Agreement pursuant to which it became a Lender;
and
 
(ix) if to any other Lender, at its address specified in the Assignment and
Assumption pursuant to which it became a Lender;
 
or, in each case, to such other address as such party shall have notified in
writing to each of the other parties hereto.
 
(b) Each notice required or permitted to be given hereunder shall be in writing
and may be personally served or sent by facsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service and signed for against receipt thereof, upon receipt of
facsimile, or three (3) Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided that (i) no notice to
the Facility Agent shall be effective until received by such Facility Agent,
(ii) any notice of a Default or Event of Default to the Borrower shall be sent
by both courier and facsimile, and (iii) the Borrower may deliver, or cause to
be delivered, any financial statements or reports (including the Financial Model
and any coverage ratio reports) by electronic mail pursuant to procedures
approved by the Facility Agent until such Facility Agent or Lender notifies the
Borrower that it can no longer receive such documents using electronic
mail.  Any financial statements or reports sent to an electronic mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the "return receipt requested" function, if
available, return electronic mail or other written acknowledgement); provided
that if such document is sent after 5:00 p.m. (New York City) time, such
document shall be deemed to have been sent at the opening of business on the
next Business Day.
 
(c) The Borrower and the Lenders agree that the Facility Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, or any other materials or matters
relating to this Agreement, any of the other Credit Documents or any of the
transactions contemplated hereby or thereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Intralinks or a
substantially similar electronic system (the “Platform”).  The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Facility Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Facility Agent or any
of its Affiliates in connection with the Platform.
 
Section 9.03 No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Facility Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  The rights, powers and remedies given to the Facility Agent
and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Credit Documents.  Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
 
 
107

--------------------------------------------------------------------------------

 
 
Section 9.04 Costs and Expenses.  Whether or not the transactions contemplated
hereby shall be consummated, the Borrower agrees to pay promptly (a) (i) all the
Facility Agent’s and all the Arranger’s actual, reasonable and documented
out-of-pocket costs and expenses of negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto, in the case of such costs and expenses relating to
negotiation, preparation and execution of the Credit Documents, subject to any
caps that may have separately been agreed in writing between the Seller and the
Facility Agent and/or the Arranger with respect to the transactions contemplated
by this Agreement, and (ii) all of the Lenders’ actual, reasonable and
documented out-of-pocket costs and expenses of negotiation, preparation,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto, provided such costs and
expenses arise after the Signing Date, subject to any caps that may have
separately been agreed in writing by the Seller and such Lender with respect to
the transactions contemplated by this Agreement; (b) all the actual, documented
out-of-pocket costs and expenses of creating, perfecting and enforcing Liens in
favor of the Collateral Agent, for the benefit of Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes and
search fees; (c) subject to the terms of this Agreement, all the Facility
Agent’s actual, reasonable and documented out-of-pocket costs and reasonable
fees, expenses for, and disbursements of any of the Facility Agent’s, auditors,
accountants, attorneys, consultants or appraisers incurred by the Facility
Agent, in each case subject to any caps that may have separately been agreed in
writing by the Seller and the Facility Agent with respect to the transactions
contemplated by this Agreement; (d) subject to the terms of this Agreement, all
the actual, reasonable and documented out-of-pocket costs and expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Facility Agent and its
counsel) in connection with the custody or preservation of any of the
Collateral; (e) subject in all cases to any express limitations set forth in any
Credit Document and to any caps that may have separately been agreed in writing
between the Seller and the Facility Agent with respect to the transactions
contemplated by this Agreement, all other actual, reasonable and documented
out-of-pocket costs and expenses incurred by the Facility Agent in connection
with the negotiation, preparation and execution of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; and (f) after the occurrence of an Event of
Default, all documented, out-of-pocket costs and expenses, including reasonable
attorneys’ fees, and costs of settlement, incurred by the Facility Agent and/or
any Lender in enforcing any Obligations of or in collecting any payments due
from the Borrower hereunder or under the other Credit Documents by reason of
such Event of Default (including in connection with the sale of, collection
from, or other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work out" or pursuant to any insolvency or bankruptcy cases or
proceedings.
 
 
108

--------------------------------------------------------------------------------

 
 
Section 9.05 Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of an Event of Default if such action is taken or condition
exists.
 
Section 9.06 Binding Effect.  This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
the Borrower and the Facility Agent of written or telephonic notification of
authorization of delivery thereof.
 
Section 9.07 Assignments and Participations.
 
(a) Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and permitted assigns and shall inure to the benefit
of the parties hereto and their successors and permitted assigns.  Neither the
Borrower’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by it without the prior written consent of the Facility
Agent and all Lenders.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto,
Indemnitee Agent Parties and Indemnitees under Section 9.09, their respective
successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Facility Agent and Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b) Register.  The Borrower, the Facility Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Loan shall be effective, in each case,
unless and until an Assignment and Assumption effecting the assignment or
transfer thereof shall have been delivered to and accepted by the Facility Agent
and recorded in the Register as provided in Section 9.07.  Prior to such
recordation, all amounts owed with respect to the applicable Loan shall be owed
to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Loans.
 
(c) Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Loans owing to
it or other Obligations (provided, however, that each such assignment shall be
of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any Loan) to any Person constituting an Eligible Assignee;
provided, however, that notwithstanding any provision herein other than Section
2.17(b), any such assignment, other than as contemplated in Section 2.17(b),
shall be at such Lender’s and relevant assignee’s expense.
 
(d) Mechanics.  The assigning Lender and the assignee thereof shall execute and
deliver to the Facility Agent an Assignment and Assumption, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment and
Assumption may be required to deliver to the Facility Agent pursuant to Section
2.16(f). The assignee shall pay the Facility Agent a processing fee of $3,500
and provide the Facility Agent with its required “know your customer”
information.
 
 
109

--------------------------------------------------------------------------------

 
 
(e) Notice of Assignment.  Upon the Facility Agent’s receipt and acceptance of a
duly executed and completed Assignment and Assumption, the “know your customer”
information and any forms, certificates or other evidence required by this
Agreement in connection therewith and the processing fee, the Facility Agent
shall: (i) record the information contained in such notice in the Register, (ii)
give prompt notice thereof to the Borrower, and (iii) maintain a copy of such
Assignment and Assumption.
 
(f) Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment and Assumption,
as the case may be, represents and warrants as of the date hereof or as of the
applicable effective date (as defined in the applicable Assignment and
Assumption) that: (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
Loans; and (iii) it will make or invest in the Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
Section 9.07, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).
 
(g) Effect of Assignment.  Subject to the terms and conditions of this Section
9.07, as of the "effective date" specified in the applicable Assignment and
Assumption:  (i) the assignee thereunder shall have the rights and obligations
of a "Lender" hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption and shall
thereafter be a party hereto and a "Lender" for all purposes hereof; and (ii)
the assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned thereby pursuant to such Assignment and Assumption,
relinquish its rights (other than any rights which survive the termination
hereof under Section 9.14) and be released from its obligations hereunder (and,
in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto; provided, that anything contained in any of
the Credit Documents to the contrary notwithstanding, such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising prior to the effective date of
such assignment.
 
(h) Participations.
 
(i) Each Lender shall have the right at any time to sell one or more
participations to any Person in all or any part of its Loans or in any other
Obligation; provided, that the holder of any such participation must be
incorporated or otherwise organized in a country with diplomatic relations with
the State of Israel.  The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would:
 
 
110

--------------------------------------------------------------------------------

 
 
(A) extend the final scheduled maturity of any Loan in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Event of Default shall
not constitute a change in the terms of such participation, and that an increase
in any Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof),
 
(B) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement, or
 
(C) release all or substantially all of the Collateral under the Security
Documents (except as expressly provided in the Credit Documents) supporting the
Loans hereunder in which such participant is participating.
 
(ii) The Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.13 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (c) of this Section;
provided, that such participant (A) agrees to be subject to Section 2.17 as if
it were an assignee of a Lender hereunder and (B) shall not be entitled to
receive any greater payment under Section 2.13 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the participant
acquired the applicable participation, unless the sale of the participation to
such participant is made with the Borrower’s prior written consent.
 
(iii) Each Lender that sells such a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a record in its books of the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant's interest in such participation and other obligations under
the Credit Documents (the "Participant Register"); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person other than the Borrower, including the identity of any Participant
or any information relating to a Participant’s interest or obligations under any
Credit Document, except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary for the avoidance of doubt, the
Facility Agent (in its capacity as Facility Agent) shall have no responsibility
for maintaining a Participant Register.
 
 
111

--------------------------------------------------------------------------------

 
 
(iv) The Borrower shall not disclose the identity of any Participant of any
Lender or any information relating to such Participant's interest or obligation
to any Person; provided that the Borrower may make (A) disclosures of such
information to Affiliates of such Lender and to their agents and advisors;
provided that such Persons are informed of the confidential nature of the
information and will be instructed to keep such information confidential, and
(B) disclosures required or requested by any Governmental Authority or
representative thereof or pursuant to legal or judicial process or other legal
proceeding; provided, that unless specifically prohibited by Applicable Law or
court order, the Borrower shall make reasonable efforts to notify the applicable
Lender of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of the Borrower by such Governmental
Authority) for disclosure of any such non public information prior to disclosure
of such information.
 
(i) Certain Other Assignments.  In addition to any other assignment permitted
pursuant to this Section 9.07, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans and the other Obligations
owed by or to such Lender, if any, to secure obligations of such Lender
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided, no
Lender, as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, in no event shall the applicable Federal Reserve Bank, pledgee
or trustee be considered to be a "Lender" or be entitled to require the
assigning Lender to take or omit to take any action hereunder.
 
Section 9.08 Confidentiality.  The Facility Agent and the Lenders shall hold all
non-public information regarding the Borrower, the Seller, the Servicer and the
Project Company and its business obtained by such Lender or Facility Agent
pursuant to the requirements hereof in accordance with such Lender’s or Facility
Agent's customary procedures for handling confidential information of such
nature, it being understood and agreed by the Borrower that, in any event, any
Lender and the Facility Agent may make (a) disclosures of such information to
Affiliates of such Lender or Facility Agent and to their agents, auditors,
attorneys and advisors (and to other persons authorized by such Lender or
Facility Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
9.08), (b) disclosures of such information reasonably required by any bona fide
or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein, (c) disclosure to any rating agency when required
by it; provided that such rating agency is informed of the confidential nature
of the information and will be instructed to keep such information confidential,
(d) disclosure to such Lender’s financing sources, provided that prior to any
disclosure, such financing source is informed of the confidential nature of the
information and will be instructed to keep such information confidential, (e)
disclosures required by any applicable statute, law, rule or regulation or
requested by any Governmental Authority or representative thereof or by any
regulatory body (or self-regulatory body) or pursuant to legal or judicial
process or other legal proceeding; provided, that unless specifically prohibited
by Applicable Law or court order, each Lender or the Facility Agent shall make
reasonable efforts to notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender or the Facility Agent by such Governmental Authority) for disclosure
of any such non-public information prior to disclosure of such information, and
(f) any other disclosure authorized in writing by the Borrower.  Notwithstanding
the foregoing, (i) the foregoing shall not be construed to prohibit the
disclosure of any information that is or becomes publicly known or information
obtained by any Lender or the Facility Agent from sources other than the
Borrower, the Seller, the Servicer or the Project Company in connection with the
transactions contemplated by this Agreement, and (ii) on or after the date
hereof, the Arranger may, at its own expense issue news releases and publish
"tombstone" advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media (which may include use
of logos of the Borrower) (collectively, "Trade Announcements").  The Borrower
shall not issue any Trade Announcement using the name of the Facility Agent or
the Lender, or their respective Affiliates or referring to this Agreement or the
other Credit Documents, or the transactions contemplated thereunder except (x)
disclosures required by Applicable Law, regulation, legal process or the rules
of the Securities and Exchange Commission or (y) with the prior approval of the
Facility Agent (such approval not to be unreasonably withheld).  The obligations
of the Facility Agent under this Section 9.08 shall terminate upon the
termination of this Agreement or the resignation or removal of the Facility
Agent pursuant to the terms hereof.
 
 
112

--------------------------------------------------------------------------------

 
 
Section 9.09 Governing Law.  This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York including Section 5-1401 and
Section 5-1402 of the New York General Obligations Law, but otherwise without
regard to the State of New York’s conflict of laws provisions that would result
in the application of the laws of any other jurisdiction.
 
Section 9.10 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument.
 
Section 9.11 Jurisdiction, Etc.
 
(a) All judicial proceedings brought against the Borrower arising out of or
relating hereto or any other Credit Document, or any of the Obligations, may be
brought in any state or federal court of competent jurisdiction sitting in the
borough of Manhattan in the City of New York.  By executing and delivering this
Agreement, the Borrower, for itself and in connection with its properties,
irrevocably (i) accepts generally and unconditionally the nonexclusive
jurisdiction and venue of such courts; (ii) waives any defense of forum non
conveniens; (iii) agrees that service of all process in any such proceeding in
any such court may be made by registered or certified mail, return receipt
requested, to the Borrower at its address provided in accordance with Section
9.02 and agrees that any such service is sufficient to confer personal
jurisdiction over the Borrower in any such proceeding in any such court, and
otherwise constitutes effective and binding service in every respect; and (iv)
agrees that the Facility Agent, the Collateral Agent and each Lender retain the
right to serve process in any other manner permitted by law or to bring
proceedings against the Borrower in the courts of any other jurisdiction.
 
 
113

--------------------------------------------------------------------------------

 
 
(b) The Borrower hereby agrees that process may be served on it by certified
mail, return receipt requested, to the addresses pertaining to it as specified
in Section 9.02.  Any and all service of process and any other notice in any
such action, suit or proceeding shall be effective against the Borrower if given
by registered or certified mail, return receipt requested, or by any other means
or mail which requires a signed receipt, postage prepaid, mailed as provided
above.
 
Section 9.12 Patriot Act Notice.  Each Lender and the Facility Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Facility Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The parties to this agreement agree that they will provide to
the Lenders and the Facility Agent such information as they may request, from
time to time, in order for the Facility Agent to satisfy the requirements of the
Patriot Act, including but not limited to the name, address, tax identification
number and other information that will allow it to identify the individual or
entity who is establishing the relationship or opening the account and may also
ask for formation documents such as articles of incorporation or other
identifying documents to be provided.
 
Section 9.13 Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED BY THE CREDIT DOCUMENTS OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 9.13 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
 
114

--------------------------------------------------------------------------------

 
 
Section 9.14 Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and funding of any Loan.  Notwithstanding anything
herein or implied by law to the contrary, the agreements of Borrower set forth
in Sections 2.08(e), 2.13, 2.16, 2.19, 8.09, 9.04, 9.07(h)(iv) and 9.15 and the
agreements of Lenders set forth in Sections 2.08(e), 2.19, 8.09, and 9.08 shall
survive the payment of the Loans and/or the termination hereof.
 
Section 9.15 Marshalling.  Neither the Facility Agent nor any Lender shall be
under any obligation to marshal any assets in favor of the Borrower or any other
Person or against or in payment of any or all of the Obligations or any other
amount due hereunder.
 
Section 9.16 Severability.  In case any provision in or obligation hereunder or
any Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 9.17 Obligations Several; Actions in Concert.  The obligations of
Lenders hereunder are several and no Lender shall be responsible for the
obligations or Commitment of any other Lender hereunder.  Nothing contained
herein or in any other Credit Document, and no action taken by Lenders pursuant
hereto or thereto, shall be deemed to constitute Lenders as a partnership, an
association, a joint venture or any other kind of entity. Anything in this
Agreement or any other Credit Document to the contrary notwithstanding, each
Lender hereby agrees with each other Lender that no Lender shall take any action
to protect or enforce its rights arising out of this Agreement or otherwise with
respect to the Obligations without first obtaining the prior written consent of
the Facility Agent, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement or otherwise with respect to the
Obligations shall be taken in concert and at the direction or with the consent
of the Facility Agent.
 
Section 9.18 Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
Section 9.19 Usury Savings Clause.  Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under Applicable Law shall not exceed the Highest Lawful
Rate.  If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect.  In
addition, if when the Loans made hereunder are repaid in full, the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Borrower shall pay to the
Facility Agent an amount equal to the difference between the amount of interest
paid and the amount of interest which would have been paid if the Highest Lawful
Rate had at all times been in effect.  Notwithstanding the foregoing, it is the
intention of Lenders and the Borrower to conform strictly to any applicable
usury laws.  Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower.  In determining whether the
interest contracted for, charged, or received by the Facility Agent or a Lender
exceeds the Highest Lawful Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.
 
 
115

--------------------------------------------------------------------------------

 
 
Section 9.20 English Language.  Except as otherwise provided herein, all
documents, instruments, reports or any other information to be delivered by any
Person pursuant to the terms hereof or of any other Credit Document shall be in
the English language or, if originally written in another language, shall be
accompanied by an accurate English translation, upon each of which the other
parties hereto shall have the right to rely for all purposes under this
Agreement.
 


 
[SIGNATURE PAGES FOLLOW]
 
 
116

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


 
TAMAR ROYALTIES LLC, as the Borrower


 
By: N.M.A. Energy Resources Ltd., as its Manager








By: __________________________
Name: Noa Lendner
Title: General Counsel






By: __________________________
Name: Eran Saar
Title: Chief Executive Officer and Director
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Facility Agent


By: Deutsche Bank National Trust Company








By:__________________________
Name:
Title:


 




By:__________________________
Name:
Title:


 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 


DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent


By: Deutsche Bank National Trust Company








By:__________________________
Name:
Title:


 


 
By:__________________________
Name:
Title:
 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
DEUTSCHE BANK AG, LONDON BRANCH, as Arranger






By:__________________________
Name:
Title:
 






By:__________________________
Name:
Title:
 
 
 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
INITIAL LENDERS:
 


 
Commitment
DEUTSCHE BANK AG, LONDON BRANCH, as an Initial Lender

 
$30,000,000.00
 
By:  __________________________
Name:
Title:






By:__________________________
Name:
Title:
 
 
 
 
 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Commitment
MIZRAHI TEFAHOT BANK LTD. LOS ANGELES BRANCH,

as an Initial Lender
 
$30,000,000.00
 
By:  __________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
Commitment
CLAL INSURANCE COMPANY LTD.,

as an Initial Lender


$32,325,477.00
 
By:  __________________________
Name:
Title:


















[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


Commitment
CLAL PENSION & PROVIDENT FUNDS LTD.,

as an Initial Lender, on behalf of the funds listed on Schedule 1 to this
signature page


$24,874,523.00
 
By:  __________________________
Name:
Title:


 
 
 
 
 
 
 


[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 1
to Term Loan Credit Agreement Signature Page for
Clal Pension & Provident Funds Ltd.


Meitavit Atudot
Meitavit Atudot Clalit
Clal Hishtalmut Clali
Clal Tamar Agah Dagesh Eitan
Clal Tamar Clali
Bar
 
 
 
 
 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Commitment
ATUDOT PENSION FUND FOR EMPLOYEES & INDEPENDENT LTD.,

as an Initial Lender


$2,800,000.00
 
By:  __________________________
Name:
Title:
 
 
 
 
 
 
 
 
[Signature page to Term Loan Credit Agreement]
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 1
 
Amortization Schedule – Initial Series
 
[Attached]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Funding                      5/30/2015                       120,000
 
7/1/2015
   
1,200
   10/1/2015
   
1,800
   1/1/2016
   
1,800
   4/1/2016
   
2,400
   7/1/2016
   
2,400
   10/1/2016
   
2,400
   1/1/2017
   
2,400
   4/1/2017
   
2,400
   7/1/2017
   
2,400
   10/1/2017
   
2,400
   1/1/2018
   
2,400
   4/1/2018
   
5,400
   7/1/2018
   
5,400
   10/1/2018
   
5,700
   1/1/2019
   
5,700
   4/1/2019
   
5,400
   7/1/2019
   
5,400
   10/1/2019
   
5,400
   1/1/2020
   
5,400
   4/1/2020
   
3,900
   7/1/2020
   
3,900
   10/1/2020
   
3,900
   1/1/2021
   
3,900
   4/1/2021
   
3,600
   7/1/2021
   
3,600
   10/1/2021
   
3,600
   1/1/2022
   
3,600
   4/1/2022
   
3,600
   7/1/2022
   
3,600
   10/1/2022
   
3,600
   1/1/2023
   
3,600
   4/1/2023
   
3,900
   7/1/2023
   
3,900
       
   
Total 120,000
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 2
 
Governmental Approvals
 
1.
The approval of the Petroleum Commissioner to the transfer of the Royalties from
the Project Company to the Seller;

 
2.
The registration in the Petroleum Register of the Seller’s rights in the
Royalties;

 
3.
The approval of the Petroleum Commissioner to the transfer of the Royalties from
the Seller to the Borrower;

 
4.
The registration in the Petroleum Register of the Borrower’s rights in the
Royalties;

 
5.
The approval of the Petroleum Commissioner to the Security Interest of the
Collateral Agent (for the benefit of the secured parties) in the Royalties;

 
6.
The registration in the Petroleum Register of the Security Interest of the
Collateral Agent (for the benefit of the secured parties) in the Royalties;

 
7.
The filing and registration in the Israeli Pledges Registry of the Collateral
Agent’s Security Interest in the Collateral; and

 
8.
The Israeli Tax Ruling.

 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTE
 

$120,000,000.00 
[________], 2015

 
New York, New York
 
FOR VALUE RECEIVED, TAMAR ROYALTIES LLC, a Delaware limited liability company
(the "Borrower"), hereby unconditionally promises to pay to the order of
[_____], (the "Lender"), in lawful money of the United States of America in
immediately available funds on the Maturity Date or on such earlier date as may
be required by the terms of the Credit Agreement, the aggregate unpaid principal
amount of all Loans of the [Initial][Additional] Series made by the Lender to
the Borrower.  Capitalized terms used herein and not otherwise defined herein
are as defined in the Credit Agreement (as defined below).
 
The Borrower promises to pay to the order of the Lender, in lawful money of the
United States of America in immediately available funds on the dates and at the
times as set forth in the Credit Agreement, interest on the unpaid principal
amount of each Loan of the [Initial][Additional] Series made by the Lender to
the Borrower from the date of such Loan until such principal amount is paid in
full at a rate or rates per annum determined in accordance with the terms of the
Credit Agreement.
 
The Facility Agent shall record in the Register or make a notation on the
schedule attached hereto of: (i) the date, amount, Series and interest rate of
such Loan and (ii) the amount of principal paid or prepaid by the Borrower with
respect to such Loan; provided that the failure of the Facility Agent to make
any such recordation or notation shall not affect the Obligations of the
Borrower hereunder or under the Credit Agreement.
 
This Note evidences the Loans of the [Initial][Additional] Series made by the
Lender under the Credit Agreement dated as of May 18, 2015 among the Borrower,
the Lenders party thereto, Deutsche Bank Trust Company Americas, as Facility
Agent and as Collateral Agent and Deutsche Bank AG, London Branch, as Sole Lead
Arranger (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the "Credit
Agreement") and is entitled to the benefits thereof.
 
The Credit Agreement provides for the acceleration of the maturity of Loans of
the [Initial][Additional] Series upon the occurrence of certain events and for
prepayments of the Loans of such Series upon the terms and conditions specified
therein.
 
The Loans of the [Initial][Additional] Series are secured by the
Collateral.  Reference is hereby made to the Credit Agreement and the Security
Agreements for a description of the Collateral, the nature and extent of the
security for the Loans of the [Initial][Additional] Series, and the rights of
the Lender, the Facility Agent and the Collateral Agent in respect of such
security and otherwise.
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
 
[Form of Note]
 
 

--------------------------------------------------------------------------------

 
 
Subject to the provisions of Section 9.07 of the Credit Agreement, this Note may
be assigned by the Lender to any other Person.
 
Whenever in this Note reference is made to the Facility Agent, the Collateral
Agent, the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and permitted
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.
 
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of New York including Section 5-1401 and Section 5-1402 of
the New York General Obligations Law, but otherwise without regard to the State
of New York's Conflict of Laws provisions that would result in the application
of laws of any other jurisdiction.
 
TAMAR ROYALTIES LLC
 


 
By: N.M.A. Energy Resources Ltd., as its Manager










By: __________________________
Name: Noa Lendner
Title: General Counsel






By: __________________________
Name: Eran Saar
Title: Chief Executive Officer and Director


[Form of Note]
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 
Date
Amount of Loan
Series
Interest Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                               

 
[Form of Note]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF NOTICE OF BORROWING
 


 
Deutsche Bank Trust Company Americas,
in its capacity as Facility Agent
 
Trust and Agency Services
60 Wall Street, 16th Floor
MS NYC60-1630
New York, New York 10005
Attention: Administrative Agency Services – Tamar Royalties LLC
 
Re:  $120,000,000 Credit Agreement dated as of May 18, 2015 among the financial
institutions from time to time parties thereto as lenders (the "Lenders"),
Deutsche Bank Trust Company Americas, as facility agent (in such capacity
together with any successor in such capacity, the "Facility Agent") and as
collateral agent (in such capacity together with any successor in such capacity,
the "Collateral Agent"), and Deutsche Bank AG, London Branch, as Sole Lead
Arranger (in such capacity, the "Arranger") (as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the "Credit Agreement")
 
Ladies and Gentlemen:
 
This is the Notice of Borrowing is being delivered to you pursuant to Section
2.02 of the Credit Agreement.  Capitalized terms used and not defined herein
shall have the meaning given to such terms in the Credit Agreement.
 
We hereby give you notice that we wish to borrow Loans of the
[Initial][Additional] Series on the following terms:
 
Series of Loans:
[Initial][Additional]
Funding Date:
[•] (the "Funding Date")
Aggregate Principal Amount:
$[•]
Required Reserve Amount:
$[•]



We represent and warrant that the conditions precedent under Section 3.02 of the
Credit Agreement shall have been satisfied on and as of the date hereof.  The
giving of this Notice of Borrowing and the acceptance by the Borrower of the
Loans on the Funding Date shall constitute a representation and warranty by the
Borrower that the conditions precedent under Section 3.02 of the Credit
Agreement have been satisfied on and as of the Funding Date.
 
We hereby certify that (a) all of the representations and warranties in the
Credit Documents to which the Borrower is a party are true and correct as of the
date hereof and (b) no Default or Event of Default, Early Amortization Event or
default, event of default, acceleration or similar event under any Credit
Document has occurred and is continuing, or could reasonably be expected to
result from the funding of such Loans, in each case, before and after giving
effect to the funding of such Loans and the application of the proceeds thereof.
 
 
[Form of Notice of Borrowing]
 
 

--------------------------------------------------------------------------------

 
 
We hereby direct the Facility Agent to pay, on the Funding Date, from the
proceeds of the Loans of the [Initial][Additional] Series made on such date:
 
 
(a)
directly to the Reserve Account, an amount equal to (i) the balance on deposit
in the Required Reserve Account on the Business Day immediately preceding the
Funding Date less (b) the Required Reserve Amount as of the Funding Date;

 
 
(b)
directly to: (i) [Name] at [Insert Wire Details] fees and expenses due to it in
the amount of $[_________], (ii) [Name] at [Insert Wire Details] fees and
expenses due to it in the amount of $[_________], [Repeat as necessary]; and

 
 
(c)
directly to our account identified below, the remaining net proceeds of the
Loans of the  [Initial][Additional] Series made on such date:

 
Account number:                                [•]
 
ABA:[•]
 
Account title:                                [•]
 
Swift:  [•]
 
For further credit to
account:                                                      [•]
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
[Form of Notice of Borrowing]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing and
delivered the same as of the date first written above.
 


 
TAMAR ROYALTIES LLC, as the Borrower
 


 
By: N.M.A. Energy Resources Ltd., as its Manager








By: __________________________
Name: Noa Lendner
Title: General Counsel








By: __________________________
Name: Eran Saar
Title: Chief Executive Officer and Director
 
 
[Form of Notice of Borrowing]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C – 1

 
FORM OF US TAX CERTIFICATE
 
(For Foreign Lenders/Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes Claiming The Benefits Of The Exemption For Portfolio
Interest Under Section 881(c) of the Internal Revenue Code)
 
Reference is hereby made to the Credit Agreement dated as of May 18, 2015 (as
amended, supplemented or otherwise modified from time to time, in accordance
with the terms thereof, the "Credit Agreement"), among Tamar Royalties LLC, as
borrower (the "Borrower"), the lenders party thereto, Deutsche Bank Trust
Company Americas, as facility agent (in such capacity, the "Facility Agent") and
as collateral agent (in such capacity, the "Collateral Agent"), and Deutsche
Bank AG, London Branch, as lead arranger (the "Sole Lead Arranger").
 
Pursuant to the provisions of Section 2.16(f)(ii)(B)(III) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the loan(s) (as well as any note(s) evidencing such loan(s))
in respect of which it is providing this Certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation as described in
Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Facility Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Facility Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Facility Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER/PARTICIPANT]
 
By:           __________________________
 
Name:  ____________________
 
Title:  _____________________
 
Date:           ______________ __, 20[  ]
 
 
 
[Form of Tax Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C – 2

 
FORM OF TAX CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 18, 2015 (as
amended, supplemented or otherwise modified from time to time, in accordance
with the terms thereof, the "Credit Agreement"), among Tamar Royalties LLC, as
borrower (the "Borrower"), the lenders party thereto, Deutsche Bank Trust
Company Americas, as facility agent (in such capacity, the "Facility Agent") and
as collateral agent (in such capacity, the "Collateral Agent") and Deutsche Bank
AG, London Branch, as lead arranger (the "Sole Lead Arranger").
 
Pursuant to the provisions of Section 2.16(f)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on its IRS Form W-8BEN.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:           __________________________
 
Name:  ____________________
 
Title:  _____________________
 
Date:           ______________ __, 20[  ]
 
 
 


[Form of Tax Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C - 3

 
FORM OF US TAX CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of May 18, 2015 (as
amended, supplemented or otherwise modified from time to time, in accordance
with the terms thereof, the "Credit Agreement"), among Tamar Royalties LLC, as
borrower (the "Borrower"), the lenders party thereto, Deutsche Bank Trust
Company Americas, as facility agent (in such capacity, the "Facility Agent") and
as collateral agent (in such capacity, the "Collateral Agent") and Deutsche Bank
AG, London Branch, as lead arranger (the "Sole Lead Arranger").
 
Pursuant to the provisions of Section 2.16(f)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a credit agreement entered into in the ordinary course of its trade
or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:           __________________________
 
Name:  ____________________
 
Title:  _____________________
 
Date:           ______________ __, 20[  ]
 
 
 
 
[Form of Tax Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C – 4
 
FORM OF US TAX CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
And One Or More Direct Or Indirect Partners Of Such Foreign Lender Are Claiming
The Portfolio Interest Exemption)
 
Reference is hereby made to the Credit Agreement dated as of May 18, 2015 (as
amended, supplemented or otherwise modified from time to time, in accordance
with the terms thereof, the "Credit Agreement"), among Tamar Royalties LLC, as
borrower (the "Borrower"), the lenders party thereto, Deutsche Bank Trust
Company Americas, as facility agent (in such capacity, the "Facility Agent") and
as collateral agent (in such capacity, the "Collateral Agent") and Deutsche Bank
AG, London Branch, as lead arranger (the "Sole Lead Arranger").
 
Pursuant to the provisions of Section 2.16(f)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the loan(s) (as well as any note(s) evidencing such loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such loan(s) (as well as any
Note(s) evidencing such loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Credit Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a credit agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
The undersigned has furnished the Facility Agent and the Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Facility Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Facility
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
[Form of Tax Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
[NAME OF LENDER]
 
By:           __________________________
 
Name:  ____________________
 
Title:  _____________________
 
Date:           ______________ __, 20[  ]
 
 
 
[Form of Tax Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D

 
FORM OF COMPLIANCE CERTIFICATE
 
 [Date]
 
To:
Deutsche Bank Trust Company Americas,

 
as Facility Agent

 
60 Wall Street, 16th Floor

 
MS NYC60-1630

 
New York, New York 10005

 
Attention: Administrative Agency Services – Tamar Royalties LLC

 
This Compliance Certificate is furnished pursuant to Section 5.01(a)(iv) of that
certain US$120,000,000 Credit Agreement, dated as of May 18, 2015 (as amended,
restated or otherwise modified from time to time in accordance with the terms
thereof, the "Credit Agreement"), among Tamar Royalties LLC, as borrower (the
"Borrower"), the lenders party thereto, Deutsche Bank Trust Company Americas, as
facility agent (in such capacity, the "Facility Agent") and collateral (in such
capacity, the "Collateral Agent"), and Deutsche Bank AG, London Branch, as lead
arranger (the "Sole Lead Arranger").  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them under the Credit
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWER THAT:
 
1.
I am a duly elected Authorized Officer of the Borrower.

 
2.
Attached hereto as Schedule 1 are copies for each of the Facility Agent and the
Lenders, as required by Section 5.01(a)(i) of the Credit Agreement, of the
audited consolidated financial statements for the Seller and its Subsidiaries
(including the Borrower) for the fiscal year of [__________] ended as of
[__________] prepared in accordance with GAAP and certified in a manner
acceptable to the Facility Agent by MaloneBailey LLP or such other
internationally recognized independent registered certified public accounting
firm acceptable to the Facility Agent (at the written direction of the Required
Lenders).

 
3.
The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the transactions contemplated thereby and the condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.

 
4.
The examinations described in paragraph 3 above did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default, an Event of Default, an Early Amortization Event or a Retention Event
during or at the end of the accounting period covered by the attached financial
statements or as of the date of this Compliance Certificate, except as set forth
in paragraph 5 below.

 
5.
Described below are the exceptions, if any, to paragraph 4 above, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 
________________________________________________________
 
________________________________________________________
 
________________________________________________________
 
 
[Form of Compliance Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
6.
The financial statements attached hereto fairly present the financial condition
of the Borrower as of the date hereof, and its results of operations for the
period covered thereby, each in accordance with GAAP.

 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
[Form of Compliance Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Compliance
Certificate on behalf of the Borrower as of the date first above written.
 
TAMAR ROYALTIES LLC, as the Borrower
 


 
By: N.M.A. Energy Resources Ltd., as its Manager








By: __________________________
Name: Noa Lendner
Title: General Counsel






By: __________________________
Name: Eran Saar
Title: Chief Executive Officer


 
 
[Form of Compliance Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
Date________, [20]__
 
Reference is made to the Credit Agreement described in Item 2 of Annex I hereto
(as such Credit Agreement may hereafter be amended, supplemented or otherwise
modified from time to time, the "Credit Agreement").  Unless defined in Annex I
hereto, terms defined in the Credit Agreement are used herein as therein
defined.  ___________ (the "Assignor") and __________ (the "Assignee") hereby
agree as follows:
 
1.
The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Item 4 of Annex I hereto (the "Assigned Share") of all of the
outstanding rights and obligations under the Credit Agreement listed in Item 4
of Annex I hereto, including, without limitation, (y) in the case of any
assignment of outstanding Loans of a Series, all rights and obligations with
respect to the Assigned Share of such outstanding Loans of such Series, and (z)
in the case of any assignment of all or any portion of the Lender’s Commitment
for such Series or such Lender’s Ratable Share of the Maximum Loan Amount for
such Series, all rights and obligations with respect to the Assigned Share of
such Lender's Commitment and of the outstanding Loans of such Series.  After
giving effect to such sale and assignment, the Assignee’s Commitment and the
amount of the outstanding Loans of a Series owing to the Assignee will be as set
forth in Item 4 of Annex I hereto.

 
2.
The Assignor (i) represents and warrants that it is (a) the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any liens or security interests and (b) [not]1 a Defaulting
Lender; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the other Credit Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or any of its Subsidiaries or the performance or observance by
the Borrower of any of its obligations under the Credit Agreement or the other
Credit Documents or any other instrument or document furnished pursuant thereto.

 
3.
The Assignee (i) confirms that it has received a copy of the Credit Agreement
and the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption Agreement; (ii) agrees that it will, independently and
without reliance upon the Facility Agent, the Assignor or any other Bank and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Facility Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Facility by the terms thereof, together
with such powers as are reasonably incidental thereto; and (v) agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender;
and (vi) attaches the applicable forms described in Section 2.16(f)(ii) of the
Credit Agreement.

 

--------------------------------------------------------------------------------

1   To be inserted as applicable.
 
 
[Form of Assignment and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
4.
Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Facility Agent.  Subject to the terms and
conditions hereof and the Credit Agreement, the effective date of this
Assignment and Assumption Agreement shall be (i) the date of execution hereof by
the Assignor and the Assignee and the recordation by the Facility Agent of the
assignment effected hereby in the Register as required by to Section 9.07(b) of
the Credit Agreement or (ii) such later date as is otherwise specified in Item 5
of Annex I attached hereto (the "Settlement Date").

 
5.
Upon the delivery of a fully executed original hereof to the Facility Agent as
of the Settlement Date and subject to the terms and conditions hereof and the
Credit Agreement (including, without limitation, Section 9.07(d) of the Credit
Agreement), (i) the Assignee shall be a party to the Credit Agreement and, to
the extent provided in this Assignment and Assumption Agreement, have the rights
and obligations of a Lender thereunder and under the other Credit Documents and
(ii) the Assignor shall, to the extent provided in this Assignment and
Assumption Agreement, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Credit Documents.

 
6.
It is agreed that upon the effectiveness hereof, the Assignee shall be entitled
to all interest on the Assigned Share of the Loans at the rates specified in
Item 6 of Annex I.  It is further agreed that all payments of principal made on
the Assigned Share of the Loans which occur on and after the Settlement Date
will be paid directly by the Facility Agent to the Assignee.  Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Loans made by the Assignor incurred pursuant to the
Credit Agreement which are outstanding on the Settlement Date, net of any
closing costs, and which are being assigned hereunder.  The Assignor and the
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Settlement Date directly between themselves
on the Settlement Date.

 
7.
This Assignment and Assumption Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, including Section 5-1401 and Section
5-1402 of the New York General Obligations Law, but otherwise without regard to
the State of New York’s conflict of laws provisions that would result in the
application of the laws of any other jurisdiction.

 
 
 
 
 
[Form of Assignment and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Assignment and Assumption Agreement, as of
the date first above written, such execution also being made on Annex I hereto.
 


 
Accepted this _____ day                                                   [NAME
OF ASSIGNOR],
of ____________,
_____                                                                 as
Assignor


By:           ___________________
Name:
Title:


[NAME OF ASSIGNEE],
as Assignee
By:           ___________________
Name:
Title:


Acknowledged and Accepted:
DEUTSCHE BANK TRUST
COMPANY AMERICAS,
as Facility Agent


By:           _____________________
Name:
Title:]


By:           ___________________
Name:
Title:


Acknowledged and Agreed:
TAMAR ROYALTIES LLC, as the Borrower
 
By: N.M.A. Energy Resources Ltd., as its Manager




By: __________________________
Name: Noa Lendner
Title: General Counsel




By: __________________________
Name: Eran Saar
Title: Chief Executive Officer
 
[Form of Assignment and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
 
1.
Borrower:  [•].

 
2.
Name and Date of Credit Agreement: US$120,000,000 Credit Agreement, dated as
of  May 18, 2015 (as amended, restated or otherwise modified from time to time
in accordance with the terms thereof, the "Credit Agreement"), among Tamar
Royalties LLC, as borrower (the "Borrower"), the lenders party thereto, Deutsche
Bank Trust Company Americas, as facility agent (in such capacity, the "Facility
Agent") and as collateral agent (in such capacity, the "Collateral Agent"), and
Deutsche Bank AG, London Branch, as lead arranger (the "Sole Lead Arranger").

 
3.
Date of Assignment and Assumption Agreement:

 
4.
Amounts (as of date of item #3 above):

 

     
Outstanding Principal Of Loans of a Series
a.
Aggregate Amount for all Lenders
 
$_________  
b.
Assigned Share
 
 _________%
c.
Amount of Assigned Share
 
$_________  



5.
Settlement Date:

 
 
6.
Rate of Interest to the Assignee:
As set forth in Section 2.09 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee)

 
7.
Notices:

 
ASSIGNOR:
 
____________________________
 
____________________________
 
____________________________
 
____________________________
 
Attention:
Telephone No.:
Facsimile No.:
 
ASSIGNEE:
 
____________________________
 
____________________________
 
____________________________
 
____________________________
 
 
[Form of Assignment and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Attention:
Telephone No.:
Facsimile No.:
 
8.           Payment Instructions:
 
ASSIGNOR:
 
____________________________
 
____________________________
 
____________________________
 
____________________________
 
ABA No.:
Account No.:
Reference:
Attention:
 
ASSIGNEE:
 
____________________________
 
____________________________
 
____________________________
 
____________________________
 
ABA No.:
Account No.:
Reference:
Attention:
 
[Form of Assignment and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
Accepted and Agreed:
 
[NAME OF
ASSIGNEE]                                                                     
[NAME OF ASSIGNOR]
 
By       _______________________                                               By       ____________________
 
____________________                                                        ____________________
(Print Name and
Title)                                                                (Print
Name and Title)
 
 
 
[Form of Assignment and Assumption Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF SELLER SOLVENCY CERTIFICATE
 
[Date]
 


 
To:
Deutsche Bank Trust Company Americas

 
as Facility Agent

 
60 Wall Street, 16th Floor

 
MS NYC60-1630

 
New York, New York 10005

 
Attention: Administrative Agency Services – Tamar Royalties LLC

 
The Lenders under the Credit Agreement
 
This Solvency Certificate is furnished with reference to that certain Royalties
Sale and Contribution Agreement, dated as of  May 18, 2015 (as amended, restated
or otherwise modified from time to time in accordance with the terms thereof,
the "Royalties Sale and Contribution Agreement"), among the Borrower and
Isramco, Inc., as seller (the "Seller").  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them under the
Royalties Sale and Contribution Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE SELLER THAT:
 
1.
The Seller is Solvent and will not be made insolvent by the Sale and
Contribution of the Royalties Receivables.

 
2.
The Seller is not contemplating the commencement of insolvency, bankruptcy,
liquidation or consolidation proceedings or the appointment of a receiver,
liquidator, conservator, trustee or similar official in respect of itself or any
of its assets.

 
3.
The Seller is not subject to any proceeding under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law.

 
4.
The Sale and Contribution of the Royalties Receivables by Seller to Borrower has
a legitimate business purpose and is being effected in the ordinary course of
business and the Seller is not selling or contributing the Royalties Receivables
with any intent to hinder, delay or defraud the Borrower or any creditors of the
Seller.

 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


[Form of Solvency Certificate]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Solvency
Certificate on behalf of the Seller as of the date first above written.
 
ISRAMCO, INC.
 


 
 
By:
__________________________

 
Name: Haim Tsuff

 
 
Title: Chairman

 
 
 
[Form of Solvency Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G-1
FORM OF DISTRIBUTION CERTIFICATE
 
Deutsche Bank Trust Company Americas,
in its capacity as Facility Agent
 
Trust and Agency Services
60 Wall Street, 16th Floor
MS NYC60-1630
New York, New York 10005
Attention: Administrative Agency Services – Tamar Royalties LLC
 
Re:  $120,000,000 Credit Agreement dated as of May 18, 2015 among the financial
institutions from time to time parties thereto as lenders (the "Lenders"),
Deutsche Bank Trust Company Americas, as facility agent (in such capacity
together with any successor in such capacity, the "Facility Agent") and as
collateral agent (in such capacity together with any successor in such capacity,
the "Collateral Agent"), and Deutsche Bank AG, London Branch, as Sole Lead
Arranger (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the "Credit
Agreement")
 
Ladies and Gentlemen:
 
This Distribution Certificate is being delivered to you pursuant to Section 2.08
of the Credit Agreement in connection with the [Payment Date][Maturity
Date][distribution date] occurring on [___________, 201_] (the "Relevant
Date").2   Capitalized terms used and not defined herein shall have the meaning
given to such terms in the Credit Agreement.
 
The undersigned hereby certifies that (a) [no Default, Event of Default, Early
Amortization Event or Retention Event has occurred or is continuing]3 [the
following [Default][Event of Default][Early Amortization Event][Retention Event]
has occurred or is continuing: …..]4 and (b) the funds currently in the Facility
Account or the Reserve Account, as the case may be, should be applied, pursuant
to and in accordance with Section 2.08 and Section 5.01(a)(vii)(B) of the Credit
Agreement, on the Relevant Date as follows:
 
A.
Royalties Tax Account

 
 
1.
$[__________] should be transferred from the Facility Account to the Royalties
Tax Account pursuant to Section 2.08(b)(i)(A) of the Credit Agreement so that
the funds therein equal the Royalties-related Tax Amount, which is $[_________],
as supported by the certification from [an Authorized Officer of the Seller][the
Accountants] attached as Exhibit [__] hereto.

 
This amount consists of the following:
 
 

--------------------------------------------------------------------------------

2  This date to be 3 Business Days after the date of this Distribution
Certificate.
3  Bracketed language to be included if applicable.
4   Bracketed language to be included if applicable.
 
[Form of Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
[to provide detailed calculation thereof and supporting evidence therefor].
 
B.
Fees

 
 
1.
$[_______] should be transferred from the Facility Account to the Independent
Manager pursuant to Section 2.08(b)(i)(B)(1) of the Credit Agreement to pay the
accrued and unpaid Independent Manager Fees currently due and owing to the
Independent Manager under the Independent Manager Agreement, attached as Exhibit
[__] hereto.5

 
Such payment should be made to [_________] at the following account:
 
ABA No.:
Account No.:
Reference:
Attention:
 
 
2.
$[_______] should be transferred from the Facility Account to the Facility Agent
pursuant to Section 2.08(b)(i)(B)(2) of the Credit Agreement to pay the accrued
and unpaid fees currently due and owing to the Facility Agent (in such
capacity).

 
 
3.
$[_______] should be transferred from the Facility Account to the Collateral
Agent pursuant to Section 2.08(b)(i)(B)(3) of the Credit Agreement to pay the
accrued and unpaid fees currently due and owing to the Collateral Agent (in such
capacity).

 
 
4.
$[_______] should be transferred from the Facility Account to the Account Bank
pursuant to Section 2.08(b)(i)(B)(4) of the Credit Agreement to pay the accrued
and unpaid fees currently due and owing to the Account Bank (in such capacity).

 
C.
Interest

 
$[_______] should be transferred from the Facility Account to the Facility
Agent, on behalf of the Lenders and on a pari passu basis, pursuant to Section
2.08(b)(i)(C) of the Credit Agreement to pay the accrued and unpaid interest
[and other Obligations (other than the principal of the Loans)]6 currently due
and owing to Lenders. The interest rate used in calculating such interest is
[____].
 
[This amount consists of the following:
 
[to provide detailed calculation thereof and supporting evidence therefor].]7
 

--------------------------------------------------------------------------------

5   In all cases requiring detailed calculation, supporting evidence should
include attaching any invoices or fee agreements to which the Facility
Agent/Collateral Agent is not a party, if applicable.
6   Bracketed language to be included in Distribution Certificate if amounts
under this paragraph 5 include amounts other than interest.
7   Bracketed language to be included in Distribution Certificate if amounts
under this paragraph 5 include amounts other than interest.
 
 
[Form of Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
D.
Principal/Hedge Payments

 
 
1.
$[_______] should be transferred from the Facility Account to the Facility
Agent, on behalf of the Lenders and on a pari passu basis pursuant to Section
2.08(b)(i)(D)(1) of the Credit Agreement, to pay the aggregate principal amount
of the Loans currently due and payable. [If applicable, include calculation
thereof]

 
 
2.
[$[_______] should be transferred from the Facility Account to [insert name of
any applicable Hedge Counterparties], as a Hedge Counterparty under the Hedge
Agreement dated [_______]8 between the Borrower and such Hedge Counterparty,
pursuant to Section 2.08(b)(i)(D)(2) of the Credit Agreement to pay [the net
payment fees, expenses and Hedge Breakage Costs]9 currently due and owing to
such Hedge Counterparty under such Hedge Agreement attached hereto as Exhibit
[__].

 
[This amount consists of the following:
 
[if applicable, provide the calculation thereof and supporting evidence therefor
if necessary].]10
 
Such payment should be made to [insert name of Hedge Counterparty] at the
following account:
 
ABA No.:
Account No.:
Reference:
Attention:]11
 
E.
Costs and Expenses

 
 
1.
$[_______] should be transferred from the Facility Account to the [Independent
Manager][Facility Agent][Collateral Agent][Account Bank]12 pursuant to Section
2.08(b)(i)(E) of the Credit Agreement to pay [fees (other than those described
in paragraph B through C above), expenses, indemnities or other Obligations]13
currently due and owing to the [Independent Manager][Facility Agent][Collateral
Agent][Account Bank]14.

 
[This amount consists of the following:
 
 

--------------------------------------------------------------------------------

8     Insert as applicable.
9   Language in brackets to be revised to reflect the nature of the payment.
10   Bracketed section to be inserted if applicable.
11  This section to be repeated as necessary for each applicable Hedge Party.
12  Bracketed language to be deleted or included as appropriate.
13  Language in brackets to be revised to reflect the nature of the payment.
14  Bracketed section to be deleted or inserted if applicable.
 
 
 
[Form of Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
[to provide detailed calculation thereof and supporting evidence therefor].]15
 
[Such payment should be made to [_________] at the following account:
 
ABA No.:
Account No.:
Reference:
Attention:]16
 
F.
Miscellaneous

 
 
1.
$[_______] should be transferred from the Facility Account to [insert name of
party to a Credit Document not identified above and who is entitled to receive
amounts under such Credit Document (other than the Servicer)] pursuant to
Section 2.08(b)(i)(F) of the Credit Agreement to pay [describe nature of the
other Obligations or other amounts currently due and payable to such party –
include, if applicable, detailed calculation thereof and supporting evidence
therefor].

 
Such payment should be made to [_________] at the following account:
 
ABA No.:
Account No.:
Reference:
Attention:
 
G.
[Servicer]/ [Manager]

 
 
1.
$[_______] should be transferred from the Facility Account to the
[Servicer][Manager] pursuant to Section 2.08(b)(i)(G) of the Credit Agreement to
pay [the accrued and unpaid fees, expenses and indemnities]17 currently due and
owing to the [Servicer under the Servicing Agreement][the Manager under the
Borrower’s Operating Agreement].

 
[This amount consists of the following:
 
[if applicable, provide detailed calculation thereof and supporting evidence
therefor].
 
Such payment should be made to [_________] at the following account:
 
ABA No.:
Account No.:
Reference:
Attention:
 
H.
[Reserve Account

 

--------------------------------------------------------------------------------

15  Bracketed section to be inserted if applicable.
16  Bracketed paragraph and information to be completed if costs/expenses/etc.
relate to the Independent Manager.
17  Language in brackets to be revised to reflect the nature of the payment.
[Form of Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
 
1.
$[____________] should be transferred from the Reserve Account to the Facility
Account pursuant to Section 2.08(d)(i)(A) of the Credit Agreement for the
application of such funds in accordance with items "A" through ["G"] of this
Certificate.

 
This amount consists of the following:
 
[to provide detailed calculation thereof and supporting evidence therefor].]18
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

18  Bracketed paragraph only to be included if funds on deposit in Facility
Account are insufficient to pay the amounts set forth in items "A" through "G"
of this Certificate.
 
 
 
 
[Form of Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Distribution Certificate
and delivered the same as of the date first written above.
 


 
N.M.A. ENERGY RESOURCES LTD.,
 
as Servicer
 


By: __________________________
Name: Noa Lendner
Title: General Counsel






By: __________________________
Name: Eran Saar
Title: Chief Executive Officer
 
 
 
[Form of Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G-2

 
FORM OF SUPPLEMENTAL DISTRIBUTION CERTIFICATE
 
Deutsche Bank Trust Company Americas,
 
in its capacity as Facility Agent
 
Trust and Agency Services
60 Wall Street, 16th Floor
MS NYC60-1630
New York, New York 10005
Attention: Administrative Agency Services – Tamar Royalties LLC
 
Re:  $120,000,000 Credit Agreement dated as of May 18, 2015 among the financial
institutions from time to time parties thereto as lenders (the "Lenders"),
Deutsche Bank Trust Company Americas, as facility agent (in such capacity
together with any successor in such capacity, the "Facility Agent") and as
collateral agent (in such capacity together with any successor in such capacity,
the "Collateral Agent"), and Deutsche Bank AG, London Branch, as Sole Lead
Arranger (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the "Credit
Agreement")
 
Ladies and Gentlemen:
 
This Supplemental Distribution Certificate is being delivered to you pursuant to
Section 2.08 of the Credit Agreement in connection with (i) the [Payment
Date][Maturity Date][distribution date] that occurred on [__________, 201_] and
(ii) the further distributions or disbursements that are to occur in connection
therewith on [___________, 201_]19 (the "Relevant Date") pursuant to and in
accordance with Section 2.08 of the Credit Agreement.  Capitalized terms used
and not defined herein shall have the meaning given to such terms in the Credit
Agreement.
 
The undersigned hereby certifies that (a) [no Default, Event of Default, Early
Amortization Event or Retention Event has occurred or is continuing]20 [the
following [Default][Event of Default][Early Amortization Event][Retention Event]
has occurred or is continuing: …..]21 and (b) the funds currently in the
Facility Account or the Reserve Account, as the case may be, should be applied,
pursuant to and in accordance with Section 2.08 and Section 5.01(a)(vii)(C) of
the Credit Agreement, on the Relevant Date as follows:
 
A.           Historic DSCR (Section 5.01(a)(vii)(D) of the Credit Agreement)
 
 
1.
The Historic DSCR for the Calculation Period ending on [_______, 201_]22 is ____
to 1.00.

 
[Provide detailed calculation thereof and supporting evidence therefor].
 
B.           Forecast DSCR (Section 5.01(a)(vii)(D) of the Credit Agreement)
 
 

--------------------------------------------------------------------------------

1  This date to be 5 Business Days after the payment date referred to in
subclause (i).
2  Bracketed language to be included if applicable.
3  Bracketed language to be included if applicable.
4  Insert date of last Payment Date.
 
 
[Form of Supplemental Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
1.
The Forecast DSCRs for each of the Calculation Periods occurring from [_______,
201_]23 to (but excluding) the Latest Maturity Date is at least 1.3 to 1.00.

 
[Provide detailed calculation thereof and supporting evidence therefor].
 
C.           Loan Life Coverage Ratio (Section 5.01(a)(vii)(D) of the Credit
Agreement)
 
 
1.
The Loan Life Coverage Ratio for the Calculation Period ending on [________,
201_]24 is ____ to 1.00.

 
[Provide detailed calculation thereof and supporting evidence therefor].
 
D.           [Principal Payment
 
 
1.
$[______] should be transferred from the Facility Account to the Facility Agent,
on behalf of the Lenders and on a pari passu basis, to pay the outstanding
principal amount of the Loans outstanding pursuant to Section 2.08 (b)(ii)(A) of
the Credit Agreement.  [If applicable, include calculation thereof.]]25

 
E.           [Required Reserve Amount/Distribution
 
 
1.
$[_______] should be transferred from the Facility Account to the Reserve
Account pursuant to Section 2.08(b)(ii)(B)(1) of the Credit Agreement so that
the funds in the Reserve Account equal but do not exceed the Required Reserve
Amount, which is $[_________].

 
This amount consists of the following:
 
[to provide detailed calculation thereof and supporting evidence therefor].
 
 
2.
$[_______] should be transferred from the Facility Account to [insert name of
relevant party]26 at the following account pursuant to Section 2.08(b)(ii)(B)(2)
of the Credit Agreement:

 
ABA No.:
Account No.:
Reference:
Attention:]27
 
F.           Reserve Account
 
 
1.
[$[_______] should be transferred from the Reserve Account to the Facility
Account pursuant to Section 2.08(d)(ii)(A) of the Credit Agreement for
applications of such funds in accordance with Section 2.08(b)(ii)(A) of the
Credit Agreement.]28

 
 

--------------------------------------------------------------------------------

5  Insert date of last Payment Date.
6  Insert date of last Payment Date.
7  Bracketed paragraph "D" only to be included if an Early Amortization Event
has occurred and is continuing.
8  Such party to be the Borrower or as the Borrower shall direct.
9  Bracketed paragraph "E" only to be included if an Early Amortization Event
has not occurred.
 
 
[Form of Supplemental Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
2.
[$[_______] should be transferred from the Reserve Account to the Facility
Account pursuant to Section 2.08(d)(B)(1) of the Credit Agreement so that the
funds in the Reserve Account equal but do not exceed the Required Reserve
Amount, which is $[______].]]

 
 
3.
$[_______] should be transferred from the Facility Account to [insert name of
relevant party] at the following account pursuant to Section 2.08(d)(ii)(B)(2)
and for application of such funds in accordance with Section 2.08(b)(ii)(B)(2)
of the Credit Agreement:

 
ABA No.:
Account No.:
Reference:
Attention:]29
 
G.           Royalties Tax Account
 
 
1.
$[_________] should be transferred from the Royalties Tax Account to the
Facility Account pursuant to Section 2.08(e)(ii) of the Credit Agreement as such
funds are in excess of the Royalties-related Tax Amount identified in the
Distribution Certificate delivered in connection with the last Payment Date.

 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

10  Bracketed subparagraph 1 under this paragraph "F" only to be included if an
Early Amortization Event has occurred and is continuing.
11  Bracketed subparagraphs 2 and 3 under this paragraph "F" only to be included
if no Early Amortization Event has occurred and is continuing and no Retention
Event has occurred and is continuing.
 
 
[Form of Supplemental Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has executed this Distribution Certificate
and delivered the same as of the date first written above.
 


 
N.M.A. ENERGY RESOURCES LTD.,
 
as Servicer
 


By: __________________________
Name: Noa Lendner
Title: General Counsel






By: __________________________
Name: Eran Saar
Title: Chief Executive Officer
 
 
 
[Form of Supplemental Distribution Certificate]
 
 

--------------------------------------------------------------------------------

 